
	

113 S601 ES: Water Resources Development Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. 601
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the conservation and
		  development of water and related resources, to authorize the Secretary of the
		  Army to construct various projects for improvements to rivers and harbors of
		  the United States, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Water Resources Development Act of
			 2013.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Water resource projects
					Sec. 1001. Purposes.
					Sec. 1002. Project authorizations.
					Sec. 1003. Project review.
					Sec. 1004. Future project authorizations.
					TITLE II—Water resources policy reforms
					Sec. 2001. Purposes.
					Sec. 2002. Safety assurance review.
					Sec. 2003. Continuing authority programs.
					Sec. 2004. Continuing authority program
				prioritization.
					Sec. 2005. Fish and wildlife mitigation.
					Sec. 2006. Mitigation status report.
					Sec. 2007. Independent peer review.
					Sec. 2008. Operation and maintenance of navigation and
				hydroelectric facilities.
					Sec. 2009. Hydropower at Corps of Engineers
				facilities.
					Sec. 2010. Clarification of work-in-kind credit
				authority.
					Sec. 2011. Transfer of excess work-in-kind credit.
					Sec. 2012. Credit for in-kind contributions.
					Sec. 2013. Credit in lieu of reimbursement.
					Sec. 2014. Dam
				optimization.
					Sec. 2015. Water supply.
					Sec. 2016. Report on water storage pricing
				formulas.
					Sec. 2017. Clarification of previously authorized
				work.
					Sec. 2018. Consideration of Federal land in feasibility
				studies.
					Sec. 2019. Planning assistance to States.
					Sec. 2020. Vegetation management policy.
					Sec. 2021. Levee certifications.
					Sec. 2022. Restoration of flood and hurricane storm damage
				reduction projects.
					Sec. 2023. Operation and maintenance of certain
				projects.
					Sec. 2024. Dredging study.
					Sec. 2025. Non-Federal project implementation pilot
				program.
					Sec. 2026. Non-Federal implementation of feasibility
				studies.
					Sec. 2027. Tribal partnership program.
					Sec. 2028. Cooperative agreements with Columbia River Basin
				Indian tribes.
					Sec. 2029. Military munitions response actions at civil works
				shoreline protection projects.
					Sec. 2030. Beach nourishment.
					Sec. 2031. Regional sediment management.
					Sec. 2032. Study acceleration.
					Sec. 2033. Project acceleration.
					Sec. 2034. Feasibility studies.
					Sec. 2035. Accounting and administrative expenses.
					Sec. 2036. Determination of project completion.
					Sec. 2037. Project partnership agreements.
					Sec. 2038. Interagency and international support
				authority.
					Sec. 2039. Acceptance of contributed funds to increase lock
				operations.
					Sec. 2040. Emergency response to natural disasters.
					Sec. 2041. Systemwide improvement frameworks.
					Sec. 2042. Funding to process permits.
					Sec. 2043. National riverbank stabilization and erosion
				prevention study and pilot program.
					Sec. 2044. Hurricane and storm damage risk reduction
				prioritization.
					Sec. 2045. Prioritization of ecosystem restoration
				efforts.
					Sec. 2046. Special use permits.
					Sec. 2047. Operations and maintenance on fuel taxed inland
				waterways.
					Sec. 2048. Corrosion prevention.
					Sec. 2049. Project deauthorizations.
					Sec. 2050. Reports to Congress.
					Sec. 2051. Indian Self-Determination and Education Assistance
				Act conforming amendment.
					Sec. 2052. Invasive species review.
					Sec. 2053. Wetlands conservation study.
					Sec. 2054. Dam modification study.
					Sec. 2055. Non-Federal plans to provide additional flood risk
				reduction.
					Sec. 2056. Mississippi River forecasting
				improvements.
					Sec. 2057. Flexibility in maintaining navigation.
					Sec. 2058. Restricted areas at Corps of Engineers
				dams.
					Sec. 2059. Maximum cost of projects.
					Sec. 2060. Donald G. Waldon Lock and Dam.
					Sec. 2061. Improving planning and administration of water
				supply storage.
					Sec. 2062. Crediting authority for Federally authorized
				navigation projects.
					Sec. 2063. River basin commissions.
					Sec. 2064. Restriction on charges for certain surplus
				water.
					TITLE III—Project modifications
					Sec. 3001. Purpose.
					Sec. 3002. Chatfield Reservoir, Colorado.
					Sec. 3003. Missouri River Recovery Implementation Committee
				expenses reimbursement.
					Sec. 3004. Hurricane and storm damage reduction
				study.
					Sec. 3005. Lower Yellowstone Project, Montana.
					Sec. 3006. Project deauthorizations.
					Sec. 3007. Raritan River Basin, Green Brook Sub-basin, New
				Jersey.
					Sec. 3008. Red River Basin, Oklahoma, Texas, Arkansas,
				Louisiana.
					Sec. 3009. Point Judith Harbor of Refuge, Rhode
				Island.
					Sec. 3010. Land conveyance of Hammond Boat Basin, Warrenton,
				Oregon.
					Sec. 3011. Metro East Flood Risk Management Program,
				Illinois.
					Sec. 3012. Florida Keys water quality improvements.
					Sec. 3013. Des Moines Recreational River and Greenbelt,
				Iowa.
					Sec. 3014. Land conveyance, Craney Island Dredged Material
				Management Area, Portsmouth, Virginia.
					Sec. 3015. Los Angeles County Drainage Area,
				California.
					Sec. 3016. Oakland Inner Harbor Tidal Canal,
				California.
					Sec. 3017. Redesignation of Lower Mississippi River Museum and
				Riverfront Interpretive Site.
					Sec. 3018. Louisiana Coastal Area.
					Sec. 3019. Four Mile Run, City of Alexandria and Arlington
				County, Virginia.
					Sec. 3020. East Fork of Trinity River, Texas.
					Sec. 3021. Seward Waterfront, Seward, Alaska.
					TITLE IV—Water resource studies
					Sec. 4001. Purpose.
					Sec. 4002. Initiation of new water resources
				studies.
					Sec. 4003. Applicability.
					TITLE V—Regional and nonproject provisions
					Sec. 5001. Purpose.
					Sec. 5002. Northeast Coastal Region ecosystem
				restoration.
					Sec. 5003. Chesapeake Bay Environmental Restoration and
				Protection Program.
					Sec. 5004. Rio Grande environmental management program,
				Colorado, New Mexico, Texas.
					Sec. 5005. Lower Columbia River and Tillamook Bay ecosystem
				restoration, Oregon and Washington.
					Sec. 5006. Arkansas River, Arkansas and Oklahoma.
					Sec. 5007. Aquatic invasive species prevention and management;
				Columbia River Basin.
					Sec. 5008. Upper Missouri Basin flood and drought
				monitoring.
					Sec. 5009. Upper Missouri Basin shoreline erosion
				prevention.
					Sec. 5010. Northern Rockies headwaters extreme weather
				mitigation.
					Sec. 5011. Aquatic nuisance species prevention, Great Lakes and
				Mississippi River Basin.
					Sec. 5012. Middle Mississippi River pilot program.
					Sec. 5013. Idaho, Montana, rural Nevada, New Mexico, rural
				Utah, and Wyoming.
					Sec. 5014. Chesapeake Bay oyster restoration in Virginia and
				Maryland.
					Sec. 5015. Missouri River between Fort Peck Dam, Montana and
				Gavins Point Dam, South Dakota and Nebraska.
					Sec. 5016. Operations and maintenance of inland Mississippi
				River ports.
					Sec. 5017. Remote and subsistence harbors.
					Sec. 5018. Multiagency effort to slow the spread of Asian carp
				in the Upper Mississippi River and Ohio River basins and
				tributaries.
					Sec. 5019. Release of use restrictions.
					Sec. 5020. Rights and responsibilities of Cherokee Nation of
				Oklahoma regarding W.D. Mayo Lock and Dam, Oklahoma.
					Sec. 5021. Upper Mississippi River protection.
					Sec. 5022. Arctic Deep draft port development
				partnerships.
					Sec. 5023. Greater Mississippi River Basin severe flooding and
				drought management study.
					Sec. 5024. Cape Arundel Disposal Site, Maine.
					TITLE VI—Levee safety
					Sec. 6001. Short title.
					Sec. 6002. Findings; purposes.
					Sec. 6003. Definitions.
					Sec. 6004. National levee safety program.
					Sec. 6005. National levee safety advisory board.
					Sec. 6006. Inventory and inspection of levees.
					Sec. 6007. Reports.
					Sec. 6008. Effect of title.
					Sec. 6009. Authorization of appropriations.
					TITLE VII—Inland waterways
					Sec. 7001. Purposes.
					Sec. 7002. Definitions.
					Sec. 7003. Project delivery process reforms.
					Sec. 7004. Major rehabilitation standards.
					Sec. 7005. Inland waterways system revenues.
					Sec. 7006. Efficiency of revenue collection.
					Sec. 7007. GAO study, Olmsted Locks and Dam, Lower Ohio River,
				Illinois and Kentucky.
					Sec. 7008. Olmsted Locks and Dam, Lower Ohio River, Illinois
				and Kentucky.
					TITLE VIII—Harbor maintenance
					Sec. 8001. Short title.
					Sec. 8002. Purposes.
					Sec. 8003. Funding for harbor maintenance programs.
					Sec. 8004. Harbor Maintenance Trust Fund
				prioritization.
					Sec. 8005. Harbor maintenance trust fund study.
					TITLE IX—Dam safety
					Sec. 9001. Short title.
					Sec. 9002. Purpose.
					Sec. 9003. Administrator.
					Sec. 9004. Inspection of dams.
					Sec. 9005. National Dam Safety Program.
					Sec. 9006. Public awareness and outreach for dam
				safety.
					Sec. 9007. Authorization of appropriations.
					TITLE X—Innovative financing pilot projects
					Sec. 10001. Short title.
					Sec. 10002. Purposes.
					Sec. 10003. Definitions.
					Sec. 10004. Authority to provide assistance.
					Sec. 10005. Applications.
					Sec. 10006. Eligible entities.
					Sec. 10007. Projects eligible for assistance.
					Sec. 10008. Activities eligible for assistance.
					Sec. 10009. Determination of eligibility and project
				selection.
					Sec. 10010. Secured loans.
					Sec. 10011. Program administration.
					Sec. 10012. State, tribal, and local permits.
					Sec. 10013. Regulations.
					Sec. 10014. Funding.
					Sec. 10015. Report to Congress.
					Sec. 10016. Use of American iron, steel, and manufactured
				goods.
					TITLE XI—Extreme weather
					Sec. 11001. Definition of resilient construction
				technique.
					Sec. 11002. Study on risk reduction.
					Sec. 11003. GAO study on management of flood, drought, and
				storm damage.
					Sec. 11004. Post-disaster watershed assessments.
					Sec. 11005. Authority to accept and expend non-Federal
				amounts.
					TITLE XII—National Endowment for the
				Oceans
					Sec. 12001. Short title.
					Sec. 12002. Purposes.
					Sec. 12003. Definitions.
					Sec. 12004. National Endowment for the
				Oceans.
					Sec. 12005. Eligible uses.
					Sec. 12006. Grants.
					Sec. 12007. Annual report.
					Sec. 12008. Tulsa Port of Catoosa, Rogers County, Oklahoma land
				exchange.
					TITLE XIII—Miscellaneous
					Sec. 13001. Applicability of Spill Prevention, Control, and
				Countermeasure rule.
					Sec. 13002. America the Beautiful National Parks and Federal
				Recreational Lands Pass program.
				
			2.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of the Army.
		IWater resource projects
			1001.PurposesThe purposes of this title are—
				(1)to authorize projects that—
					(A)are the subject of a completed report of
			 the Chief of Engineers containing a determination that the relevant
			 project—
						(i)is in the Federal interest;
						(ii)results in benefits that exceed the costs
			 of the project;
						(iii)is environmentally acceptable; and
						(iv)is technically feasible; and
						(B)have been recommended to Congress for
			 authorization by the Assistant Secretary of the Army for Civil Works;
			 and
					(2)to authorize the Secretary—
					(A)to review projects that require increased
			 authorization; and
					(B)to request an increase of those
			 authorizations after—
						(i)certifying that the increases are
			 necessary; and
						(ii)submitting to Congress reports on the
			 proposed increases.
						1002.Project authorizationsThe Secretary is authorized to carry out
			 projects for water resources development, conservation, and other purposes,
			 subject to the conditions that—
				(1)each project is carried out—
					(A)substantially in accordance with the plan
			 for the project; and
					(B)subject to any conditions described in the
			 report for the project; and
					(2)(A)a Report of the Chief of Engineers has been
			 completed; and
					(B)after November 8, 2007, but prior to the
			 date of enactment of this Act, the Assistant Secretary of the Army for Civil
			 Works has submitted to Congress a recommendation to authorize construction of
			 the project.
					1003.Project review
				(a)In generalFor a project that is authorized by Federal
			 law as of the date of enactment of this Act, the Secretary may modify the
			 authorized project cost set under section 902 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2280)—
					(1)by submitting the required certification
			 and additional information to Congress in accordance with subsection (b);
			 and
					(2)after receiving an appropriation of funds
			 in accordance with subsection (b)(3)(B).
					(b)Requirements for submission
					(1)CertificationThe certification to Congress under
			 subsection (a) shall include a certification by the Secretary that—
						(A)expenditures above the authorized cost of
			 the project are necessary to protect life and safety or property, maintain
			 critical navigation routes, or restore ecosystems;
						(B)the project continues to provide benefits
			 identified in the report of the Chief of Engineers for the project; and
						(C)for projects under construction—
							(i)a temporary stop or delay resulting from a
			 failure to increase the authorized cost of the project will increase costs to
			 the Federal Government; and
							(ii)the amount requested for the project in the
			 budget of the President or included in a work plan for the expenditure of funds
			 for the fiscal year during which the certification is submitted will exceed the
			 authorized cost of the project.
							(2)Additional informationThe information provided to Congress about
			 the project under subsection (a) shall include, at a minimum—
						(A)a comprehensive review of the project costs
			 and reasons for exceeding the authorized limits set under section 902 of the
			 Water Resources Development Act of 1986 (33 U.S.C. 2280);
						(B)an expedited analysis of the updated
			 benefits and costs of the project; and
						(C)the revised cost estimate level for
			 completing the project.
						(3)Approval of CongressThe Secretary may not change the authorized
			 project costs under subsection (a) unless—
						(A)a certification and required information is
			 submitted to Congress under subsection (b); and
						(B)after such submission, amounts are
			 appropriated to initiate or continue construction of the project in an
			 appropriations or other Act.
						(c)De minimis amountsIf the cost to complete construction of an
			 authorized water resources project would exceed the limitations on the maximum
			 cost of the project under section 902 of the Water Resources Development Act of
			 1986 (33 U.S.C. 2280), the Secretary may complete construction of the project,
			 notwithstanding the limitations imposed by that section if—
					(1)construction of the project is at least 70
			 percent complete at the time the cost of the project is projected to exceed the
			 limitations; and
					(2)the Federal cost to complete construction
			 is less than $5,000,000.
					(d)Termination of effectivenessThe authority of the Secretary under this
			 section terminates on the date that is 3 years after the date of enactment of
			 this Act.
				1004.Future
			 project authorizations
				(a)PolicyThe
			 benefits of water resource projects designed and carried out in an economically
			 justifiable, environmentally acceptable, and technically sound manner are
			 important to the economy and environment of the United States and
			 recommendations to Congress regarding those projects should be expedited for
			 approval in a timely manner.
				(b)ApplicabilityThe
			 procedures under this section apply to projects for water resources
			 development, conservation, and other purposes, subject to the conditions
			 that—
					(1)each project is
			 carried out—
						(A)substantially in
			 accordance with the plan identified in the report of the Chief of Engineers for
			 the project; and
						(B)subject to any
			 conditions described in the report for the project; and
						(2)(A)a report of the Chief
			 of Engineers has been completed; and
						(B)after the date of enactment of this
			 Act, the Assistant Secretary of the Army for Civil Works has submitted to
			 Congress a recommendation to authorize construction of the project.
						(c)Expedited
			 consideration
					(1)In
			 generalA bill shall be eligible for expedited consideration in
			 accordance with this subsection if the bill—
						(A)authorizes a
			 project that meets the requirements described in subsection (b); and
						(B)is referred to
			 the Committee on Environment and Public Works of the Senate.
						(2)Committee
			 consideration
						(A)In
			 generalNot later than January 31st of the second session of each
			 Congress, the Committee on Environment and Public Works of the Senate
			 shall—
							(i)report all bills
			 that meet the requirements of paragraph (1); or
							(ii)introduce and
			 report a measure to authorize any project that meets the requirements described
			 in subsection (b).
							(B)Failure to
			 actSubject to subparagraph (C), if the Committee fails to act on
			 a bill that meets the requirements of paragraph (1) by the date specified in
			 subparagraph (A), the bill shall be discharged from the Committee and placed on
			 the calendar of the Senate.
						(C)ExceptionsSubparagraph
			 (B) shall not apply if—
							(i)in
			 the 180-day period immediately preceding the date specified in subparagraph
			 (A), the full Committee holds a legislative hearing on a bill to authorize all
			 projects that meet the requirements described in subsection (b);
							(ii)(I)the Committee favorably
			 reports a bill to authorize all projects that meet the requirements described
			 in subsection (b); and
								(II)the bill described in subclause (I) is
			 placed on the calendar of the Senate; or
								(iii)a
			 bill that meets the requirements of paragraph (1) is referred to the Committee
			 not earlier than 30 days before the date specified in subparagraph (A).
							(d)TerminationThe
			 procedures for expedited consideration under this section terminate on December
			 31, 2018.
				IIWater resources policy reforms
			2001.PurposesThe purposes of this title are—
				(1)to reform the implementation of water
			 resources projects by the Corps of Engineers;
				(2)to make other technical changes to the
			 water resources policy of the Corps of Engineers; and
				(3)to implement reforms, including—
					(A)enhancing the ability of local sponsors to
			 partner with the Corps of Engineers by ensuring the eligibility of the local
			 sponsors to receive and apply credit for work carried out by the sponsors and
			 increasing the role of sponsors in carrying out Corps of Engineers
			 projects;
					(B)ensuring continuing authority programs can
			 continue to meet important needs;
					(C)encouraging the continuation of efforts to
			 modernize feasibility studies and establish targets for expedited completion of
			 feasibility studies;
					(D)seeking efficiencies in the management of
			 dams and related infrastructure to reduce environmental impacts while
			 maximizing other benefits and project purposes, such as flood control,
			 navigation, water supply, and hydropower;
					(E)clarifying mitigation requirements for
			 Corps of Engineers projects and ensuring transparency in the independent
			 external review of those projects; and
					(F)establishing an efficient and transparent
			 process for deauthorizing projects that have failed to receive a minimum level
			 of investment to ensure active projects can move forward while reducing the
			 backlog of authorized projects.
					2002.Safety assurance reviewSection 2035 of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2344) is amended by adding at the end the
			 following:
				
					(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to a safety assurance review conducted under this
				section.
					.
			2003.Continuing authority programs
				(a)Small river and harbor improvement
			 projectsSection 107 of the
			 River and Harbor Act of 1960 (33 U.S.C. 577) is amended—
					(1)in subsection (a), by striking
			 $35,000,000 and inserting $50,000,000; and
					(2)in subsection (b), by striking
			 $7,000,000 and inserting $10,000,000.
					(b)Shore damage prevention or
			 mitigationSection 111(c) of
			 the River and Harbor Act of 1968 (33 U.S.C. 426i(c)) is amended by striking
			 $5,000,000 and inserting $10,000,000.
				(c)Regional sediment management
					(1)In generalSection 204 of the Water Resources
			 Development Act of 1992 (33 U.S.C. 2326) is amended—
						(A)in subsection (c)(1)(C), by striking
			 $5,000,000 and inserting $10,000,000; and
						(B)in subsection (g), by striking
			 $30,000,000 and inserting $50,000,000.
						(2)ApplicabilitySection 2037 of the Water Resources
			 Development Act of 2007 (121 Stat. 1094) is amended by added at the end the
			 following:
						
							(c)ApplicabilityThe amendment made by subsection (a) shall
				not apply to any project authorized under this Act if a report of the Chief of
				Engineers for the project was completed prior to the date of enactment of this
				Act.
							.
					(d)Small flood control projectsSection 205 of the Flood Control Act of
			 1948 (33 U.S.C. 701s) is amended in the third sentence by striking
			 $7,000,000 and inserting $10,000,000.
				(e)Project modifications for improvement of
			 environmentSection 1135(d)
			 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(d)) is
			 amended—
					(1)in the second sentence, by striking
			 Not more than 80 percent of the non-Federal may be and inserting
			 The non-Federal share may be provided; and
					(2)in the third sentence, by striking
			 $5,000,000 and inserting $10,000,000.
					(f)Aquatic ecosystem restorationSection 206(d) of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330(d)) is amended by striking
			 $5,000,000 and inserting $10,000,000.
				(g)Floodplain management
			 servicesSection 206(d) of
			 the Flood Control Act of 1960 (33 U.S.C. 709a) is amended by striking
			 $15,000,000 and inserting $50,000,000.
				2004.Continuing authority program
			 prioritization
				(a)Definition of continuing authority program
			 projectIn this section, the
			 term continuing authority program means 1 of the following
			 authorities:
					(1)Section 205 of the Flood Control Act of
			 1948 (33 U.S.C. 701s).
					(2)Section 111 of the River and Harbor Act of
			 1968 (33 U.S.C. 426i).
					(3)Section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330).
					(4)Section 1135 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2309a).
					(5)Section 107 of the River and Harbor Act of
			 1960 (33 U.S.C. 577).
					(6)Section 3 of the Act of August 13, 1946 (33
			 U.S.C. 426g).
					(b)PrioritizationNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register and
			 on a publicly available website, the criteria the Secretary uses for
			 prioritizing annual funding for continuing authority program projects.
				(c)Annual reportNot later than 1 year after the date of
			 enactment of this Act and each year thereafter, the Secretary shall publish in
			 the Federal Register and on a publicly available website, a report on the
			 status of each continuing authority program, which, at a minimum, shall
			 include—
					(1)the name and a short description of each
			 active continuing authority program project;
					(2)the cost estimate to complete each active
			 project; and
					(3)the funding available in that fiscal year
			 for each continuing authority program.
					(d)Congressional notificationOn publication in the Federal Register
			 under subsections (b) and (c), the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a copy of all information
			 published under those subsections.
				2005.Fish and wildlife mitigation
				(a)In generalSection 906 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2283) is amended—
					(1)in subsection (d)—
						(A)in paragraph (1)—
							(i)in the first sentence—
								(I)by inserting for damages to
			 ecological resources, including terrestrial and aquatic resources, and
			 after mitigate;
								(II)by inserting ecological resources
			 and after impact on; and
								(III)by inserting without the
			 implementation of mitigation measures before the period; and
								(ii)by inserting before the last sentence the
			 following: If the Secretary determines that mitigation to in-kind
			 conditions is not possible, the Secretary shall identify in the report the
			 basis for that determination and the mitigation measures that will be
			 implemented to meet the requirements of this section and the goals of section
			 307(a)(1) of the Water Resources Development Act of 1990 (33 U.S.C.
			 2317(a)(1)).;
							(B)in paragraph (2)—
							(i)in the heading, by striking
			 Design and inserting
			 Selection and
			 design;
							(ii)by inserting select and
			 after shall; and
							(iii)by inserting using a watershed
			 approach after projects; and
							(C)in paragraph (3)—
							(i)in subparagraph (A), by inserting ,
			 at a minimum, after complies with; and
							(ii)in subparagraph (B)—
								(I)by striking clause (iii);
								(II)by redesignating clauses (iv) and (v) as
			 clauses (v) and (vi), respectively; and
								(III)by inserting after clause (ii) the
			 following:
									
										(iii)for projects where mitigation will be
				carried out by the Secretary—
											(I)a description of the land and interest in
				land to be acquired for the mitigation plan;
											(II)the basis for a determination that the land
				and interests are available for acquisition; and
											(III)a determination that the proposed interest
				sought does not exceed the minimum interest in land necessary to meet the
				mitigation requirements for the project;
											(iv)for projects where mitigation will be
				carried out through a third party mitigation arrangement in accordance with
				subsection (i)—
											(I)a description of the third party mitigation
				instrument to be used; and
											(II)the basis for a determination that the
				mitigation instrument can meet the mitigation requirements for the
				project;
											; and
				
								(2)by adding at the end the following:
						
							(h)Programmatic mitigation plans
								(1)In generalThe Secretary may develop 1 or more
				programmatic mitigation plans to address the potential impacts to ecological
				resources, fish, and wildlife associated with existing or future water
				resources development projects.
								(2)Use of mitigation plansThe Secretary shall, to the maximum extent
				practicable, use programmatic mitigation plans developed in accordance with
				this subsection to guide the development of a mitigation plan under subsection
				(d).
								(3)Non-Federal plansThe Secretary shall, to the maximum extent
				practicable and subject to all conditions of this subsection, use programmatic
				environmental plans developed by a State, a body politic of the State, which
				derives its powers from a State constitution, a government entity created by
				State legislation, or a local government, that meet the requirements of this
				subsection to address the potential environmental impacts of existing or future
				water resources development projects.
								(4)ScopeA programmatic mitigation plan developed by
				the Secretary or an entity described in paragraph (3) to address potential
				impacts of existing or future water resources development projects shall, to
				the maximum extent practicable—
									(A)be developed on a regional, ecosystem,
				watershed, or statewide scale;
									(B)include specific goals for aquatic resource
				and fish and wildlife habitat restoration, establishment, enhancement, or
				preservation;
									(C)identify priority areas for aquatic
				resource and fish and wildlife habitat protection or restoration;
									(D)encompass multiple environmental resources
				within a defined geographical area or focus on a specific resource, such as
				aquatic resources or wildlife habitat; and
									(E)address impacts from all projects in a
				defined geographical area or focus on a specific type of project.
									(5)ConsultationThe scope of the plan shall be determined
				by the Secretary or an entity described in paragraph (3), as appropriate, in
				consultation with the agency with jurisdiction over the resources being
				addressed in the environmental mitigation plan.
								(6)ContentsA programmatic environmental mitigation
				plan may include—
									(A)an assessment of the condition of
				environmental resources in the geographical area covered by the plan, including
				an assessment of recent trends and any potential threats to those
				resources;
									(B)an assessment of potential opportunities to
				improve the overall quality of environmental resources in the geographical area
				covered by the plan through strategic mitigation for impacts of water resources
				development projects;
									(C)standard measures for mitigating certain
				types of impacts;
									(D)parameters for determining appropriate
				mitigation for certain types of impacts, such as mitigation ratios or criteria
				for determining appropriate mitigation sites;
									(E)adaptive management procedures, such as
				protocols that involve monitoring predicted impacts over time and adjusting
				mitigation measures in response to information gathered through the
				monitoring;
									(F)acknowledgment of specific statutory or
				regulatory requirements that must be satisfied when determining appropriate
				mitigation for certain types of resources; and
									(G)any offsetting benefits of self-mitigating
				projects, such as ecosystem or resource restoration and protection.
									(7)ProcessBefore adopting a programmatic
				environmental mitigation plan for use under this subsection, the Secretary
				shall—
									(A)for a plan developed by the
				Secretary—
										(i)make a draft of the plan available for
				review and comment by applicable environmental resource agencies and the
				public; and
										(ii)consider any comments received from those
				agencies and the public on the draft plan; and
										(B)for a plan developed under paragraph (3),
				determine, not later than 180 days after receiving the plan, whether the plan
				meets the requirements of paragraphs (4) through (6) and was made available for
				public comment.
									(8)Integration with other plansA programmatic environmental mitigation
				plan may be integrated with other plans, including watershed plans, ecosystem
				plans, species recovery plans, growth management plans, and land use
				plans.
								(9)Consideration in project development and
				permittingIf a programmatic
				environmental mitigation plan has been developed under this subsection, any
				Federal agency responsible for environmental reviews, permits, or approvals for
				a water resources development project may use the recommendations in that
				programmatic environmental mitigation plan when carrying out the
				responsibilities of the agency under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
								(10)Preservation of existing
				authoritiesNothing in this
				subsection limits the use of programmatic approaches to reviews under the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(i)Third-party mitigation
				arrangements
								(1)Eligible activitiesIn accordance with all applicable Federal
				laws (including regulations), mitigation efforts carried out under this section
				may include—
									(A)participation in mitigation banking or
				other third-party mitigation arrangements, such as—
										(i)the purchase of credits from commercial or
				State, regional, or local agency-sponsored mitigation banks; and
										(ii)the purchase of credits from in-lieu fee
				mitigation programs; and
										(B)contributions to statewide and regional
				efforts to conserve, restore, enhance, and create natural habitats and wetlands
				if the Secretary determines that the contributions will ensure that the
				mitigation requirements of this section and the goals of section 307(a)(1) of
				the Water Resources Development Act of 1990 (33 U.S.C. 2317(a)(1)) will be
				met.
									(2)Inclusion of other activitiesThe banks, programs, and efforts described
				in paragraph (1) include any banks, programs, and efforts developed in
				accordance with applicable law (including regulations).
								(3)Terms and conditionsIn carrying out natural habitat and
				wetlands mitigation efforts under this section, contributions to the mitigation
				effort may—
									(A)take place concurrent with, or in advance
				of, the commitment of funding to a project; and
									(B)occur in advance of project construction
				only if the efforts are consistent with all applicable requirements of Federal
				law (including regulations) and water resources development planning
				processes.
									(4)PreferenceAt the request of the non-Federal project
				sponsor, preference may be given, to the maximum extent practicable, to
				mitigating an environmental impact through the use of a mitigation bank,
				in-lieu fee, or other third-party mitigation arrangement, if the use of credits
				from the mitigation bank or in-lieu fee, or the other third-party mitigation
				arrangement for the project has been approved by the applicable Federal
				agency.
								(j)Use of FundsThe Secretary may use funds made available
				for preconstruction engineering and design prior to authorization of project
				construction to satisfy mitigation requirements through third party mechanisms
				or to acquire interests in land necessary for meeting the mitigation
				requirements of this
				section.
							.
					(b)ApplicationThe amendments made by subsection (a) shall
			 not apply to a project for which a mitigation plan has been completed as of the
			 date of enactment of this Act.
				(c)Technical assistance
					(1)In generalThe Secretary may provide technical
			 assistance to States and local governments to establish third-party mitigation
			 instruments, including mitigation banks and in-lieu fee programs, that will
			 help to target mitigation payments to high-priority ecosystem restoration
			 actions.
					(2)RequirementsIn providing technical assistance under
			 this subsection, the Secretary shall give priority to States and local
			 governments that have developed State, regional, or watershed-based plans
			 identifying priority restoration actions.
					(3)Mitigation instrumentsThe Secretary shall seek to ensure any
			 technical assistance provided under this subsection will support the
			 establishment of mitigation instruments that will result in restoration of
			 high-priority areas identified in the plans under paragraph (2).
					2006.Mitigation status reportSection 2036(b) of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2283a) is amended—
				(1)by redesignating paragraph (3) as paragraph
			 (4); and
				(2)by inserting after paragraph (2) the
			 following:
					
						(3)Information includedIn reporting the status of all projects
				included in the report, the Secretary shall—
							(A)use a uniform methodology for determining
				the status of all projects included in the report;
							(B)use a methodology that describes both a
				qualitative and quantitative status for all projects in the report; and
							(C)provide specific dates for and participants
				in the consultations required under section 906(d)(4)(B) of the Water Resources
				Development Act of 1986 (33 U.S.C.
				2283(d)(4)(B)).
							.
				2007.Independent peer review
				(a)Timing of peer reviewSection 2034(b) of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2343(b)) is amended—
					(1)by redesignating paragraph (3) as paragraph
			 (4); and
					(2)by inserting after paragraph (2) the
			 following:
						
							(3)Reasons for timingIf the Chief of Engineers does not initiate
				a peer review for a project study at a time described in paragraph (2), the
				Chief shall—
								(A)not later than 7 days after the date on
				which the Chief of Engineers determines not to initiate a peer review—
									(i)notify the Committee on Environment and
				Public Works of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives of that decision; and
									(ii)make publicly available, including on the
				Internet the reasons for not conducting the review; and
									(B)include the reasons for not conducting the
				review in the decision document for the project
				study.
								.
					(b)Establishment of panelsSection 2034(c) of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2343(c)) is amended by striking paragraph
			 (4) and inserting the following:
					
						(4)Congressional and public
				notificationFollowing the
				identification of a project study for peer review under this section, but prior
				to initiation of the review by the panel of experts, the Chief of Engineers
				shall, not later than 7 days after the date on which the Chief of Engineers
				determines to conduct a review—
							(A)notify the Committee on Environment and
				Public Works of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives of the review; and
							(B)make publicly available, including on the
				Internet, information on—
								(i)the dates scheduled for beginning and
				ending the review;
								(ii)the entity that has the contract for the
				review; and
								(iii)the names and qualifications of the panel
				of
				experts.
								.
				(c)Recommendations of panelSection 2034(f) of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2343(f)) is amended by striking paragraph
			 (2) and inserting the following:
					
						(2)Public availability and submission to
				CongressAfter receiving a
				report on a project study from a panel of experts under this section, the Chief
				of Engineers shall make available to the public, including on the Internet, and
				submit to the Committee on Environment and Public Works of the Senate and the
				Committee on Transportation and Infrastructure of the House of
				Representatives—
							(A)a copy of the report not later than 7 days
				after the date on which the report is delivered to the Chief of Engineers;
				and
							(B)a copy of any written response of the Chief
				of Engineers on recommendations contained in the report not later than 3 days
				after the date on which the response is delivered to the Chief of
				Engineers.
							(3)Inclusion in project studyA report on a project study from a panel of
				experts under this section and the written response of the Chief of Engineers
				shall be included in the final decision document for the project
				study.
						.
				(d)ApplicabilitySection 2034(h)(2) of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2343(h)(2)) is amended by striking 7
			 years and inserting 12 years.
				2008.Operation and maintenance of navigation and
			 hydroelectric facilities
				(a)In generalSection 314 of the Water Resources
			 Development Act of 1990 (33 U.S.C. 2321) is amended—
					(1)by striking the heading and inserting the
			 following:
						
							314.Operation and maintenance of navigation and
				hydroelectric
				facilities
							;
					(2)in the first sentence, by striking
			 Activities currently performed and inserting the
			 following:
						
							(a)In generalActivities currently
				performed
							;
					(3)in the second sentence, by striking
			 This section and inserting the following:
						
							(b)Major maintenance contracts
				allowedThis
				section
							;
				
					(4)in subsection (a) (as designated by
			 paragraph (2)), by inserting navigation or before
			 hydroelectric; and
					(5)by adding at the end the following:
						
							(c)ExclusionThis section shall not—
								(1)apply to those navigation facilities that
				have been or are currently under contract with a non-Federal interest to
				perform operations and maintenance as of the date of enactment of the
				Water Resources Development Act of
				2013; and
								(2)prohibit the Secretary from contracting out
				future commercial activities at those navigation
				facilities.
								.
					(b)Clerical amendmentThe table of contents contained in section
			 1(b) of the Water Resources Development Act of 1990 (104 Stat. 4604) is amended
			 by striking the item relating to section 314 and inserting the
			 following:
					
						
							Sec. 314. Operation and
				maintenance of navigation and hydroelectric
				facilities.
						
						.
				2009.Hydropower at Corps of Engineers
			 facilities
				(a)FindingsCongress finds that—
					(1)in April 2012, the Oak Ridge National
			 Laboratory of the Department of Energy (referred to in this section as the
			 Oak Ridge Lab) released a report finding that adding
			 hydroelectric power to the non-powered dams of the United States has the
			 potential to add more than 12 gigawatts of new generating capacity;
					(2)the top 10 non-powered dams identified by
			 the Oak Ridge Lab as having the highest hydroelectric power potential could
			 alone supply 3 gigawatts of generating capacity;
					(3)of the 50 non-powered dams identified by
			 the Oak Ridge Lab as having the highest hydroelectric power potential, 48 are
			 Corps of Engineers civil works projects;
					(4)promoting non-Federal hydroelectric power
			 at Corps of Engineers civil works projects increases the taxpayer benefit of
			 those projects;
					(5)the development of non-Federal
			 hydroelectric power at Corps of Engineers civil works projects—
						(A)can be accomplished in a manner that is
			 consistent with authorized project purposes and the responsibilities of the
			 Corps of Engineers to protect the environment; and
						(B)in many instances, may have additional
			 environmental benefits; and
						(6)the development of non-Federal
			 hydroelectric power at Corps of Engineers civil works projects could be
			 promoted through—
						(A)clear and consistent lines of
			 responsibility and authority within and across Corps of Engineers districts and
			 divisions on hydroelectric power development activities;
						(B)consistent and corresponding processes for
			 reviewing and approving hydroelectric power development; and
						(C)developing a means by which non-Federal
			 hydroelectric power developers and stakeholders can resolve disputes with the
			 Corps of Engineers concerning hydroelectric power development activities at
			 Corps of Engineers civil works projects.
						(b)PolicyCongress declares that it is the policy of
			 the United States that—
					(1)the development of non-Federal
			 hydroelectric power at Corps of Engineers civil works projects, including locks
			 and dams, shall be given priority;
					(2)Corps of Engineers approval of non-Federal
			 hydroelectric power at Corps of Engineers civil works projects, including
			 permitting required under section 14 of the Act of March 3, 1899 (33 U.S.C.
			 408), shall be completed by the Corps of Engineers in a timely and consistent
			 manner; and
					(3)approval of hydropower at Corps of
			 Engineers civil works projects shall in no way diminish the other priorities
			 and missions of the Corps of Engineers, including authorized project purposes
			 and habitat and environmental protection.
					(c)ReportNot later than 1 year after the date of
			 enactment of this Act and each year thereafter, the Secretary shall submit to
			 the Committee on Environment and Public Works of the Senate and the Committee
			 on Transportation and Infrastructure of the House of Representatives a report
			 that, at a minimum, shall include—
					(1)a description of initiatives carried out by
			 the Secretary to encourage the development of hydroelectric power by
			 non-Federal entities at Corps of Engineers civil works projects;
					(2)a list of all new hydroelectric power
			 activities by non-Federal entities approved at Corps of Engineers civil works
			 projects in that fiscal year, including the length of time the Secretary needed
			 to approve those activities;
					(3)a description of the status of each pending
			 application from non-Federal entities for approval to develop hydroelectric
			 power at Corps of Engineers civil works projects;
					(4)a description of any benefits or impacts to
			 the environment, recreation, or other uses associated with Corps of Engineers
			 civil works projects at which non-Federal entities have developed hydroelectric
			 power in the previous fiscal year; and
					(5)the total annual amount of payments or
			 other services provided to the Corps of Engineers, the Treasury, and any other
			 Federal agency as a result of approved non-Federal hydropower projects at Corps
			 of Engineers civil works projects.
					2010.Clarification of work-in-kind credit
			 authority
				(a)Non-Federal cost shareSection 7007 of the Water Resources
			 Development Act of 2007 (121 Stat. 1277) is amended—
					(1)in subsection (a)—
						(A)by inserting , on, or after
			 after before; and
						(B)by inserting , program,
			 after study each place it appears;
						(2)in subsections (b) and (e)(1), by inserting
			 , program, after study each place it appears;
			 and
					(3)by striking subsection (d) and inserting
			 the following:
						
							(d)Treatment of credit between
				projectsThe value of any
				land, easements, rights-of-way, relocations, and dredged material disposal
				areas and the costs of planning, design, and construction work provided by the
				non-Federal interest that exceed the non-Federal cost share for a study,
				program, or project under this title may be applied toward the non-Federal cost
				share for any other study, program, or project carried out under this
				title.
							.
					(b)ImplementationNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in coordination with any relevant
			 agencies of the State of Louisiana, shall establish a process by which to carry
			 out the amendments made by subsection (a)(3).
				(c)Effective
			 dateThe amendments made by
			 subsection (a) take effect on November 8, 2007.
				2011.Transfer of excess work-in-kind
			 credit
				(a)In generalSubject to subsection (b), the Secretary
			 may apply credit for in-kind contributions provided by a non-Federal interest
			 that is in excess of the required non-Federal cost-share for a water resources
			 study or project toward the required non-Federal cost-share for a different
			 water resources study or project.
				(b)Restrictions
					(1)In generalExcept for subsection (a)(4)(D)(i) of that
			 section, the requirements of section 221 of the Flood Control Act of 1970 (42
			 U.S.C. 1962d–5b) (as amended by section 2012 of this Act) shall apply to any
			 credit under this section.
					(2)ConditionsCredit in excess of the non-Federal
			 cost-share for a study or project may be approved under this section only
			 if—
						(A)the non-Federal interest submits a
			 comprehensive plan to the Secretary that identifies—
							(i)the studies and projects for which the
			 non-Federal interest intends to provide in-kind contributions for credit that
			 is in excess of the non-Federal cost share for the study or project; and
							(ii)the studies and projects to which that
			 excess credit would be applied;
							(B)the Secretary approves the comprehensive
			 plan; and
						(C)the total amount of credit does not exceed
			 the total non-Federal cost-share for the studies and projects in the approved
			 comprehensive plan.
						(c)Additional criteriaIn evaluating a request to apply credit in
			 excess of the non-Federal cost-share for a study or project toward a different
			 study or project, the Secretary shall consider whether applying that credit
			 will—
					(1)help to expedite the completion of a
			 project or group of projects;
					(2)reduce costs to the Federal Government;
			 and
					(3)aid the completion of a project that
			 provides significant flood risk reduction or environmental benefits.
					(d)Termination of authorityThe authority provided in this section
			 shall terminate 10 years after the date of enactment of this Act.
				(e)Report
					(1)Deadlines
						(A)In generalNot later than 2 years after the date of
			 enactment of this Act, and once every 2 years thereafter, the Secretary shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 an interim report on the use of the authority under this section.
						(B)Final reportNot later than 10 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a final report on the use of
			 the authority under this section.
						(2)InclusionsThe reports described in paragraph (1)
			 shall include—
						(A)a description of the use of the authority
			 under this section during the reporting period;
						(B)an assessment of the impact of the
			 authority under this section on the time required to complete projects;
			 and
						(C)an assessment of the impact of the
			 authority under this section on other water resources projects.
						2012.Credit for in-kind contributions
				(a)In generalSection 221(a)(4) of the Flood Control Act
			 of 1970 (42 U.S.C. 1962d–5b(a)(4)) is amended—
					(1)in subparagraph (A), in the matter
			 preceding clause (i) by inserting or a project under an environmental
			 infrastructure assistance program after law;
					(2)in subparagraph (C), by striking In
			 any case and all that follows through the period at the end and
			 inserting the following:
						
							(i)Construction
								(I)In generalIn any case in which the non-Federal
				interest is to receive credit under subparagraph (A) for the cost of
				construction carried out by the non-Federal interest before execution of a
				partnership agreement and that construction has not been carried out as of the
				date of enactment of this subparagraph, the Secretary and the non-Federal
				interest shall enter into an agreement under which the non-Federal interest
				shall carry out such work prior to the non-Federal interest initiating
				construction or issuing a written notice to proceed for the
				construction.
								(II)EligibilityConstruction that is carried out after the
				execution of an agreement to carry out work described in subclause (I) and any
				design activities that are required for that construction, even if the design
				activity is carried out prior to the execution of the agreement to carry out
				work, shall be eligible for credit.
								(ii)Planning
								(I)In generalIn any case in which the non-Federal
				interest is to receive credit under subparagraph (A) for the cost of planning
				carried out by the non-Federal interest before execution of a feasibility cost
				sharing agreement, the Secretary and the non-Federal interest shall enter into
				an agreement under which the non-Federal interest shall carry out such work
				prior to the non-Federal interest initiating that planning.
								(II)EligibilityPlanning that is carried out by the
				non-Federal interest after the execution of an agreement to carry out work
				described in subclause (I) shall be eligible for
				credit.
								;
					(3)in subparagraph (D)(iii), by striking
			 sections 101 and 103 and inserting sections 101(a)(2) and
			 103(a)(1)(A) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2211(a)(2); 33 U.S.C. 2213(a)(1)(A));
					(4)by redesignating subparagraph (E) as
			 subparagraph (H);
					(5)by inserting after subparagraph (D) the
			 following:
						
							(E)Analysis of costs and
				benefitsIn the evaluation of
				the costs and benefits of a project, the Secretary shall not consider
				construction carried out by a non-Federal interest under this subsection as
				part of the future without project condition.
							(F)Transfer of Credit between Separable
				Elements of a ProjectCredit
				for in-kind contributions provided by a non-Federal interest that are in excess
				of the non-Federal cost share for an authorized separable element of a project
				may be applied toward the non-Federal cost share for a different authorized
				separable element of the same project.
							(G)Application of CreditTo the extent that credit for in-kind
				contributions, as limited by subparagraph (D), and credit for required land,
				easements, rights-of-way, dredged material disposal areas, and relocations
				provided by the non-Federal interest exceed the non-Federal share of the cost
				of construction of a project other than a navigation project, the Secretary
				shall reimburse the difference to the non-Federal interest, subject to the
				availability of funds.
							;
				and
					(6)in subparagraph (H) (as redesignated by
			 paragraph (4))—
						(A)in clause (i), by inserting , and to
			 water resources projects authorized prior to the date of enactment of the Water
			 Resources Development Act of 1986 (Public Law 99–662), if correction of design
			 deficiencies is necessary before the period at the end; and
						(B)by striking clause (ii) and inserting the
			 following:
							
								(ii)Authorization in addition to specific
				credit provisionIn any case
				in which a specific provision of law authorizes credit for in-kind
				contributions provided by a non-Federal interest before the date of execution
				of a partnership agreement, the Secretary may apply the authority provided in
				this paragraph to allow credit for in-kind contributions provided by the
				non-Federal interest on or after the date of execution of the partnership
				agreement.
								.
				
						(b)ApplicabilitySection
			 2003(e) of the Water Resources Development Act of 2007 (42 U.S.C. 1962d–5b) is
			 amended—
					(1)by inserting
			 , or construction of design deficiency corrections on the
			 project, after construction on the project; and
					(2)by inserting
			 , or under which construction of the project has not been completed and
			 the work to be performed by the non-Federal interests has not been carried out
			 and is creditable only toward any remaining non-Federal cost share,
			 after has not been initiated.
					(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) take effect on November 8, 2007.
				(d)Guidelines
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall update any guidance or regulations
			 for carrying out section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C.
			 1962d–5b(a)(4)) (as amended by subsection (a)) that are in existence on the
			 date of enactment of this Act or issue new guidelines, as determined to be
			 appropriate by the Secretary.
					(2)InclusionsAny guidance, regulations, or guidelines
			 updated or issued under paragraph (1) shall include, at a minimum—
						(A)the milestone for executing an in-kind
			 memorandum of understanding for construction by a non-Federal interest;
						(B)criteria and procedures for evaluating a
			 request to execute an in-kind memorandum of understanding for construction by a
			 non-Federal interest that is earlier than the milestone under subparagraph (A)
			 for that execution; and
						(C)criteria and procedures for determining
			 whether work carried out by a non-Federal interest is integral to a
			 project.
						(3)Public and stakeholder
			 participationBefore issuing
			 any new or revised guidance, regulations, or guidelines or any subsequent
			 updates to those documents, the Secretary shall—
						(A)consult with affected non-Federal
			 interests;
						(B)publish the proposed guidelines developed
			 under this subsection in the Federal Register; and
						(C)provide the public with an opportunity to
			 comment on the proposed guidelines.
						(e)Other creditNothing in section 221(a)(4) of the Flood
			 Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)) (as amended by subsection (a))
			 affects any eligibility for credit under section 104 of the Water Resources
			 Development of 1986 (33 U.S.C. 2214) that was approved by the Secretary prior
			 to the date of enactment of this Act.
				2013.Credit in lieu of
			 reimbursementSection
			 211(e)(2) of the Water Resources Development Act of 1996 (33 U.S.C.
			 701b–13(e)(2)) is amended by adding at the end the following:
				
					(C)Studies or other projectsOn the request of a non-Federal interest,
				in lieu of reimbursing a non-Federal interest the amount equal to the estimated
				Federal share of the cost of an authorized flood damage reduction project or a
				separable element of an authorized flood damage reduction project under this
				subsection that has been constructed by the non-Federal interest under this
				section as of the date of enactment of this Act, the Secretary may provide the
				non-Federal interest with a credit in that amount, which the non-Federal
				interest may apply to the share of the cost of the non-Federal interest of
				carrying out other flood damage reduction projects or
				studies.
					.
			2014.Dam
			 optimization
				(a)Definition of
			 other related project benefitsIn this section, the term
			 other related project benefits includes—
					(1)environmental
			 protection and restoration, including restoration of water quality and water
			 flows, improving movement of fish and other aquatic species, and restoration of
			 floodplains, wetlands, and estuaries;
					(2)increased water
			 supply storage (except for any project in the Apalachicola-Chattahoochee-Flint
			 River system and the Alabama-Coosa-Tallapoosa River system);
					(3)increased
			 hydropower generation;
					(4)reduced flood
			 risk;
					(5)additional
			 navigation; and
					(6)improved
			 recreation.
					(b)Program
					(1)In
			 generalThe Secretary may carry out activities—
						(A)to improve the
			 efficiency of the operations and maintenance of dams and related infrastructure
			 operated by the Corps of Engineers; and
						(B)to maximize, to
			 the extent practicable—
							(i)authorized
			 project purposes; and
							(ii)other related
			 project benefits.
							(2)Eligible
			 activitiesAn eligible activity under this section is any
			 activity that the Secretary would otherwise be authorized to carry out that is
			 designed to provide other related project benefits in a manner that does not
			 adversely impact the authorized purposes of the project.
					(3)Impact on
			 authorized purposesAn activity carried out under this section
			 shall not adversely impact any of the authorized purposes of the
			 project.
					(4)Effect
						(A)Existing
			 agreementsNothing in this section—
							(i)supersedes or
			 modifies any written agreement between the Federal Government and a non-Federal
			 interest that is in effect on the date of enactment of this Act; or
							(ii)supersedes or
			 authorizes any amendment to a multistate water-control plan, including the
			 Missouri River Master Water Control Manual (as in effect on the date of
			 enactment of this Act).
							(B)Water
			 rightsNothing in this section—
							(i)affects any water
			 right in existence on the date of enactment of this Act;
							(ii)preempts or
			 affects any State water law or interstate compact governing water; or
							(iii)affects any
			 authority of a State, as in effect on the date of enactment of this Act, to
			 manage water resources within that State.
							(5)Other
			 laws
						(A)In
			 generalAn activity carried out under this section shall comply
			 with all other applicable laws (including regulations).
						(B)Water
			 supplyAny activity carried out under this section that results
			 in any modification to water supply storage allocations at a reservoir operated
			 by the Secretary shall comply with section 301 of the Water Supply Act of 1958
			 (43 U.S.C. 390b).
						(c)Policies,
			 regulations, and guidanceThe Secretary shall carry out a review
			 of, and as necessary modify, the policies, regulations, and guidance of the
			 Secretary to carry out the activities described in subsection (b).
				(d)Coordination
					(1)In
			 generalThe Secretary shall—
						(A)coordinate all
			 planning and activities carried out under this section with appropriate
			 Federal, State, and local agencies and those public and private entities that
			 the Secretary determines may be affected by those plans or activities;
			 and
						(B)give priority to
			 planning and activities under this section if the Secretary determines
			 that—
							(i)the
			 greatest opportunities exist for achieving the objectives of the program, as
			 specified in subsection (b)(1), and
							(ii)the coordination
			 activities under this subsection indicate that there is support for carrying
			 out those planning and activities.
							(2)Non-federal
			 interestsPrior to carrying out an activity under this section,
			 the Secretary shall consult with any applicable non-Federal interest of the
			 affected dam or related infrastructure.
					(e)Reports
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to Congress a
			 report describing the actions carried out under this section.
					(2)InclusionsEach
			 report under paragraph (1) shall include—
						(A)a schedule for
			 reviewing the operations of individual projects; and
						(B)any
			 recommendations of the Secretary on changes that the Secretary determines to be
			 necessary—
							(i)to
			 carry out existing project authorizations, including the deauthorization of any
			 water resource project that the Secretary determines could more effectively be
			 achieved through other means;
							(ii)to
			 improve the efficiency of water resource project operations; and
							(iii)to maximize
			 authorized project purposes and other related project benefits.
							(3)Updated
			 report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall update the report entitled Authorized and
			 Operating Purposes of Corps of Engineers Reservoirs and dated July
			 1992, which was produced pursuant to section 311 of the Water Resources
			 Development Act of 1990 (104 Stat. 4639).
						(B)InclusionsThe
			 updated report described in subparagraph (A) shall include—
							(i)the
			 date on which the most recent review of project operations was conducted and
			 any recommendations of the Secretary relating to that review the Secretary
			 determines to be significant; and
							(ii)the dates on
			 which the recommendations described in clause (i) were carried out.
							(f)Funding
					(1)In
			 generalThe Secretary may use to carry out this section amounts
			 made available to the Secretary from—
						(A)the general
			 purposes and expenses account;
						(B)the operations
			 and maintenance account; and
						(C)any other amounts
			 that are appropriated to carry out this section.
						(2)Funding from
			 other sourcesThe Secretary may accept and expend amounts from
			 non-Federal entities and other Federal agencies to carry out this
			 section.
					(g)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with other Federal agencies and non-Federal entities to carry out this
			 section.
				2015.Water supplySection 301 of the Water Supply Act of 1958
			 (43 U.S.C. 390b) is amended by adding at the end the following:
				
					(e)The Committees of jurisdiction are very
				concerned about the operation of projects in the
				Apalachicola-Chattahoochee-Flint River System and the Alabama-Coosa-Tallapoosa
				River System, and further, the Committees of jurisdiction recognize that this
				ongoing water resources dispute raises serious concerns related to the
				authority of the Secretary of the Army to allocate substantial storage at
				projects to provide local water supply pursuant to the Water Supply Act of 1958
				absent congressional approval. Interstate water disputes of this nature are
				more properly addressed through interstate water agreements that take into
				consideration the concerns of all affected States including impacts to other
				authorized uses of the projects, water supply for communities and major cities
				in the region, water quality, freshwater flows to communities, rivers, lakes,
				estuaries, and bays located downstream of projects, agricultural uses, economic
				development, and other appropriate concerns. To that end, the Committees of
				jurisdiction strongly urge the Governors of the affected States to reach
				agreement on an interstate water compact as soon as possible, and we pledge our
				commitment to work with the affected States to ensure prompt consideration and
				approval of any such agreement. Absent such action, the Committees of
				jurisdiction should consider appropriate legislation to address these matters
				including any necessary clarifications to the Water Supply Act of 1958 or other
				law. This subsection does not alter existing rights or obligations under
				law.
					.
			2016.Report on water storage pricing
			 formulas
				(a)FindingsCongress finds that—
					(1)due to the ongoing drought in many parts of
			 the United States, communities are looking for ways to enhance their water
			 storage on Corps of Engineer reservoirs so as to maintain a reliable supply of
			 water into the foreseeable future;
					(2)water storage pricing formulas should be
			 equitable and not create disparities between users; and
					(3)water pricing formulas should not be
			 cost-prohibitive for communities.
					(b)Assessment
					(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 initiate an assessment of the water storage pricing formulas of the Corps of
			 Engineers, which shall include an assessment of—
						(A)existing water storage pricing formulas of
			 the Corps of Engineers, in particular whether those formulas produce water
			 storage costs for some beneficiaries that are greatly disparate from the costs
			 of other beneficiaries; and
						(B)whether equitable water storage pricing
			 formulas could lessen the disparate impact and produce more affordable water
			 storage for potential beneficiaries.
						(2)ReportThe Comptroller General of the United
			 States shall submit to Congress a report on the assessment carried out under
			 paragraph (1).
					2017.Clarification of previously authorized
			 work
				(a)In GeneralThe Secretary may carry out measures to
			 improve fish species habitat within the footprint and downstream of a water
			 resources project constructed by the Secretary that includes a fish hatchery if
			 the Secretary—
					(1)has been explicitly authorized to
			 compensate for fish losses associated with the project; and
					(2)determines that the measures are—
						(A)feasible;
						(B)consistent with authorized project purposes
			 and the fish hatchery; and
						(C)in the public interest.
						(b)Cost Sharing
					(1)In generalSubject to paragraph (2), the non-Federal
			 interest shall contribute 35 percent of the total cost of carrying out
			 activities under this section, including the costs relating to the provision or
			 acquisition of required land, easements, rights-of-way, dredged material
			 disposal areas, and relocations.
					(2)Operation and maintenanceThe non-Federal interest shall contribute
			 100 percent of the costs of operation, maintenance, replacement, repair, and
			 rehabilitation of a project constructed under this section.
					(c)Authorization of
			 appropriationsFor each
			 fiscal year, there is authorized to be appropriated to carry out this section
			 $30,000,000.
				2018.Consideration of Federal land in
			 feasibility studiesAt the
			 request of the non-Federal interest, the Secretary shall include as part of a
			 regional or watershed study any Federal land that is located within the
			 geographic scope of that study.
			2019.Planning assistance to StatesSection 22 of the Water Resources
			 Development Act of 1974 (42 U.S.C. 1962d–16) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by inserting or other stakeholder
			 working with a State after cooperate with any State;
			 and
						(ii)by inserting , including plans to
			 comprehensively address water resources challenges, after of
			 such State; and
						(B)in paragraph (2)(A), by striking ,
			 at Federal expense,;
					(2)in subsection (b)—
					(A)in paragraph (1), by striking
			 subsection (a)(1) each place it appears and inserting
			 subsection (a);
					(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
					(C)by inserting after paragraph (1) the
			 following:
						
							(2)Contributed fundsThe Secretary may accept and expend funds
				in excess of the fees established under paragraph (1) that are provided by a
				State or other non-Federal public body for assistance under this
				section.
							 ; and
				
					(3)in subsection (c)—
					(A)in paragraph (1)—
						(i)by striking $10,000,000 and
			 inserting $30,000,000; and
						(ii)by striking $2,000,000 and
			 inserting $5,000,000 in Federal funds; and
						(B)in paragraph (2), by striking
			 $5,000,000 and inserting $15,000,000.
					2020.Vegetation management policy
				(a)Definition of national
			 guidelinesIn this section,
			 the term national guidelines means the Corps of Engineers policy
			 guidelines for management of vegetation on levees, including—
					(1)Engineering Technical Letter 1110–2–571
			 entitled Guidelines for Landscape Planting and Vegetation Management at
			 Levees, Floodwalls, Embankment Dams, and Appurtenant Structures and
			 adopted April 10, 2009; and
					(2)the draft policy guidance letter entitled
			 Process for Requesting a Variance from Vegetation Standards for Levees
			 and Floodwalls (77 Fed. Reg. 9637 (Feb. 17, 2012)).
					(b)ReviewNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall carry out a comprehensive review of
			 the national guidelines in order to determine whether current Federal policy
			 relating to levee vegetation is appropriate for all regions of the United
			 States.
				(c)Factors
					(1)In generalIn carrying out the review, the Secretary
			 shall consider—
						(A)the varied interests and responsibilities
			 in managing flood risks, including the need—
							(i)to provide for levee safety with limited
			 resources; and
							(ii)to ensure that levee safety investments
			 minimize environmental impacts and provide corresponding public safety
			 benefits;
							(B)the levee safety benefits that can be
			 provided by woody vegetation;
						(C)the preservation, protection, and
			 enhancement of natural resources, including—
							(i)the benefit of vegetation on levees in
			 providing habitat for endangered, threatened, and candidate species; and
							(ii)the impact of removing levee vegetation on
			 compliance with other regulatory requirements;
							(D)protecting the rights of Indian tribes
			 pursuant to treaties and statutes;
						(E)the available science and the historical
			 record regarding the link between vegetation on levees and flood risk;
						(F)the avoidance of actions requiring
			 significant economic costs and environmental impacts; and
						(G)other factors relating to the factors
			 described in subparagraphs (A) through (F) identified in public comments that
			 the Secretary determines to be appropriate.
						(2)Variance considerations
						(A)In generalIn carrying out the review, the Secretary
			 shall specifically consider whether the national guidelines can be amended to
			 promote and allow for consideration of variances from national guidelines on a
			 Statewide, tribal, regional, or watershed basis, including variances based
			 on—
							(i)soil conditions;
							(ii)hydrologic factors;
							(iii)vegetation patterns and
			 characteristics;
							(iv)environmental resources, including
			 endangered, threatened, or candidate species and related regulatory
			 requirements;
							(v)levee performance history, including
			 historical information on original construction and subsequent operation and
			 maintenance activities;
							(vi)any effects on water supply;
							(vii)any scientific evidence on the link between
			 levee vegetation and levee safety;
							(viii)institutional considerations, including
			 implementation challenges;
							(ix)the availability of limited funds for levee
			 construction and rehabilitation;
							(x)the economic and environmental costs of
			 removing woody vegetation on levees; and
							(xi)other relevant factors identified in public
			 comments that the Secretary determines to be appropriate.
							(B)ScopeThe scope of a variance approved by the
			 Secretary may include a complete exemption to national guidelines, as the
			 Secretary determines to be necessary.
						(d)Cooperation and consultation;
			 recommendations
					(1)In generalThe Secretary shall carry out the review
			 under this section in consultation with other applicable Federal agencies,
			 representatives of State, regional, local, and tribal governments, appropriate
			 nongovernmental organizations, and the public.
					(2)RecommendationsThe Chief of Engineers and any State,
			 tribal, regional, or local entity may submit to the Secretary any
			 recommendations for vegetation management policies for levees that conform with
			 Federal and State laws, including recommendations relating to the review of
			 national guidelines under subsection (b) and the consideration of variances
			 under subsection (c)(2).
					(e)Peer review
					(1)In generalAs part of the review, the Secretary shall
			 solicit and consider the views of the National Academy of Engineering and the
			 National Academy of Sciences on the engineering, environmental, and
			 institutional considerations underlying the national guidelines, including the
			 factors described in subsection (c) and any information obtained by the
			 Secretary under subsection (d).
					(2)Availability of viewsThe views of the National Academy of
			 Engineering and the National Academy of Sciences obtained under paragraph (1)
			 shall be—
						(A)made available to the public; and
						(B)included in supporting materials issued in
			 connection with the revised national guidelines required under subsection
			 (f).
						(f)Revision of national guidelines
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall—
						(A)revise the national guidelines based on the
			 results of the review, including—
							(i)recommendations received as part of the
			 consultation described in subsection (d)(1); and
							(ii)the results of the peer review conducted
			 under subsection (e); and
							(B)submit to Congress a report that contains a
			 summary of the activities of the Secretary and a description of the findings of
			 the Secretary under this section.
						(2)Content; incorporation into
			 manualThe revised national
			 guidelines shall—
						(A)provide a practical, flexible process for
			 approving Statewide, tribal, regional, or watershed variances from the national
			 guidelines that—
							(i)reflect due consideration of the factors
			 described in subsection (c); and
							(ii)incorporate State, tribal, and regional
			 vegetation management guidelines for specific areas that have been adopted
			 through a formal public process; and
							(B)be incorporated into the manual proposed
			 under section 5(c) of the Act entitled An Act authorizing the
			 construction of certain public works on rivers and harbors for flood control,
			 and for other purposes, approved August 18, 1941 (33 U.S.C.
			 701n(c)).
						(3)Failure to meet deadlinesIf the Secretary fails to submit a report
			 by the required deadline under this subsection, the Secretary shall submit to
			 the Committee on Environment and Public Works of the Senate and the Committee
			 on Transportation and Infrastructure of the House of Representatives a detailed
			 explanation of—
						(A)why the deadline was missed;
						(B)solutions needed to meet the deadline;
			 and
						(C)a projected date for submission of the
			 report.
						(g)Continuation of workConcurrent with the completion of the
			 requirements of this section, the Secretary shall proceed without interruption
			 or delay with those ongoing or programmed projects and studies, or elements of
			 projects or studies, that are not directly related to vegetation variance
			 policy.
				(h)Interim actions
					(1)In generalUntil the date on which revisions to the
			 national guidelines are adopted in accordance with subsection (f), the
			 Secretary shall not require the removal of existing vegetation as a condition
			 or requirement for any approval or funding of a project, or any other action,
			 unless the specific vegetation has been demonstrated to present an unacceptable
			 safety risk.
					(2)RevisionsBeginning on the date on which the
			 revisions to the national guidelines are adopted in accordance with subsection
			 (f), the Secretary shall consider, on request of an affected entity, any
			 previous action of the Corps of Engineers in which the outcome was affected by
			 the former national guidelines.
					2021.Levee certifications
				(a)Implementation of flood protection
			 structure accreditation task forceIn carrying out section 100226 of the
			 Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101 note; 126
			 Stat. 942), the Secretary shall—
					(1)ensure that at least 1 program activity
			 carried out under the inspection of completed works program of the Corps of
			 Engineers provides adequate information to the Secretary to reach a levee
			 accreditation decision for each requirement under section 65.10 of title 44,
			 Code of Federal Regulations (or successor regulation); and
					(2)to the maximum extent practicable, carry
			 out activities under the inspection of completed works program of the Corps of
			 Engineers in alignment with the schedule established for the national flood
			 insurance program established under chapter 1 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4011 et seq.).
					(b)Accelerated levee system evaluations and
			 certifications
					(1)In generalOn receipt of a request from a non-Federal
			 interest, the Secretary may carry out a levee system evaluation and
			 certification of a federally authorized levee for purposes of the national
			 flood insurance program established under chapter 1 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011 et seq.) if the evaluation and
			 certification will be carried out earlier than such an evaluation and
			 certification would be carried out under subsection (a).
					(2)RequirementsA levee system evaluation and certification
			 under paragraph (1) shall—
						(A)at a minimum, comply with section 65.10 of
			 title 44, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act); and
						(B)be carried out in accordance with such
			 procedures as the Secretary, in consultation with the Director of the Federal
			 Emergency Management Agency, may establish.
						(3)Cost Sharing
						(A)Non-Federal shareSubject to subparagraph (B), the
			 non-Federal share of the cost of carrying out a levee system evaluation and
			 certification under this subsection shall be 35 percent.
						(B)AdjustmentThe Secretary shall adjust the non-Federal
			 share of the cost of carrying out a levee system evaluation and certification
			 under this subsection in accordance with section 103(m) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2213(m)).
						(4)ApplicationNothing in this subsection affects the
			 requirement under section 100226(b)(2) of the Biggert-Waters Flood Insurance
			 Reform Act of 2012 (42 U.S.C. 4101 note; 126 Stat. 942).
					2022.Restoration of flood and hurricane storm
			 damage reduction projects
				(a)In generalThe Secretary shall carry out any measures
			 necessary to repair or restore federally authorized flood and hurricane and
			 storm damage reduction projects constructed by the Corps of Engineers to
			 authorized levels (as of the date of enactment of this Act) of protection for
			 reasons including settlement, subsidence, sea level rise, and new datum, if the
			 Secretary determines the necessary work is technically feasible,
			 environmentally acceptable, and economically justified.
				(b)Cost shareThe non-Federal share of the cost of
			 construction of a project carried out under this section shall be determined as
			 provided in subsections (a) through (d) of section 103 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2213).
				(c)Operations and maintenanceThe non-Federal share of the cost of
			 operations, maintenance, repair, replacement, and rehabilitation for a project
			 carried out under this section shall be 100 percent.
				(d)Eligibility of projects transferred to
			 non-Federal interestThe
			 Secretary may carry out measures described in subsection (a) on a water
			 resources project, separable element of a project, or functional component of a
			 project that has been transferred to the non-Federal interest.
				(e)Report to CongressNot later than 8 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report on the
			 implementation of this section, including—
					(1)any recommendations relating to the
			 continued need for the authority provided in this section;
					(2)a description of the measures carried out
			 under this section;
					(3)any lessons learned relating to the
			 measures implemented under this section; and
					(4)best practices for carrying out measures to
			 restore flood and hurricane and storm damage reduction projects.
					(f)Termination of authorityThe authority to carry out a measure under
			 this section terminates on the date that is 10 years after the date of
			 enactment of this Act.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $250,000,000.
				2023.Operation and maintenance of certain
			 projectsThe Secretary may
			 assume operation and maintenance activities for a navigation channel that is
			 deepened by a non-Federal interest prior to December 31, 2012, if—
				(1)the Secretary determines that the
			 requirements under paragraphs (2) and (3) of section 204(f) of the Water
			 Resources Development Act of 1986 (33 U.S.C. 2232(f)) are met;
				(2)the Secretary determines that the
			 activities carried out by the non-Federal interest in deepening the navigation
			 channel are economically justified and environmentally acceptable; and
				(3)the deepening activities have been carried
			 out on a Federal navigation channel that—
					(A)exists as of the date of enactment of this
			 Act; and
					(B)has been authorized by Congress.
					2024.Dredging study
				(a)In generalThe Secretary, in conjunction with other
			 relevant Federal agencies and applicable non-Federal interests, shall carry out
			 a study—
					(1)to compare domestic and international
			 dredging markets, including costs, technologies, and management approaches used
			 in each respective market, and determine the impacts of those markets on
			 dredging needs and practices in the United States;
					(2)to analyze past and existing practices,
			 technologies, and management approaches used in dredging in the United States;
			 and
					(3)to develop recommendations relating to the
			 best techniques, practices, and management approaches for dredging in the
			 United States.
					(b)PurposesThe purposes of the study under this
			 section are—
					(1)the identification of the best techniques,
			 methods, and technologies for dredging, including the evaluation of the
			 feasibility, cost, and benefits of—
						(A)new dredging technologies; and
						(B)improved dredging practices and
			 techniques;
						(2)the appraisal of the needs of the United
			 States for dredging, including the need to increase the size of private and
			 Corps of Engineers dredging fleets to meet demands for additional construction
			 or maintenance dredging needed as of the date of enactment of this Act and in
			 the subsequent 20 years;
					(3)the identification of any impediments to
			 dredging, including any recommendations of appropriate alternatives for
			 responding to those impediments;
					(4)the assessment, including any
			 recommendations of appropriate alternatives, of the adequacy and effectiveness
			 of—
						(A)the economic, engineering, and
			 environmental methods, models, and analyses used by the Chief of Engineers and
			 private dredging operations for dredging; and
						(B)the current cost structure of construction
			 contracts entered into by the Chief of Engineers;
						(5)the evaluation of the efficiency and
			 effectiveness of past, current, and alternative dredging practices and
			 alternatives to dredging, including agitation dredging; and
					(6)the identification of innovative techniques
			 and cost-effective methods to expand regional sediment management efforts,
			 including the placement of dredged sediment within river diversions to
			 accelerate the creation of wetlands.
					(c)Study team
					(1)In generalThe Secretary shall establish a study team
			 to assist the Secretary in planning, carrying out, and reporting on the results
			 of the study under this section.
					(2)Study teamThe study team established pursuant to
			 paragraph (1) shall—
						(A)be appointed by the Secretary; and
						(B)represent a broad spectrum of experts in
			 the field of dredging and representatives of relevant State agencies and
			 relevant non-Federal interests.
						(d)Public comment periodThe Secretary shall—
					(1)make available to the public, including on
			 the Internet, all draft and final study findings under this section; and
					(2)allow for a public comment period of not
			 less than 30 days on any draft study findings prior to issuing final study
			 findings.
					(e)Report to congressNot later than 2 years after the date of
			 enactment of this Act, and subject to available appropriations, the Secretary,
			 in consultation with the study team established under subsection (c), shall
			 submit a detailed report on the results of the study to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
				(f)Failure To meet deadlinesIf the Secretary does not complete the
			 study under this section and submit a report to Congress under subsection (e)
			 on or before the deadline described in that subsection, the Secretary shall
			 notify Congress and describe why the study was not completed.
				2025.Non-Federal project implementation pilot
			 program
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish and implement a pilot
			 program to evaluate the cost-effectiveness and project delivery efficiency of
			 allowing non-Federal interests to carry out flood risk management, hurricane
			 and storm damage reduction, coastal harbor and channel inland navigation, and
			 aquatic ecosystem restoration projects.
				(b)PurposesThe purposes of the pilot program
			 are—
					(1)to identify project delivery and
			 cost-saving alternatives that reduce the backlog of authorized Corps of
			 Engineers projects;
					(2)to evaluate the technical, financial, and
			 organizational efficiencies of a non-Federal interest carrying out the design,
			 execution, management, and construction of 1 or more projects; and
					(3)to evaluate alternatives for the
			 decentralization of the project management, design, and construction for
			 authorized Corps of Engineers water resources projects.
					(c)Administration
					(1)In generalIn carrying out the pilot program, the
			 Secretary shall—
						(A)identify a total of not more than 15
			 projects for flood risk management, hurricane and storm damage reduction
			 (including levees, floodwalls, flood control channels, and water control
			 structures), coastal harbor and channels, inland navigation, and aquatic
			 ecosystem restoration that have been authorized for construction prior to the
			 date of enactment of this Act, including—
							(i)not more than 12 projects that—
								(I)(aa)have received Federal funds prior to the
			 date of enactment of this Act; or
									(bb)for more than 2 consecutive fiscal years,
			 have an unobligated funding balance for that project in the Corps of Engineers
			 construction account; and
									(II)to the maximum extent practicable, are
			 located in each of the divisions of the Corps of Engineers; and
								(ii)not more than 3 projects that have not
			 received Federal funds in the period beginning on the date on which the project
			 was authorized and ending on the date of enactment of this Act;
							(B)notify the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives on the identification of each
			 project under the pilot program;
						(C)in collaboration with the non-Federal
			 interest, develop a detailed project management plan for each identified
			 project that outlines the scope, budget, design, and construction resource
			 requirements necessary for the non-Federal interest to execute the project, or
			 a separable element of the project;
						(D)on the request of the non-Federal interest,
			 enter into a project partnership agreement with the non-Federal interest for
			 the non-Federal interest to provide full project management control for
			 construction of the project, or a separable element of the project, in
			 accordance with plans approved by the Secretary;
						(E)following execution of the project
			 partnership agreement, transfer to the non-Federal interest to carry out
			 construction of the project, or a separable element of the project—
							(i)if applicable, the balance of the
			 unobligated amounts appropriated for the project, except that the Secretary
			 shall retain sufficient amounts for the Corps of Engineers to carry out any
			 responsibilities of the Corps of Engineers relating to the project and pilot
			 program; and
							(ii)additional amounts, as determined by the
			 Secretary, from amounts made available under subsection (h), except that the
			 total amount transferred to the non-Federal interest shall not exceed the
			 updated estimate of the Federal share of the cost of construction, including
			 any required design; and
							(F)regularly monitor and audit each project
			 being constructed by a non-Federal interest under this section to ensure that
			 the construction activities are carried out in compliance with the plans
			 approved by the Secretary and that the construction costs are
			 reasonable.
						(2)Detailed project scheduleNot later than 180 days after entering into
			 an agreement under paragraph (1)(D), each non-Federal interest, to the maximum
			 extent practicable, shall submit to the Secretary a detailed project schedule,
			 based on estimated funding levels, that lists all deadlines for each milestone
			 in the construction of the project.
					(3)Technical assistanceOn the request of a non-Federal interest,
			 the Secretary may provide technical assistance to the non-Federal interest, if
			 the non-Federal interest contracts with and compensates the Secretary for the
			 technical assistance relating to—
						(A)any study, engineering activity, and design
			 activity for construction carried out by the non-Federal interest under this
			 section; and
						(B)expeditiously obtaining any permits
			 necessary for the project.
						(d)Cost-shareNothing in this section affects the
			 cost-sharing requirement applicable on the day before the date of enactment of
			 this Act to a project carried out under this section.
				(e)Report
					(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report detailing the
			 results of the pilot program carried out under this section, including—
						(A)a description of the progress of
			 non-Federal interests in meeting milestones in detailed project schedules
			 developed pursuant to subsection (c)(2); and
						(B)any recommendations of the Secretary
			 concerning whether the program or any component of the program should be
			 implemented on a national basis.
						(2)UpdateNot later than 5 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives an update of the report
			 described in paragraph (1).
					(3)Failure to meet deadlineIf the Secretary fails to submit a report
			 by the required deadline under this subsection, the Secretary shall submit to
			 the Committee on Environment and Public Works of the Senate and the Committee
			 on Transportation Infrastructure of the House of Representatives a detailed
			 explanation of why the deadline was missed and a projected date for submission
			 of the report.
					(f)AdministrationAll laws and regulations that would apply
			 to the Secretary if the Secretary were carrying out the project shall apply to
			 a non-Federal interest carrying out a project under this section.
				(g)Termination of AuthorityThe authority to commence a project under
			 this section terminates on the date that is 5 years after the date of enactment
			 of this Act.
				(h)Authorization of
			 appropriationsIn addition to
			 any amounts appropriated for a specific project, there is authorized to be
			 appropriated to the Secretary to carry out the pilot program under this
			 section, including the costs of administration of the Secretary, $25,000,000
			 for each of fiscal years 2014 through 2018.
				2026.Non-Federal implementation of feasibility
			 studies
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish and implement a pilot
			 program to evaluate the cost-effectiveness and project delivery efficiency of
			 allowing non-Federal interests to carry out feasibility studies for flood risk
			 management, hurricane and storm damage reduction, aquatic ecosystem
			 restoration, and coastal harbor and channel and inland navigation.
				(b)PurposesThe purposes of the pilot program
			 are—
					(1)to identify project delivery and
			 cost-saving alternatives to the existing feasibility study process;
					(2)to evaluate the technical, financial, and
			 organizational efficiencies of a non-Federal interest carrying out a
			 feasibility study of 1 or more projects; and
					(3)to evaluate alternatives for the
			 decentralization of the project planning, management, and operational
			 decisionmaking process of the Corps of Engineers.
					(c)Administration
					(1)In generalOn the request of a non-Federal interest,
			 the Secretary may enter into an agreement with the non-Federal interest for the
			 non-Federal interest to provide full project management control of a
			 feasibility study for a project for—
						(A)flood risk management;
						(B)hurricane and storm damage reduction,
			 including levees, floodwalls, flood control channels, and water control
			 structures;
						(C)coastal harbor and channel and inland
			 navigation; and
						(D)aquatic ecosystem restoration.
						(2)Use of non-Federal-funds
						(A)In generalA non-Federal interest that has entered
			 into an agreement with the Secretary pursuant to paragraph (1) may use
			 non-Federal funds to carry out the feasibility study.
						(B)CreditThe Secretary shall credit towards the
			 non-Federal share of the cost of construction of a project for which a
			 feasibility study is carried out under this section an amount equal to the
			 portion of the cost of developing the study that would have been the
			 responsibility of the Secretary, if the study were carried out by the
			 Secretary, subject to the conditions that—
							(i)non-Federal funds were used to carry out
			 the activities that would have been the responsibility of the Secretary;
							(ii)the Secretary determines that the
			 feasibility study complies with all applicable Federal laws and regulations;
			 and
							(iii)the project is authorized by any provision
			 of Federal law enacted after the date on which an agreement is entered into
			 under paragraph (1).
							(3)Transfer of funds
						(A)In generalAfter the date on which an agreement is
			 executed pursuant to paragraph (1), the Secretary may transfer to the
			 non-Federal interest to carry out the feasibility study—
							(i)if applicable, the balance of any
			 unobligated amounts appropriated for the study, except that the Secretary shall
			 retain sufficient amounts for the Corps of Engineers to carry out any
			 responsibilities of the Corps of Engineers relating to the project and pilot
			 program; and
							(ii)additional amounts, as determined by the
			 Secretary, from amounts made available under subsection (h), except that the
			 total amount transferred to the non-Federal interest shall not exceed the
			 updated estimate of the Federal share of the cost of the feasibility
			 study.
							(B)AdministrationThe Secretary shall include such provisions
			 as the Secretary determines to be necessary in an agreement under paragraph (1)
			 to ensure that a non-Federal interest receiving Federal funds under this
			 paragraph—
							(i)has the necessary qualifications to
			 administer those funds; and
							(ii)will comply with all applicable Federal
			 laws (including regulations) relating to the use of those funds.
							(4)NotificationThe Secretary shall notify the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives on the initiation of each
			 feasibility study under the pilot program.
					(5)AuditingThe Secretary shall regularly monitor and
			 audit each feasibility study carried out by a non-Federal interest under this
			 section to ensure that the use of any funds transferred under paragraph (3) are
			 used in compliance with the agreement signed under paragraph (1).
					(6)Technical assistanceOn the request of a non-Federal interest,
			 the Secretary may provide technical assistance to the non-Federal interest
			 relating to any aspect of the feasibility study, if the non-Federal interest
			 contracts with the Secretary for the technical assistance and compensates the
			 Secretary for the technical assistance.
					(7)Detailed project scheduleNot later than 180 days after entering into
			 an agreement under paragraph (1), each non-Federal interest, to the maximum
			 extent practicable, shall submit to the Secretary a detailed project schedule,
			 based on full funding capability, that lists all deadlines for milestones
			 relating to the feasibility study.
					(d)Cost-shareNothing in this section affects the
			 cost-sharing requirement applicable on the day before the date of enactment of
			 this Act to a feasibility study carried out under this section.
				(e)Report
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report detailing the
			 results of the pilot program carried out under this section, including—
						(A)a description of the progress of the
			 non-Federal interests in meeting milestones in detailed project schedules
			 developed pursuant to subsection (c)(7); and
						(B)any recommendations of the Secretary
			 concerning whether the program or any component of the program should be
			 implemented on a national basis.
						(2)UpdateNot later than 5 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives an update of the report
			 described in paragraph (1).
					(3)Failure to meet deadlineIf the Secretary fails to submit a report
			 by the required deadline under this subsection, the Secretary shall submit to
			 the Committee on Environment and Public Works of the Senate and the Committee
			 on Transportation Infrastructure of the House of Representatives a detailed
			 explanation of why the deadline was missed and a projected date for submission
			 of the report.
					(f)AdministrationAll laws and regulations that would apply
			 to the Secretary if the Secretary were carrying out the feasibility study shall
			 apply to a non-Federal interest carrying out a feasibility study under this
			 section.
				(g)Termination of authorityThe authority to commence a feasibility
			 study under this section terminates on the date that is 5 years after the date
			 of enactment of this Act.
				(h)Authorization of
			 appropriationsIn addition to
			 any amounts appropriated for a specific project, there is authorized to be
			 appropriated to the Secretary to carry out the pilot program under this
			 section, including the costs of administration of the Secretary, $25,000,000
			 for each of fiscal years 2014 through 2018.
				2027.Tribal partnership programSection 203 of the Water Resources
			 Development Act of 2000 (33 U.S.C. 2269) is amended—
				(1)in subsection (d)(1)(B)—
					(A)by striking The ability and
			 inserting the following:
						
							(i)In generalThe
				ability
							;
				and
					(B)by adding at the end the following:
						
							(ii)DeterminationNot later than 180 days after the date of
				enactment of the Water Resources Development
				Act of 2013, the Secretary shall issue guidance on the procedures
				described in clause (i).
							;
				and
					(2)in subsection (e), by striking
			 2012 and inserting 2023.
				2028.Cooperative agreements with Columbia River
			 Basin Indian tribesThe
			 Secretary may enter into a cooperative agreement with 1 or more federally
			 recognized Indian tribes (or a designated representative of the Indian tribes)
			 that are located, in whole or in part, within the boundaries of the Columbia
			 River Basin to carry out authorized activities within the Columbia River Basin
			 to protect fish, wildlife, water quality, and cultural resources.
			2029.Military munitions response actions at
			 civil works shoreline protection projects
				(a)In generalThe Secretary may implement any response
			 action the Secretary determines to be necessary at a site where—
					(1)the Secretary has carried out a project
			 under civil works authority of the Secretary that includes placing sand on a
			 beach;
					(2)as a result of the project described in
			 paragraph (1), military munitions that were originally released as a result of
			 Department of Defense activities are deposited on the beach, posing a threat to
			 human health or the environment.
					(b)Response action fundingA response action described in subsection
			 (a) shall be funded from amounts made available to the agency within the
			 Department of Defense responsible for the original release of the
			 munitions.
				2030.Beach nourishmentSection 156 of the Water Resources
			 Development Act of 1976 (42 U.S.C. 1962d–5f) is amended to read as
			 follows:
				
					156.Beach nourishment
						(a)In generalSubject to subsection (b)(2)(A), the
				Secretary of the Army, acting through the Chief of Engineers, may provide
				periodic beach nourishment for each water resources development project for
				which that nourishment has been authorized for an additional period of time, as
				determined by the Secretary, subject to the condition that the additional
				period shall not exceed the later of—
							(1)50 years after the date on which the
				construction of the project is initiated; or
							(2)the date on which the last estimated
				periodic nourishment for the project is to be carried out, as recommended in
				the applicable report of the Chief of Engineers.
							(b)Extension
							(1)In generalExcept as provided in paragraph (3), before
				the date on which the 50-year period referred to in subsection (a)(1) expires,
				the Secretary of the Army, acting through the Chief of Engineers—
								(A)may, at the request of the non-Federal
				interest and subject to the availability of appropriations, carry out a review
				of a nourishment project carried out under subsection (a) to evaluate the
				feasibility of continuing Federal participation in the project for a period not
				to exceed 15 years; and
								(B)shall submit to Congress any
				recommendations of the Secretary relating to the review.
								(2)Plan for reducing risk to people and
				property
								(A)In generalThe non-Federal interest shall submit to
				the Secretary a plan for reducing the risk to people and property during the
				life of the project.
								(B)Inclusion in report to
				CongressThe Secretary shall
				submit to Congress the plan described in subparagraph (A) with the
				recommendations submitted in paragraph (1)(B).
								(3)Review commenced within 2 years of
				expiration of 50-year period
								(A)In generalIf the Secretary of the Army commences a
				review under paragraph (1) not earlier than the period beginning on the date
				that is 2 years before the date on which the 50-year period referred to in
				subsection (a)(1) expires and ending on the date on which the 50-year period
				expires, the project shall remain authorized after the expiration of the
				50-year period until the earlier of—
									(i)3 years after the expiration of the 50-year
				period; or
									(ii)the date on which a determination is made
				as to whether to extend Federal participation in the project in accordance with
				paragraph (1).
									(B)Calculation of time period for
				extensionNotwithstanding
				clauses (i) and (ii) of subparagraph (A) and after a review under subparagraph
				(A) is completed, if a determination is made to extend Federal participation in
				the project in accordance with paragraph (1) for a period not to exceed 15
				years, that period shall begin on the date on which the determination is
				made.
								.
			2031.Regional sediment managementSection 204 of the Water Resources
			 Development Act of 1992 (33 U.S.C. 2326) (as amended by section 2003(c)) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting or
			 used in after obtained through; and
					(B)in paragraph (3)(C), by inserting
			 for the purposes of improving environmental conditions in marsh and
			 littoral systems, stabilizing stream channels, enhancing shorelines, and
			 supporting State and local risk management adaptation strategies before
			 the period at the end;
					(2)in subsection (c)(1)(B)—
					(A)in clause (i), by striking clause
			 (ii) and inserting clauses (ii) and (iii);
					(B)by redesignating clause (ii) as clause
			 (iii); and
					(C)by inserting after clause (i) the
			 following:
						
							(ii)Reduction in non-Federal
				shareThe Secretary may
				reduce the non-Federal share of the costs of construction of a project if the
				Secretary determines that, through the beneficial use of sediment at another
				Federal project, there will be an associated reduction or avoidance of Federal
				costs.
							;
					(3)in subsection (d)—
					(A)by striking the subsection designation and
			 heading and inserting the following:
						
							(d)Selection of Dredged Material Disposal
				Method for Purposes Related to Environmental Restoration or Storm Damage and
				Flood Reduction
							;
				and
					(B)in paragraph (1), by striking in
			 relation to and all that follows through the period at the end and
			 inserting “in relation to—
						
							(A)the environmental benefits, including the
				benefits to the aquatic environment to be derived from the creation of wetlands
				and control of shoreline erosion; or
							(B)the flood and storm damage and flood
				reduction benefits, including shoreline protection, protection against loss of
				life, and damage to improved property.
							;
				and
					(4)in subsection (e), by striking paragraph
			 (1) and inserting the following:
					
						(1)cooperate with any State or group of States
				in the preparation of a comprehensive State or regional sediment management
				plan within the boundaries of the State or among
				States;
						.
				2032.Study acceleration
				(a)FindingsCongress finds that—
					(1)delays in the completion of feasibility
			 studies—
						(A)increase costs for the Federal Government
			 as well as State and local governments; and
						(B)delay the implementation of water resources
			 projects that provide critical benefits, including reducing flood risk,
			 maintaining commercially important flood risk, and restoring vital ecosystems;
			 and
						(2)the efforts undertaken by the Corps of
			 Engineers through the establishment of the 3–3–3 planning
			 process should be continued.
					(b)Acceleration of Studies
					(1)In generalSubject to paragraphs (2) and (3), a
			 feasibility study initiated after the date of enactment of this Act
			 shall—
						(A)be completed not later than 3 years after
			 the date of initiation of the study; and
						(B)have a maximum Federal cost share of
			 $3,000,000.
						(2)Ability to complyOn initiating a feasibility study under
			 paragraph (1), the Secretary shall—
						(A)certify that the study will comply with the
			 requirements of paragraph (1);
						(B)for projects the Secretary determines to be
			 too complex to comply with the requirements of paragraph (1)—
							(i)not less than 30 days after making a
			 determination, notify the non-Federal interest regarding the inability to
			 comply; and
							(ii)provide a new projected timeline and cost;
			 and
							(C)if the study conditions have changed such
			 that scheduled timelines or study costs will not be met—
							(i)not later than 30 days after the study
			 conditions change, notify the non-Federal interest of those changed conditions;
			 and
							(ii)present the non-Federal interest with a new
			 timeline for completion and new projected study costs.
							(3)Appropriations
						(A)In generalAll timeline and cost conditions under this
			 section shall be subject to the Secretary receiving adequate appropriations for
			 meeting study timeline and cost requirements.
						(B)NotificationNot later than 60 days after receiving
			 appropriations, the Secretary shall notify the non-Federal interest of any
			 changes to timelines or costs due to inadequate appropriations.
						(c)ReportNot later than 18 months after the date of
			 enactment of this Act and each year thereafter, the Secretary shall submit to
			 the Committee on Environment and Public Works of the Senate and the Committee
			 on Transportation and Infrastructure of the House of Representatives a report
			 that describes—
					(1)the status of the implementation of the
			 3–3–3 planning process, including the number of participating
			 projects;
					(2)the amount of time taken to complete all
			 studies participating in the 3–3–3 planning process; and
					(3)any recommendations for additional
			 authority necessary to support efforts to expedite the feasibility study
			 process for water resource projects.
					2033.Project accelerationSection 2045 of the Water Resources
			 Development Act of 2007 (33 U.S.C. 2348) is amended to read as follows:
				
					2045.Project acceleration
						(a)DefinitionsIn this section:
							(1)Environmental impact
				statementThe term
				environmental impact statement means the detailed statement of
				environmental impacts of water resource projects required to be prepared
				pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
							(2)Environmental review process
								(A)In generalThe term environmental review
				process means the process of preparing an environmental impact
				statement, environmental assessment, categorical exclusion, or other document
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				for a water resource project.
								(B)InclusionsThe term environmental review
				process includes the process for and completion of any environmental
				permit, approval, review, or study required for a water resource project under
				any Federal law other than the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.).
								(3)Federal jurisdictional agencyThe term Federal jurisdictional
				agency means a Federal agency with jurisdiction delegated by law,
				regulation, order, or otherwise over an approval or decision required for a
				water resource project under applicable Federal laws (including
				regulations).
							(4)Lead agencyThe term lead agency means the
				Corps of Engineers and, if applicable, any State, local, or tribal governmental
				entity serving as a joint lead agency pursuant to section 1506.3 of title 40,
				Code of Federal Regulations (or a successor regulation).
							(5)Water resource projectThe term water resource
				project means a Corps of Engineers water resource project.
							(b)PolicyThe benefits of water resource projects
				designed and carried out in an economically and environmentally sound manner
				are important to the economy and environment of the United States, and
				recommendations to Congress regarding those projects should be developed using
				coordinated and efficient review and cooperative efforts to prevent or quickly
				resolve disputes during the planning of those water resource projects.
						(c)Applicability
							(1)In generalThe project planning procedures under this
				section apply to proposed projects initiated after the date of enactment of the
				Water Resources Development Act of 2013 and for which the Secretary determines
				that—
								(A)an environmental impact statement is
				required; or
								(B)at the discretion of the Secretary, other
				water resource projects for which an environmental review process document is
				required to be prepared.
								(2)FlexibilityAny authorities granted in this section may
				be exercised, and any requirements established under this section may be
				satisfied, for the planning of a water resource project, a class of those
				projects, or a program of those projects.
							(3)List of water resources development
				projects
								(A)In generalThe Secretary shall annually prepare, and
				make publicly available, a separate list of each study that the Secretary has
				determined—
									(i)meets the standards described in paragraph
				(1); and
									(ii)does not have adequate funding to make
				substantial progress toward the completion of the planning activities for the
				water resource project.
									(B)InclusionsThe Secretary shall include for each study
				on the list under subparagraph (A) a description of the estimated amounts
				necessary to make substantial progress on the study.
								(4)Implementation guidanceThe Secretary shall prepare, in
				consultation with the Council on Environmental Quality and other Federal
				agencies with jurisdiction over actions or resources that may be impacted by a
				water resource project, guidance documents that describe the coordinated review
				processes that the Secretary will use to implement this section for the
				planning of water resource projects, in accordance with the civil works program
				of the Corps of Engineers and all applicable law.
							(d)Water resource project review
				process
							(1)In generalThe Secretary shall develop and implement a
				coordinated review process for the development of water resource
				projects.
							(2)Coordinated reviewThe coordinated review process described in
				paragraph (1) shall require that any analysis, opinion, permit, license,
				statement, and approval issued or made by a Federal, State, or local
				governmental agency or an Indian tribe for the planning of a water resource
				project described in subsection (b) be conducted, to the maximum extent
				practicable, concurrently with any other applicable governmental agency or
				Indian tribe.
							(3)TimingThe coordinated review process under this
				subsection shall be completed not later than the date on which the Secretary,
				in consultation and concurrence with the agencies identified under subsection
				(e), establishes with respect to the water resource project.
							(e)Identification of jurisdictional
				agenciesWith respect to the
				development of each water resource project, the Secretary shall identify, as
				soon as practicable, all Federal, State, and local government agencies and
				Indian tribes that may—
							(1)have jurisdiction over the water resource
				project;
							(2)be required by law to conduct or issue a
				review, analysis, or opinion for the water resource project; or
							(3)be required to make a determination on
				issuing a permit, license, or approval for the water resource project.
							(f)State authorityIf the coordinated review process is being
				implemented under this section by the Secretary with respect to the planning of
				a water resource project described in subsection (c) within the boundaries of a
				State, the State, consistent with State law, may choose to participate in the
				process and to make subject to the process all State agencies that—
							(1)have jurisdiction over the water resource
				project;
							(2)are required to conduct or issue a review,
				analysis, or opinion for the water resource project; or
							(3)are required to make a determination on
				issuing a permit, license, or approval for the water resource project.
							(g)Lead agencies
							(1)Federal lead agencySubject to paragraph (2), the Corps of
				Engineers shall be the lead Federal agency in the environmental review process
				for a water resource project.
							(2)Joint lead agencies
								(A)In generalAt the discretion of the Secretary and
				subject to any applicable regulations under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.), including the concurrence of the proposed
				joint lead agency, an agency other than the Corps of Engineers may serve as the
				joint lead agency.
								(B)Non-Federal interest as joint lead
				agencyA non-Federal interest
				that is a State or local governmental entity—
									(i)may, with the concurrence of the Secretary,
				serve as a joint lead agency with the Corps of Engineers for purposes of
				preparing any environmental document under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.); and
									(ii)may prepare any environmental review
				process document under the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) required in support of any action or approval by the Secretary
				if—
										(I)the Secretary provides guidance in the
				preparation process and independently evaluates that document
										(II)the non-Federal interest complies with all
				requirements applicable to the Secretary under—
											(aa)the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
											(bb)any regulation implementing that Act;
				and
											(cc)any other applicable Federal law;
				and
											(III)the Secretary approves and adopts the
				document before the Secretary takes any subsequent action or makes any approval
				based on that document, regardless of whether the action or approval of the
				Secretary results in Federal funding.
										(3)DutiesThe Secretary shall ensure that—
								(A)the non-Federal interest complies with all
				design and mitigation commitments made jointly by the Secretary and the
				non-Federal interest in any environmental document prepared by the non-Federal
				interest in accordance with this subsection; and
								(B)any environmental document prepared by the
				non-Federal interest is appropriately supplemented under paragraph (2)(B) to
				address any changes to the water resource project the Secretary determines are
				necessary.
								(4)Adoption and use of documentsAny environmental document prepared in
				accordance with this subsection may be adopted or used by any Federal agency
				making any approval to the same extent that the Federal agency could adopt or
				use a document prepared by another Federal agency under—
								(A)the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
								(B)parts 1500 through 1508 of title 40, Code
				of Federal Regulations (or successor regulations).
								(5)Roles and responsibility of lead
				agencyWith respect to the
				environmental review process for any water resource project, the lead agency
				shall have authority and responsibility—
								(A)to take such actions as are necessary and
				proper and within the authority and responsibility of the lead agency to
				facilitate the expeditious resolution of the environmental review process for
				the water resource project; and
								(B)to prepare or ensure that any required
				environmental impact statement or other environmental review document for a
				water resource project required to be completed under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in
				accordance with this section and applicable Federal law.
								(h)Participating and cooperating
				agencies
							(1)Invitation
								(A)In generalThe lead agency shall identify, as early as
				practicable in the environmental review process for a water resource project,
				any other Federal or non-Federal agencies that may have an interest in that
				project and invite those agencies to become participating or cooperating
				agencies, as applicable, in the environmental review process for the water
				resource project.
								(B)ProceduresSection 1501.6 of title 40, Code of Federal
				Regulations (as in effect on the date of enactment of the
				Water Resources Development Act of
				2013) shall govern the identification and the participation of a
				cooperating agency under subparagraph (A).
								(C)DeadlineAn invitation to participate issued under
				subparagraph (A) shall set a deadline by which a response to the invitation
				shall be submitted, which may be extended by the lead agency for good
				cause.
								(2)Federal cooperating agenciesAny Federal agency that is invited by the
				lead agency to participate in the environmental review process for a water
				resource project shall be designated as a cooperating agency by the lead agency
				unless the invited agency informs the lead agency, in writing, by the deadline
				specified in the invitation that the invited agency—
								(A)(i)has no jurisdiction or authority with
				respect to the water resource project;
									(ii)has no expertise or information relevant to
				the water resource project; or
									(iii)does not have adequate funds to participate
				in the water resource project; and
									(B)does not intend to submit comments on the
				water resource project.
								(3)Effect of designationDesignation as a participating or
				cooperating agency under this subsection shall not imply that the participating
				or cooperating agency—
								(A)supports a proposed water resource project;
				or
								(B)has any jurisdiction over, or special
				expertise with respect to evaluation of, the water resource project.
								(4)Concurrent reviewsEach cooperating agency shall—
								(A)carry out the obligations of that agency
				under other applicable law concurrently and in conjunction with the required
				environmental review process, unless doing so would impair the ability of the
				Federal agency to conduct needed analysis or otherwise carry out those
				obligations; and
								(B)formulate and implement administrative,
				policy, and procedural mechanisms to enable the agency to ensure completion of
				the environmental review process in a timely, coordinated, and environmentally
				responsible manner.
								(i)Programmatic compliance
							(1)In generalThe Secretary shall issue guidance
				regarding the use of programmatic approaches to carry out the environmental
				review process that—
								(A)eliminates repetitive discussions of the
				same issues;
								(B)focuses on the actual issues ripe for
				analyses at each level of review;
								(C)establishes a formal process for
				coordinating with cooperating agencies, including the creation of a list of all
				data that is needed to carry out an environmental review process; and
								(D)complies with—
									(i)the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
									(ii)all other applicable laws.
									(2)RequirementsIn carrying out paragraph (1), the
				Secretary shall—
								(A)as the first step in drafting guidance
				under that paragraph, consult with relevant Federal and State agencies, Indian
				tribes, and the public on the appropriate use and scope of the programmatic
				approaches;
								(B)emphasize the importance of collaboration
				among relevant Federal agencies, State agencies, and Indian tribes in
				undertaking programmatic reviews, especially with respect to including reviews
				with a broad geographical scope;
								(C)ensure that the programmatic
				reviews—
									(i)promote transparency, including of the
				analyses and data used in the environmental review process, the treatment of
				any deferred issues raised by Federal, State, or tribal agencies, or the
				public, and the temporal and special scales to be used to analyze those
				issues;
									(ii)use accurate and timely information in the
				environmental review process, including—
										(I)criteria for determining the general
				duration of the usefulness of the review; and
										(II)the timeline for updating any out-of-date
				review;
										(iii)describe—
										(I)the relationship between programmatic
				analysis and future tiered analysis; and
										(II)the role of the public in the creation of
				future tiered analysis; and
										(iv)are available to other relevant Federal and
				State agencies, Indian tribes, and the public;
									(D)allow not fewer than 60 days of public
				notice and comment on any proposed guidance; and
								(E)address any comments received under
				subparagraph (D).
								(j)Coordinated reviews
							(1)Coordination plan
								(A)Establishment
									(i)In generalThe lead agency shall, after consultation
				with and with the concurrence of each cooperating agency for the water resource
				project and the non-Federal interest or joint lead agency, as applicable,
				establish a plan for coordinating public and agency participation in, and
				comment on, the environmental review process for a water resource project or a
				category of water resource projects.
									(ii)IncorporationThe plan established under clause (i) shall
				be incorporated into the project schedule milestones set under section
				905(g)(2) of the Water Resources Development Act of 1986 (33 U.S.C.
				2282(g)(2)).
									(2)Comment deadlinesThe lead agency shall establish the
				following deadlines for comment during the environmental review process for a
				water resource project:
								(A)Draft environmental impact
				statementsFor comments by
				Federal and States agencies and the public on a draft environmental impact
				statement, a period of not more than 60 days after publication in the Federal
				Register of notice of the date of public availability of the draft
				environmental impact statement, unless—
									(i)a different deadline is established by
				agreement of the lead agency, the non-Federal interest, as applicable, and all
				participating and cooperating agencies; or
									(ii)the deadline is extended by the lead agency
				for good cause.
									(B)Other environmental review
				processesFor all comment
				periods established by the lead agency for agency or public comments in the
				environmental review process of an action within a program under the authority
				of the lead agency other than for a draft environmental impact statement, a
				period of not more than 30 days after the date on which the materials on which
				comment is requested are made available, unless—
									(i)a different deadline is established by
				agreement of the lead agency, the non-Federal interest, and all cooperating
				agencies; or
									(ii)the deadline is extended by the lead agency
				for good cause.
									(3)Deadlines for decisions under other
				lawsIn any case in which a
				decision under any Federal law relating to a project, including the issuance or
				denial of a permit or license, is required to be made by the date described in
				subsection (k)(6)(B)(ii), the Secretary shall submit to the Committee on
				Environment and Public Works of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives—
								(A)as soon as practicable after the 180-day
				period described in subsection (k)(6)(B)(ii), an initial notice of the failure
				of the Federal agency to make the decision; and
								(B)every 60 days thereafter until such date as
				all decisions of the Federal agency relating to the project have been made by
				the Federal agency, an additional notice that describes the number of decisions
				of the Federal agency that remain outstanding as of the date of the additional
				notice.
								(4)Involvement of the publicNothing in this subsection reduces any time
				period provided for public comment in the environmental review process under
				applicable Federal law (including regulations).
							(k)Issue identification and
				resolution
							(1)CooperationThe lead agency, the cooperating agencies,
				and any participating agencies shall work cooperatively in accordance with this
				section to identify and resolve issues that could delay completion of the
				environmental review process or result in the denial of any approval required
				for the water resource project under applicable laws.
							(2)Lead agency responsibilities
								(A)In generalThe lead agency shall make information
				available to the cooperating agencies and participating agencies as early as
				practicable in the environmental review process regarding the environmental and
				socioeconomic resources located within the water resource project area and the
				general locations of the alternatives under consideration.
								(B)Data sourcesThe information under subparagraph (A) may
				be based on existing data sources, including geographic information systems
				mapping.
								(3)Cooperating and participating agency
				responsibilitiesBased on
				information received from the lead agency, cooperating and participating
				agencies shall identify, as early as practicable, any issues of concern
				regarding the potential environmental or socioeconomic impacts of the water
				resource project, including any issues that could substantially delay or
				prevent an agency from granting a permit or other approval that is needed for
				the water resource project.
							(4)Interim decision on achieving accelerated
				decisionmaking
								(A)In generalNot later than 45 days after the close of
				the public comment period on a draft environmental impact statement, the
				Secretary may convene a meeting with the non-Federal interest or joint lead
				agency, as applicable, relevant resource agencies, and relevant Federal and
				State agencies to establish a schedule of deadlines to complete decisions
				regarding the water resource project.
								(B)Deadlines
									(i)In generalThe deadlines referred to in subparagraph
				(A) shall be those established by the Secretary, in consultation with and with
				the concurrence of the non-Federal interest or joint lead agency, as
				applicable, and other relevant Federal and State agencies.
									(ii)Factors for considerationIn establishing a schedule, the Secretary
				shall consider factors such as—
										(I)the responsibilities of cooperating
				agencies under applicable laws;
										(II)the resources available to the non-Federal
				interest, joint lead agency, and other relevant Federal and State agencies, as
				applicable;
										(III)the overall size and complexity of the
				water resource project;
										(IV)the overall schedule for and cost of the
				water resource project; and
										(V)the sensitivity of the natural and
				historical resources that could be affected by the water resource
				project.
										(iii)ModificationsThe Secretary may—
										(I)lengthen a schedule under clause (i) for
				good cause; and
										(II)shorten a schedule only with concurrence of
				the affected non-Federal interest, joint lead agency, or relevant Federal and
				State agencies, as applicable.
										(C)Failure to meet deadlineIf the agencies described in subparagraph
				(A) cannot provide reasonable assurances that the deadlines described in
				subparagraph (B) will be met, the Secretary may initiate the issue resolution
				and referral process described under paragraph (5) before the completion of the
				record of decision.
								(5)Accelerated issue resolution and
				elevation
								(A)Agency issue resolution meeting
									(i)In generalA cooperating agency or non-Federal
				interest may request an issue resolution meeting to be conducted by the
				Secretary.
									(ii)Action by SecretaryThe Secretary shall convene an issue
				resolution meeting under clause (i) with the relevant cooperating agencies and
				the non-Federal interest, as applicable, to resolve issues that could—
										(I)delay completion of the environmental
				review process; or
										(II)conflict with
				the ability of a cooperating agency to carry out applicable Federal laws
				(including regulations).
										(iii)DateA meeting requested under this subparagraph
				shall be held not later than 21 days after the date on which the Secretary
				receives the request for the meeting, unless the Secretary determines that
				there is good cause to extend that deadline.
									(iv)NotificationOn receipt of a request for a meeting under
				this subparagraph, the Secretary shall notify all relevant cooperating agencies
				of the request, including the issue to be resolved and the date for the
				meeting.
									(v)DisputesIf a relevant cooperating agency with
				jurisdiction over an action, including a permit approval, review, or other
				statement or opinion required for a water resource project under applicable law
				determines that the relevant information necessary to resolve the issue has not
				been obtained and could not have been obtained within a reasonable time, but
				the Secretary disagrees, the resolution of the dispute shall be forwarded to
				the heads of the relevant agencies for resolution.
									(vi)Convention by lead agencyThe Secretary may convene an issue
				resolution meeting under this subsection at any time, at the discretion of the
				Secretary, regardless of whether a meeting is requested under clause
				(i).
									(vii)Exception
										(I)In generalThe issue resolution and referral process
				under this subparagraph shall not be initiated if the applicable agency—
											(aa)notifies, with a supporting explanation,
				the lead agency, cooperating agencies, and non-Federal interest, as applicable,
				that—
												(AA)the agency has not received necessary
				information or approvals from another entity in a manner that affects the
				ability of the agency to meet any requirements under Federal, tribal, State, or
				local law;
												(BB)significant new information, including from
				public comments, or circumstances, including a major modification to an aspect
				of the water resource project, requires additional analysis for the agency to
				make a decision on the water resource project application; or
												(CC)the agency lacks the financial resources to
				complete the review under the scheduled time frame, including a description of
				the number of full-time employees required to complete the review, the amount
				of funding required to complete the review, and a justification as to why there
				is not enough funding available to complete the review by the deadline;
				and
												(bb)establishes a new deadline for completion
				of the review.
											(II)Inspector GeneralIf the applicable agency makes a
				certification under subclause (I)(aa)(CC), the Inspector General of the
				applicable agency shall conduct a financial audit to review that certification
				and submit a report on that certification within 90 days to the Committee on
				Environment and Public Works of the Senate and the Committee on Transportation
				and Infrastructure of the House of Representatives.
										(B)Elevation of issue resolution
									(i)In generalIf issue resolution is not achieved by not
				later than 30 days after the date on which a relevant meeting is held under
				subparagraph (A), the Secretary shall notify the heads of the relevant
				cooperating agencies and the non-Federal interest that an issue resolution
				meeting will be convened.
									(ii)RequirementsThe Secretary shall identify the issues to
				be addressed at the meeting and convene the meeting not later than 30 days
				after the date on which the notice is issued.
									(C)Submission of issue resolution
									(i)Submission to Council on Environmental
				Quality
										(I)In generalIf a resolution is not achieved by not
				later than 30 days after the date on which an issue resolution meeting is held
				under subparagraph (B), the Secretary shall submit the matter to the Council on
				Environmental Quality.
										(II)MeetingNot later than 30 days after the date on
				which the Council on Environmental Quality receives a submission from the
				Secretary under subclause (I), the Council on Environmental Quality shall hold
				an issue resolution meeting with the lead agency, the heads of relevant
				cooperating agencies and the non-Federal interest.
										(III)Additional hearingsThe Council on Environmental Quality may
				hold public meetings or hearings to obtain additional views and information
				that the Council on Environmental Quality determines are necessary, consistent
				with the time frames described in this paragraph.
										(ii)RemediesNot later than 30 days after the date on
				which an issue resolution meeting is convened by the Council on Environmental
				Quality under clause (i)(II), the Secretary shall—
										(I)publish findings that explain how the issue
				was resolved and recommendations (including, where appropriate, a finding that
				the submission does not support the position of the submitting agency);
				or
										(II)if the resolution of the issue was not
				achieved, submit to the President for action—
											(aa)the submission;
											(bb)any views or additional information
				developed during any additional hearings under clause (i)(III); and
											(cc)the recommendation of the Council on
				Environmental Quality.
											(6)Financial penalty provisions
								(A)In generalA Federal jurisdictional agency shall
				complete any required approval or decision on an expeditious basis using the
				shortest existing applicable process.
								(B)Failure to decide
									(i)In generalIf a Federal jurisdictional agency fails to
				render a decision under any Federal law relating to a water resource project
				that requires the preparation of an environmental impact statement or
				environmental assessment, including the issuance or denial of a permit,
				license, statement, opinion, or other approval by the date described in clause
				(ii), the amount of funds made available to support the office of the head of
				the Federal jurisdictional agency shall be reduced by an amount of funding
				equal to the amounts specified in subclause (I) or (II) and those funds shall
				be made available to the division of the Federal jurisdictional agency charged
				with rendering the decision by not later than 1 day after the applicable date
				under clause (ii), and once each week thereafter until a final decision is
				rendered, subject to subparagraph (C)—
										(I)$20,000 for any water resource project
				requiring the preparation of an environmental assessment or environmental
				impact statement; or
										(II)$10,000 for any water resource project
				requiring any type of review under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or
				environmental impact statement.
										(ii)Description of dateThe date referred to in clause (i) is the
				later of—
										(I)the date that is 180 days after the date on
				which an application for the permit, license, or approval is complete;
				and
										(II)the date that is 180 days after the date on
				which the Federal lead agency issues a decision on the water resource project
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
										(C)Limitations
									(i)In generalNo transfer of funds under subparagraph (B)
				relating to an individual water resource project shall exceed, in any fiscal
				year, an amount equal to 1 percent of the funds made available for the
				applicable agency office.
									(ii)Failure to decideThe total amount transferred in a fiscal
				year as a result of a failure by an agency to make a decision by an applicable
				deadline shall not exceed an amount equal to 5 percent of the funds made
				available for the applicable agency office for that fiscal year.
									(iii)AggregateNotwithstanding any other provision of law,
				for each fiscal year, the aggregate amount of financial penalties assessed
				against each applicable agency office under title II of the
				Water Resources Development Act of
				2013 and any other Federal law as a result of a failure of the
				agency to make a decision by an applicable deadline for environmental review,
				including the total amount transferred under this paragraph, shall not exceed
				an amount equal to 9.5 percent of the funds made available for the agency
				office for that fiscal year.
									(D)No fault of agency
									(i)In generalA transfer of funds under this paragraph
				shall not be made if the applicable agency described in subparagraph (A)
				notifies, with a supporting explanation, the lead agency, cooperating agencies,
				and non-Federal interest, as applicable, that—
										(I)the agency has not received necessary
				information or approvals from another entity in a manner that affects the
				ability of the agency to meet any requirements under Federal, State, or local
				law;
										(II)significant new information, including from
				public comments, or circumstances, including a major modification to an aspect
				of the water resource project, requires additional analysis for the agency to
				make a decision on the water resource project application; or
										(III)the agency lacks the financial resources to
				complete the review under the scheduled time frame, including a description of
				the number of full-time employees required to complete the review, the amount
				of funding required to complete the review, and a justification as to why there
				is not enough funding available to complete the review by the deadline.
										(ii)Lack of financial resourcesIf the agency provides notice under clause
				(i)(III), the Inspector General of the agency shall—
										(I)conduct a financial audit to review the
				notice; and
										(II)not later than 90 days after the date on
				which the review described in subclause (I) is completed, submit to the
				Committee on Environment and Public Works of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives a report on
				the notice.
										(E)LimitationThe Federal agency from which funds are
				transferred pursuant to this paragraph shall not reprogram funds to the office
				of the head of the agency, or equivalent office, to reimburse that office for
				the loss of the funds.
								(F)Effect of paragraphNothing in this paragraph affects or limits
				the application of, or obligation to comply with, any Federal, State, local, or
				tribal law.
								(l)Performance measurementThe Secretary shall establish a program to
				measure and report on progress made toward improving and expediting the
				planning and environmental review process.
						(m)Memorandum of Agreements for Early
				Coordination
							(1)Sense of CongressIt is the sense of Congress that—
								(A)the Secretary and other Federal agencies
				with relevant jurisdiction in the environmental review process should cooperate
				with each other, State agencies, and Indian tribes on environmental review and
				water resource project delivery activities at the earliest practicable time to
				avoid delays and duplication of effort later in the process, prevent potential
				conflicts, and ensure that planning and water resource project development
				decisions reflect environmental values; and
								(B)the cooperation referred to in subparagraph
				(A) should include the development of policies and the designation of staff
				that advise planning agencies and non-Federal interests of studies or other
				information foreseeably required for later Federal action and early
				consultation with appropriate State and local agencies and Indian
				tribes.
								(2)Technical assistanceIf requested at any time by a State or
				non-Federal interest, the Secretary and other Federal agencies with relevant
				jurisdiction in the environmental review process, shall, to the maximum extent
				practicable and appropriate, as determined by the agencies, provide technical
				assistance to the State or non-Federal interest in carrying out early
				coordination activities.
							(3)Memorandum of agency
				agreementIf requested at any
				time by a State or non-Federal interest, the lead agency, in consultation with
				other Federal agencies with relevant jurisdiction in the environmental review
				process, may establish memoranda of agreement with the non-Federal interest,
				Indian tribe, State and local governments, and other appropriate entities to
				carry out the early coordination activities, including providing technical
				assistance in identifying potential impacts and mitigation issues in an
				integrated fashion.
							(n)LimitationsNothing in this section preempts,
				supersedes, amends, modifies, repeals, or interferes with—
							(1)any statutory or regulatory requirement,
				including for seeking, considering, or responding to public comment;
							(2)any obligation to comply with the
				provisions any Federal law, including—
								(A)the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
								(B)the regulations issued by the Council on
				Environmental Quality or any other Federal agency to carry out that Act;
				and
								(C)any other Federal environmental law;
								(3)the reviewability of any final Federal
				agency action in a court of the United States or in the court of any
				State;
							(4)any practice of seeking, considering, or
				responding to public comment; or
							(5)any power, jurisdiction, responsibility,
				duty, or authority that a Federal, State, or local governmental agency, Indian
				tribe, or non-Federal interest has with respect to carrying out a water
				resource project or any other provision of law applicable to water resource
				projects.
							(o)Categorical exclusions
							(1)In generalNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall—
								(A)survey the use by the Corps of Engineers of
				categorical exclusions in water resource projects since 2005;
								(B)publish a review of the survey that
				includes a description of—
									(i)the types of actions that were
				categorically excluded or could be the basis for developing a new categorical
				exclusion; and
									(ii)any requests previously received by the
				Secretary for new categorical exclusions; and
									(C)solicit requests from other Federal
				agencies and non-Federal interests for new categorical exclusions.
								(2)New categorical exclusionsNot later than 1 year after the date of
				enactment of this subsection, if the Secretary has identified a category of
				activities that merit establishing a categorical exclusion that did not exist
				on the day before the date of enactment of this subsection based on the review
				under paragraph (1), the Secretary shall publish a notice of proposed
				rulemaking to propose that new categorical exclusion, to the extent that the
				categorical exclusion meets the criteria for a categorical exclusion under
				section 1508.4 of title 40, Code of Federal Regulations (or successor
				regulation).
							(p)Review of water resource project
				acceleration reforms
							(1)In generalThe Comptroller General of the United
				States shall—
								(A)assess the reforms carried out under this
				section; and
								(B)not later than 5 years after the date of
				enactment of this subsection, submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report that describes the results of the
				assessment.
								(2)Inspector General reportThe Inspector General of the Corps of
				Engineers shall—
								(A)assess the reforms carried out under this
				section; and
								(B)submit to the Committee on Transportation
				and Infrastructure of the House of Representatives and the Committee on
				Environment and Public Works of the Senate—
									(i)not later than 2 years after the date of
				enactment of this subsection, an initial report of the findings of the
				Inspector General; and
									(ii)not later than 4 years after the date of
				enactment of this subsection, a final report of the findings.
									(q)AuthorizationThe
				authority provided by this section expires on the date that is 10 years after
				the date of enactment of this
				Act.
						.
			2034.Feasibility studiesSection 905 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2282) is amended by adding at the end the
			 following:
				
					(g)Detailed project schedule
						(1)In generalNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall determine a set of milestones
				needed for the completion of a feasibility study under this subsection,
				including all major actions, report submissions and responses, reviews, and
				comment periods.
						(2)Detailed project schedule
				milestonesEach District
				Engineer shall, to the maximum extent practicable, establish a detailed project
				schedule, based on full funding capability, that lists all deadlines for
				milestones relating to feasibility studies in the District developed by the
				Secretary under paragraph (1).
						(3)Non-Federal interest
				notificationEach District
				Engineer shall submit by certified mail the detailed project schedule under
				paragraph (2) to each relevant non-Federal interest—
							(A)for projects that have received funding
				from the General Investigations Account of the Corps of Engineers in the period
				beginning on October 1, 2009, and ending on the date of enactment of this
				section, not later than 180 days after the establishment of milestones under
				paragraph (1); and
							(B)for projects for which a feasibility
				cost-sharing agreement is executed after the establishment of milestones under
				paragraph (1), not later than 90 days after the date on which the agreement is
				executed.
							(4)Congressional and public
				notificationBeginning in the
				first full fiscal year after the date of enactment of this Act, the Secretary
				shall—
							(A)submit an annual report that lists all
				detailed project schedules under paragraph (2) and an explanation of any missed
				deadlines to the Committee on Environment and Public Works of the Senate and
				the Committee on Transportation and Infrastructure of the House of
				Representatives; and
							(B)make publicly available, including on the
				Internet, a copy of the annual report described in subparagraph (A) not later
				than 14 days after date on which a report is submitted to Congress.
							(5)Failure
				to ActIf a District Engineer
				fails to meet any of the deadlines in the project schedule under paragraph (2),
				the District Engineer shall—
							(A)not later than 30 days after each missed
				deadline, submit to the non-Federal interest a report detailing—
								(i)why the District Engineer failed to meet
				the deadline; and
								(ii)a revised project schedule reflecting
				amended deadlines for the feasibility study; and
								(B)not later than 30 days after each missed
				deadline, make publicly available, including on the Internet, a copy of the
				amended project schedule described in subparagraph
				(A)(ii).
							.
			2035.Accounting and administrative
			 expenses
				(a)In generalOn the request of a non-Federal interest,
			 the Secretary shall provide to the non-Federal interest a detailed accounting
			 of the Federal expenses associated with a water resources project.
				(b)Study
					(1)In generalThe Secretary shall contract with the
			 National Academy of Public Administration to carry out a study on the
			 efficiency of the Corps Engineers current staff salaries and administrative
			 expense procedures as compared to using a separate administrative expense
			 account.
					(2)ContentsThe study under paragraph (1) shall include
			 any recommendations of the National Academy of Public Administration for
			 improvements to the budgeting and administrative processes that will increase
			 the efficiency of the Corps of Engineers project delivery.
					2036.Determination of project
			 completion
				(a)In generalThe Secretary shall notify the non-Federal
			 interest when construction of a water resources project or a functional portion
			 of the project is completed so the non-Federal interest may commence
			 responsibilities, as applicable, for operating and maintaining the
			 project.
				(b)Non-Federal interest appeal of
			 determination
					(1)In generalNot later than 7 days after receiving a
			 notification under subparagraph (a), the non-Federal interest may appeal the
			 completion determination of the Secretary in writing with a detailed
			 explanation of the basis for questioning the completeness of the project or
			 functional portion of the project.
					(2)Independent review
						(A)In generalOn notification that a non-Federal interest
			 has submitted an appeal under paragraph (1), the Secretary shall contract with
			 1 or more independent, non-Federal experts to evaluate whether the applicable
			 water resources project or functional portion of the project is
			 complete.
						(B)TimelineAn independent review carried out under
			 subparagraph (A) shall be completed not later than 180 days after the date on
			 which the Secretary receives an appeal from a non-Federal interest under
			 paragraph (1).
						2037.Project partnership agreements
				(a)In generalThe Secretary shall contract with the
			 National Academy of Public Administration to carry out a comprehensive review
			 of the process for preparing, negotiating, and approving Project Partnership
			 Agreements and the Project Partnership Agreement template, which shall
			 include—
					(1)a review of the process for preparing,
			 negotiating, and approving Project Partnership Agreements, as in effect on the
			 day before the date of enactment of this Act;
					(2)an evaluation of how the concerns of a
			 non-Federal interest relating to the Project Partnership Agreement and
			 suggestions for modifications to the Project Partnership Agreement made by a
			 non-Federal interest are accommodated;
					(3)recommendations for how the concerns and
			 modifications described in paragraph (2) can be better accommodated;
					(4)recommendations for how the Project
			 Partnership Agreement template can be made more efficient; and
					(5)recommendations for how to make the process
			 for preparing, negotiating, and approving Project Partnership Agreements more
			 efficient.
					(b)ReportThe Secretary shall submit a report
			 describing the findings of the National Academy of Public Administration to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				2038.Interagency and international support
			 authoritySection 234 of the
			 Water Resources Development Act of 1996 (33 U.S.C. 2323a) is amended—
				(1)in subsection (a), by striking other
			 Federal agencies, and inserting Federal departments or agencies,
			 nongovernmental organizations,;
				(2)in subsection (b), by inserting or
			 foreign governments after organizations;
				(3)in subsection (c), by inserting and
			 restoration after protection; and
				(4)in subsection (d)—
					(A)in the first sentence—
						(i)by striking There is and
			 inserting (1) In
			 general.—There is; and
						(ii)by striking 2008 and
			 inserting 2014; and
						(B)in the second sentence—
						(i)by striking The Secretary
			 and inserting (2) Acceptance of funds.—The Secretary;
			 and
						(ii)by striking other Federal
			 agencies and inserting Federal departments or agencies,
			 nongovernmental organizations.
						2039.Acceptance of contributed funds to increase
			 lock operations
				(a)In generalThe Secretary, after providing public
			 notice, shall establish a pilot program for the acceptance and expenditure of
			 funds contributed by non-Federal interests to increase the hours of operation
			 of locks at water resources development projects.
				(b)ApplicabilityThe establishment of the pilot program
			 under this section shall not affect the periodic review and adjustment of hours
			 of operation of locks based on increases in commercial traffic carried out by
			 the Secretary.
				(c)Public
			 commentNot later than 180
			 days before a proposed modification to the operation of a lock at a water
			 resources development project will be carried out, the Secretary shall—
					(1)publish the proposed modification in the
			 Federal Register; and
					(2)accept public comment on the proposed
			 modification.
					(d)Reports
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate a report that evaluates
			 the cost-savings resulting from reduced lock hours and any economic impacts of
			 modifying lock operations.
					(2)Review of pilot programNot later than September 30, 2017 and each
			 year thereafter, the Secretary shall submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate a report that describes the
			 effectiveness of the pilot program under this section.
					(e)Annual reviewThe Secretary shall carry out an annual
			 review of the commercial use of locks and make any necessary adjustments to
			 lock operations based on that review.
				(f)TerminationThe authority to accept funds under this
			 section shall terminate 5 years after the date of enactment of this Act.
				2040.Emergency response to natural
			 disasters
				(a)In generalSection 5(a)(1) of the Act entitled
			 An Act authorizing the construction of certain public works on rivers
			 and harbors for flood control, and for other purposes, approved August
			 18, 1941 (33 U.S.C. 701n(a)(1)), is amended in the first sentence—
					(1)by inserting and subject to the
			 condition that the Chief of Engineers may include modifications to the
			 structure or project after work for flood control;
			 and
					(2)by striking structure damaged or
			 destroyed by wind, wave, or water action of other than an ordinary nature when
			 in the discretion of the Chief of Engineers such repair and restoration is
			 warranted for the adequate functioning of the structure for hurricane or shore
			 protection and inserting structure or project damaged or
			 destroyed by wind, wave, or water action of other than an ordinary nature to
			 the design level of protection when, in the discretion of the Chief of
			 Engineers, such repair and restoration is warranted for the adequate
			 functioning of the structure or project for hurricane or shore protection,
			 subject to the condition that the Chief of Engineers may include modifications
			 to the structure or project to address major deficiencies or implement
			 nonstructural alternatives to the repair or restoration of the structure if
			 requested by the non-Federal sponsor.
					(b)Report
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act and every 2 years thereafter, the Secretary shall submit
			 to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report detailing the amounts expended in the previous 5 fiscal years to carry
			 out Corps of Engineers projects under section 5 of the Act entitled An
			 Act authorizing the construction of certain public works on rivers and harbors
			 for flood control, and for other purposes, approved August 18, 1941 (33
			 U.S.C. 701n).
					(2)InclusionsA report under paragraph (1) shall, at a
			 minimum, include a description of—
						(A)each structure, feature, or project for
			 which amounts are expended, including the type of structure, feature, or
			 project and cost of the work; and
						(B)how the Secretary has repaired, restored,
			 replaced, or modified each structure, feature, or project or intends to restore
			 the structure, feature, or project to the design level of protection for the
			 structure, feature, or project.
						2041.Systemwide improvement
			 frameworksA levee system
			 shall remain eligible for rehabilitation assistance under the authority
			 provided by section 5 of the Act entitled An Act authorizing the
			 construction of certain public works on rivers and harbors for flood control,
			 and for other purposes (33 U.S.C. 701n) as long as the levee system
			 sponsor continues to make satisfactory progress, as determined by the
			 Secretary, on an approved systemwide improvement framework or letter of
			 intent.
			2042.Funding to process permitsSection 214 of the Water Resources
			 Development Act of 2000 (Public Law 106–541; 33 U.S.C. 2201 note) is amended by
			 striking subsections (d) and (e) and inserting the following:
				
					(d)Public availability
						(1)In generalThe Secretary shall ensure that all final
				permit decisions carried out using funds authorized under this section are made
				available to the public in a common format, including on the Internet, and in a
				manner that distinguishes final permit decisions under this section from other
				final actions of the Secretary.
						(2)Decision documentThe Secretary shall—
							(A)use a standard decision document for
				evaluating all permits using funds accepted under this section; and
							(B)make the standard decision document, along
				with all final permit decisions, available to the public, including on the
				Internet.
							(3)AgreementsThe Secretary shall make all active
				agreements to accept funds under this section available on a single public
				Internet site.
						(e)Reporting
						(1)In generalThe Secretary shall prepare an annual
				report on the implementation of this section, which, at a minimum, shall
				include for each district of the Corps of Engineers that accepts funds under
				this section—
							(A)a comprehensive list of any funds accepted
				under this section during the previous fiscal year;
							(B)a comprehensive list of the permits
				reviewed and approved using funds accepted under this section during the
				previous fiscal year, including a description of the size and type of resources
				impacted and the mitigation required for each permit; and
							(C)a description of the training offered in
				the previous fiscal year for employees that is funded in whole or in part with
				funds accepted under this section.
							(2)SubmissionNot later than 90 days after the end of
				each fiscal year, the Secretary shall—
							(A)submit to the Committee on Environment and
				Public Works of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives the annual report described in
				paragraph (1); and
							(B)make each report received under
				subparagraph (A) available on a single publicly accessible Internet
				site.
							.
			2043.National riverbank stabilization and
			 erosion prevention study and pilot program
				(a)Definition of inland and intracoastal
			 waterwayIn this section, the
			 term inland and intracoastal waterway means the inland and
			 intracoastal waterways of the United States described in section 206 of the
			 Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804).
				(b)Pilot programThe Secretary—
					(1)is authorized to study issues relating to
			 riverbank stabilization and erosion prevention along inland and intracoastal
			 waterways; and
					(2)shall establish and carry out for a period
			 of 5 fiscal years a national riverbank stabilization and erosion prevention
			 pilot program to address riverbank erosion along inland and intracoastal
			 waterways.
					(c)Study
					(1)In generalThe Secretary, in consultation with
			 appropriate Federal, State, local, and nongovernmental entities, shall carry
			 out a study of the options and technologies available to prevent the erosion
			 and degradation of riverbanks along inland and intracoastal waterways.
					(2)ContentsThe study shall—
						(A)evaluate the nature and extent of the
			 damages resulting from riverbank erosion along inland and intracoastal
			 waterways throughout the United States;
						(B)identify specific inland and intracoastal
			 waterways and affected wetland areas with the most urgent need for
			 restoration;
						(C)analyze any legal requirements with regard
			 to maintenance of bank lines of inland and intracoastal waterways, including a
			 comparison of Federal, State, and private obligations and practices;
						(D)assess and compare policies and management
			 practices to protect surface areas adjacent to inland and intracoastal
			 waterways applied by various Districts of the Corps of Engineers; and
						(E)make any recommendations the Secretary
			 determines to be appropriate.
						(d)Riverbank stabilization and erosion
			 prevention pilot program
					(1)In generalThe Secretary shall develop a pilot program
			 for the construction of riverbank stabilization and erosion prevention projects
			 on public land along inland and intracoastal waterways if the Secretary
			 determines that the projects are technically feasible, environmentally
			 acceptable, economically justified, and lower maintenance costs of those inland
			 and intracoastal waterways.
					(2)Pilot program goalsA project under the pilot program shall, to
			 the maximum extent practicable—
						(A)develop or demonstrate innovative
			 technologies;
						(B)implement efficient designs to prevent
			 erosion at a riverbank site, taking into account the lifecycle cost of the
			 design, including cleanup, maintenance, and amortization;
						(C)prioritize natural designs, including the
			 use of native and naturalized vegetation or temporary structures that minimize
			 permanent structural alterations to the riverbank;
						(D)avoid negative impacts to adjacent
			 communities;
						(E)identify the potential for long-term
			 protection afforded by the innovative technology; and
						(F)provide additional benefits, including
			 reduction of flood risk.
						(3)Project SelectionsThe Secretary shall develop criteria for
			 the selection of projects under the pilot program, including criteria based
			 on—
						(A)the extent of damage and land loss
			 resulting from riverbank erosion;
						(B)the rate of erosion;
						(C)the significant threat of future flood risk
			 to public or private property, public infrastructure, or public safety;
						(D)the destruction of natural resources or
			 habitats; and
						(E)the potential cost-savings for maintenance
			 of the channel.
						(4)ConsultationThe Secretary shall carry out the pilot
			 program in consultation with—
						(A)Federal, State, and local
			 governments;
						(B)nongovernmental organizations; and
						(C)applicable university research
			 facilities.
						(5)ReportNot later than 1 year after the first
			 fiscal year for which amounts to carry out this section are appropriated, and
			 every year thereafter, the Secretary shall prepare and submit to the Committee
			 on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives a report
			 describing—
						(A)the activities carried out and
			 accomplishments made under the pilot program since the previous report under
			 this paragraph; and
						(B)any recommendations of the Secretary
			 relating to the program.
						(e)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2014 through 2019.
				2044.Hurricane and storm damage risk reduction
			 prioritization
				(a)PurposesThe purposes of this section are—
					(1)to provide adequate levels of protection to
			 communities impacted by natural disasters, including hurricanes, tropical
			 storms, and other related extreme weather events; and
					(2)to expedite critical water resources
			 projects in communities that have historically been and continue to remain
			 susceptible to extreme weather events.
					(b)PriorityFor authorized projects and ongoing
			 feasibility studies with a primary purpose of hurricane and storm damage risk
			 reduction, the Secretary shall give funding priority to projects and ongoing
			 studies that—
					(1)address an imminent threat to life and
			 property;
					(2)prevent storm surge from inundating
			 populated areas;
					(3)prevent the loss of coastal wetlands that
			 help reduce the impact of storm surge;
					(4)protect emergency hurricane evacuation
			 routes or shelters;
					(5)prevent adverse impacts to publicly owned
			 or funded infrastructure and assets;
					(6)minimize disaster relief costs to the
			 Federal Government; and
					(7)address hurricane and storm damage risk
			 reduction in an area for which the President declared a major disaster in
			 accordance with section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170).
					(c)Expedited consideration of currently
			 authorized projectsNot later
			 than 180 days after the date of enactment of this Act, the Secretary
			 shall—
					(1)submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a list of all—
						(A)ongoing hurricane and storm damage
			 reduction feasibility studies that have signed feasibility cost share
			 agreements and have received Federal funds since 2009; and
						(B)authorized hurricane and storm damage
			 reduction projects that—
							(i)have been authorized for more than 20 years
			 but are less than 75 percent complete; or
							(ii)are undergoing a post-authorization change
			 report, general reevaluation report, or limited reevaluation report;
							(2)identify those projects on the list
			 required under paragraph (1) that meet the criteria described in subsection
			 (b); and
					(3)provide a plan for expeditiously completing
			 the projects identified under paragraph (2), subject to available
			 funding.
					(d)Prioritization of new studies for hurricane
			 and storm damage risk reductionIn selecting new studies for hurricane and
			 storm damage reduction to propose to Congress under section 4002, the Secretary
			 shall give priority to studies—
					(1)that—
						(A)have been recommended in a comprehensive
			 hurricane protection study carried out by the Corps of Engineers; or
						(B)are included in a State plan or program for
			 hurricane, storm damage reduction, flood control, coastal protection,
			 conservation, or restoration, that is created in consultation with the Corps of
			 Engineers or other relevant Federal agencies; and
						(2)for areas for which the President declared
			 a major disaster in accordance with section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
					2045.Prioritization of ecosystem restoration
			 effortsFor authorized
			 projects with a primary purpose of ecosystem restoration, the Secretary shall
			 give funding priority to projects—
				(1)that—
					(A)address an identified threat to public
			 health, safety, or welfare;
					(B)preserve or restore ecosystems of national
			 significance; or
					(C)preserve or restore habitats of importance
			 for federally protected species, including migratory birds; and
					(2)for which the restoration activities will
			 contribute to other ongoing or planned Federal, State, or local restoration
			 initiatives.
				2046.Special use permits
				(a)Special use permits
					(1)In generalThe Secretary may issue special permits for
			 uses such as group activities, recreation events, motorized recreation
			 vehicles, and such other specialized recreation uses as the Secretary
			 determines to be appropriate, subject to such terms and conditions as the
			 Secretary determines to be in the best interest of the Federal
			 Government.
					(2)Fees
						(A)In generalIn carrying out this subsection, the
			 Secretary may—
							(i)establish and collect fees associated with
			 the issuance of the permits described in paragraph (1); or
							(ii)accept in-kind services in lieu of those
			 fees.
							(B)Outdoor recreation equipmentThe Secretary may establish and collect
			 fees for the provision of outdoor recreation equipment and services at public
			 recreation areas located at lakes and reservoirs operated by the Corps of
			 Engineers.
						(C)Use of feesAny fees generated pursuant to this
			 subsection shall be—
							(i)retained at the site collected; and
							(ii)available for use, without further
			 appropriation, solely for administering the special permits under this
			 subsection and carrying out related operation and maintenance activities at the
			 site at which the fees are collected.
							(b)Cooperative management
					(1)Program
						(A)In generalSubject to subparagraph (B), the Secretary
			 may enter into an agreement with a State or local government to provide for the
			 cooperative management of a public recreation area if—
							(i)the public recreation area is
			 located—
								(I)at a lake or reservoir operated by the
			 Corps of Engineers; and
								(II)adjacent to or near a State or local park
			 or recreation area; and
								(ii)the Secretary determines that cooperative
			 management between the Corps of Engineers and a State or local government
			 agency of a portion of the Corps of Engineers recreation area or State or local
			 park or recreation area will allow for more effective and efficient management
			 of those areas.
							(B)RestrictionThe Secretary may not transfer
			 administration responsibilities for any public recreation area operated by the
			 Corps of Engineers.
						(2)Acquisition of goods and
			 servicesThe Secretary may
			 acquire from or provide to a State or local government with which the Secretary
			 has entered into a cooperative agreement under paragraph (1) goods and services
			 to be used by the Secretary and the State or local government in the
			 cooperative management of the areas covered by the agreement.
					(3)AdministrationThe Secretary may enter into 1 or more
			 cooperative management agreements or such other arrangements as the Secretary
			 determines to be appropriate, including leases or licenses, with non-Federal
			 interests to share the costs of operation, maintenance, and management of
			 recreation facilities and natural resources at recreation areas that are
			 jointly managed and funded under this subsection.
					(c)Funding transfer authority
					(1)In generalIf the Secretary determines that it is in
			 the public interest for purposes of enhancing recreation opportunities at Corps
			 of Engineers water resources development projects, the Secretary may transfer
			 funds appropriated for resource protection, research, interpretation, and
			 maintenance activities related to resource protection in the areas at which
			 outdoor recreation is available at those Corps of Engineers water resource
			 development projects to State, local, and tribal governments and such other
			 public or private nonprofit entities as the Secretary determines to be
			 appropriate.
					(2)Cooperative agreementsAny transfer of funds pursuant to this
			 subsection shall be carried out through the execution of a cooperative
			 agreement, which shall contain such terms and conditions as the Secretary
			 determines to be necessary in the public interest.
					(d)Services of volunteersChapter IV of title I of Public Law 98–63
			 (33 U.S.C. 569c) is amended—
					(1)in the first sentence, by inserting
			 , including expenses relating to uniforms, transportation, lodging, and
			 the subsistence of those volunteers, without regard to the place of residence
			 of the volunteers, after incidental expenses; and
					(2)by inserting after the first sentence the
			 following: The Chief of Engineers may also provide awards of up to $100
			 in value to volunteers in recognition of the services of the
			 volunteers.
					(e)Training and educational
			 activitiesSection 213(a) of
			 the Water Resources Development Act of 2000 (33 U.S.C. 2339) is amended by
			 striking at and inserting about.
				2047. Operations and maintenance on fuel taxed
			 inland waterways
				(a)In generalNotwithstanding any other provision of law,
			 the Secretary shall have responsibility for 65 percent of the costs of the
			 operation, maintenance, repair, rehabilitation, and replacement of any flood
			 gate, as well as any pumping station constructed within the channel as a single
			 unit with that flood gate, that—
					(1)was constructed as of the date of enactment
			 of this Act as a feature of an authorized hurricane and storm damage reduction
			 project; and
					(2)crosses an inland or intracoastal waterway
			 described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C.
			 1804).
					(b)Payment optionsFor rehabilitation or replacement of any
			 structure under this section, the Secretary may apply to the full non-Federal
			 contribution the payment option provisions under section 103(k) of the Water
			 Resources Development Act of 1986 (33 U.S.C. 2213(k)).
				2048.Corrosion prevention
				(a)Guidance and proceduresThe Secretary shall develop guidance and
			 procedures for the certification of qualified contractors for—
					(1)the application of protective coatings;
			 and
					(2)the removal of hazardous protective
			 coatings.
					(b)RequirementsExcept as provided in subsection (c), the
			 Secretary shall use certified contractors for—
					(1)the application of protective coatings for
			 complex work involving steel and cementitious structures, including structures
			 that will be exposed in immersion;
					(2)the removal of hazardous coatings or other
			 hazardous materials that are present in sufficient concentrations to create an
			 occupational or environmental hazard; and
					(3)any other activities the Secretary
			 determines to be appropriate.
					(c)ExceptionThe Secretary may approve exceptions to the
			 use of certified contractors under subsection (b) only after public notice,
			 with the opportunity for comment, of any such proposal.
				2049.Project deauthorizations
				(a)In generalSection 1001(b) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 579a(b)) is amended—
					(1)by striking paragraph (2) and inserting the
			 following:
						
							(2)List of projects
								(A)In generalNotwithstanding section 3003 of Public Law
				104–66 (31 U.S.C. 1113 note; 109 Stat. 734), each year, after the submission of
				the list under paragraph (1), the Secretary shall submit to Congress a list of
				projects or separable elements of projects that have been authorized but that
				have received no obligations during the 5 full fiscal years preceding the
				submission of that list.
								(B)Additional notificationOn submission of the list under
				subparagraph (A) to Congress, the Secretary shall notify—
									(i)each Senator in whose State and each Member
				of the House of Representatives in whose district a project (including any part
				of a project) on that list would be located; and
									(ii)each applicable non-Federal interest
				associated with a project (including any part of a project) on that
				list.
									(C)DeauthorizationA project or separable element included in
				the list under subparagraph (A) is not authorized after the last date of the
				fiscal year following the fiscal year in which the list is submitted to
				Congress, if funding has not been obligated for the planning, design, or
				construction of the project or element of the project during that
				period.
								;
				and
					(2)by adding at the end the following:
						
							(3)Minimum funding listAt the end of each fiscal year, the
				Secretary shall submit to Congress a list of—
								(A)projects or separable elements of projects
				authorized for construction for which funding has been obligated in the 5
				previous fiscal years;
								(B)the amount of funding obligated per fiscal
				year;
								(C)the current phase of each project or
				separable element of a project; and
								(D)the amount required to complete those
				phases.
								(4)Report
								(A)In generalNot later than 180 days after the date of
				enactment of the Water Resources Development
				Act of 2013, the Secretary shall compile and publish a complete
				list of all uncompleted, authorized projects of the Corps of Engineers,
				including for each project on that list—
									(i)the original budget authority for the
				project;
									(ii)the status of the project;
									(iii)the estimated date of completion of the
				project;
									(iv)the estimated cost of completion of the
				project; and
									(v)any amounts for the project that remain
				unobligated.
									(B)Publication
									(i)In generalThe Secretary shall submit a copy of the
				list under subparagraph (A) to—
										(I)the appropriate committees of Congress;
				and
										(II)the Director of the Office of Management
				and Budget.
										(ii)Public availabilityNot later than 30 days after providing the
				report to Congress under clause (i), the Secretary shall make a copy of the
				list available on a publicly accessible Internet site, in a manner that is
				downloadable, searchable, and
				sortable.
									.
					(b)Infrastructure Deauthorization
			 Commission
					(1)PurposesThe purposes of this subsection are—
						(A)to establish a process for identifying
			 authorized Corps of Engineers water resources projects that are no longer in
			 the Federal interest and no longer feasible;
						(B)to create a commission—
							(i)to review suggested deauthorizations,
			 including consideration of recommendations of the States and the Secretary for
			 the deauthorization of water resources projects; and
							(ii)to make recommendations to Congress;
							(C)to ensure public participation and comment;
			 and
						(D)to provide oversight on any recommendations
			 made to Congress by the Commission.
						(2)Infrastructure deauthorization
			 commission
						(A)EstablishmentThere is established an independent
			 commission to be known as the Infrastructure Deauthorization
			 Commission (referred to in this paragraph as the
			 Commission).
						(B)DutiesThe Commission shall carry out the review
			 and recommendation duties described in paragraph (5).
						(C)Membership
							(i)In generalThe Commission shall be composed of 8
			 members, who shall be appointed by the President, by and with the advice and
			 consent of the Senate according to the expedited procedures described in clause
			 (ii).
							(ii)Expedited nomination procedures
								(I)Privileged nominations; information
			 requestedOn receipt by the
			 Senate of a nomination under clause (i), the nomination shall—
									(aa)be placed on the Executive Calendar under
			 the heading Privileged Nominations—Information Requested;
			 and
									(bb)remain on the Executive Calendar under that
			 heading until the Executive Clerk receives a written certification from the
			 Chairman of the committee of jurisdiction under subclause (II).
									(II)QuestionnairesThe Chairman of the Committee on
			 Environment and Public Works of the Senate shall notify the Executive Clerk in
			 writing when the appropriate biographical and financial questionnaires have
			 been received from an individual nominated for a position under clause
			 (i).
								(III)Privileged nominations; information
			 receivedOn receipt of the
			 certification under subclause (II), the nomination shall—
									(aa)be placed on the Executive Calendar under
			 the heading Privileged Nomination—Information Received and
			 remain on the Executive Calendar under that heading for 10 session days;
			 and
									(bb)after the expiration of the period referred
			 to in item (aa), be placed on the Nominations section of the
			 Executive Calendar.
									(IV)Referral to committee of
			 jurisdictionDuring the
			 period when a nomination under clause (i) is listed under the Privileged
			 Nomination—Information Requested section of the Executive Calendar
			 described in subclause (I)(aa) or the Privileged Nomination—Information
			 Received section of the Executive Calendar described in subclause
			 (III)(aa)—
									(aa)any Senator may request on his or her own
			 behalf, or on the behalf of any identified Senator that the nomination be
			 referred to the appropriate committee of jurisdiction; and
									(bb)if a Senator makes a request described in
			 paragraph item (aa), the nomination shall be referred to the appropriate
			 committee of jurisdiction.
									(V)Executive calendarThe Secretary of the Senate shall create
			 the appropriate sections on the Executive Calendar to reflect and effectuate
			 the requirements of this clause.
								(VI)Committee justification for new executive
			 positionsThe report
			 accompanying each bill or joint resolution of a public character reported by
			 any committee shall contain an evaluation and justification made by that
			 committee for the establishment in the measure being reported of any new
			 position appointed by the President within an existing or new Federal
			 entity.
								(iii)QualificationsMembers of the Commission shall be
			 knowledgeable about Corps of Engineers water resources projects.
							(iv)Geographical diversityTo the maximum extent practicable, the
			 members of the Commission shall be geographically diverse.
							(D)Compensation of members
							(i)In generalEach member of the Commission who is not an
			 officer or employee of the Federal Government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Commission.
							(ii)Federal employeesAll members of the Commission who are
			 officers or employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of the
			 United States.
							(iii)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of service for the Commission.
							(3)State water resources infrastructure
			 planNot later than 2 years
			 after the date of enactment of this Act, each State, in consultation with local
			 interests, may develop and submit to the Commission, the Committee on
			 Environment and Public Works of the Senate, and the Committee on Transportation
			 and Infrastructure of the House of Representatives, a detailed statewide water
			 resources plan that includes a list of each water resources project that the
			 State recommends for deauthorization.
					(4)Corps of Engineers infrastructure
			 planNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Commission, the Committee on Environment and Public Works of the Senate, and
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives a detailed plan that—
						(A)contains a detailed list of each water
			 resources project that the Corps of Engineers recommends for deauthorization;
			 and
						(B)is based on assessment by the Secretary of
			 the needs of the United States for water resources infrastructure, taking into
			 account public safety, the economy, and the environment.
						(5)Review and Recommendation
			 Commission
						(A)In generalOn the appointment and confirmation of all
			 members of the Commission, the Commission shall solicit public comment on water
			 resources infrastructure issues and priorities and recommendations for
			 deauthorization, including by—
							(i)holding public hearings throughout the
			 United States; and
							(ii)receiving written comments.
							(B)Recommendations
							(i)In generalNot later than 4 years after the date of
			 enactment of this Act, the Commission shall submit to Congress a list of water
			 resources projects of the Corps of Engineers for deauthorization.
							(ii)ConsiderationsIn carrying out this paragraph, the
			 Commission shall establish criteria for evaluating projects for
			 deauthorization, which shall include consideration of—
								(I)the infrastructure plans submitted by the
			 States and the Secretary under paragraphs (3) and (4);
								(II)any public comment received during the
			 period described in subparagraph (A);
								(III)public safety and security;
								(IV)the environment; and
								(V)the economy.
								(C)Non-eligible projectsThe following types of projects shall not
			 be eligible for review for deauthorization by the Commission:
							(i)Any project authorized after the date of
			 enactment of the Water Resources Development Act of 1996 (Public Law 104–303;
			 110 Stat. 3658), including any project that has been reauthorized after that
			 date.
							(ii)Any project that, as of the date of
			 enactment of this Act, is undergoing a review by the Corps of Engineers.
							(iii)Any project that has received
			 appropriations in the 10-year period ending on the date of enactment of this
			 Act.
							(iv)Any project that, on the date of enactment
			 of this Act, is more than 50 percent complete.
							(v)Any project that has a viable non-Federal
			 sponsor.
							(D)Congressional disapprovalAny water resources project recommended for
			 deauthorization on the list submitted to Congress under subparagraph (B) shall
			 be deemed to be deauthorized unless Congress passes a joint resolution
			 disapproving of the entire list of deauthorized water resources projects prior
			 to the date that is 180 days after the date on which the Commission submits the
			 list to Congress.
						(6)ApplicationFor
			 purposes of this subsection, water resources projects shall include
			 environmental infrastructure assistance projects and programs of the Corps of
			 Engineers.
					2050.Reports to Congress
				(a)In generalSubject to the availability of
			 appropriations, the Secretary shall complete and submit to Congress by the
			 applicable date required the reports that address public safety and enhanced
			 local participation in project delivery described in subsection (b).
				(b)ReportsThe reports referred to in subsection (a)
			 are the reports required under—
					(1)section 2020;
					(2)section 2022;
					(3)section 2025;
					(4)section 2026;
					(5)section 2039;
					(6)section 2040;
					(7)section 6007; and
					(8)section 10015.
					(c)Failure To provide a completed
			 report
					(1)In generalSubject to subsection (d), if the Secretary
			 fails to provide a report listed under subsection (b) by the date that is 180
			 days after the applicable date required for that report, $5,000 shall be
			 reprogrammed from the General Expenses account of the civil works program of
			 the Army Corps of Engineers into the account of the division of the Army Corps
			 of Engineers with responsibility for completing that report.
					(2)Subsequent reprogrammingSubject to subsection (d), for each
			 additional week after the date described in paragraph (1) in which a report
			 described in that paragraph remains uncompleted and unsubmitted to Congress,
			 $5,000 shall be reprogrammed from the General Expenses account of the civil
			 works program of the Army Corps of Engineers into the account of the division
			 of the Secretary of the Army with responsibility for completing that
			 report.
					(d)Limitations
					(1)In generalFor each report, the total amounts
			 reprogrammed under subsection (c) shall not exceed, in any fiscal year,
			 $50,000.
					(2)Aggregate limitationThe total amount reprogrammed under
			 subsection (c) in a fiscal year shall not exceed $200,000.
					(e)No fault of the secretaryAmounts shall not be reprogrammed under
			 subsection (c) if the Secretary certifies in a letter to the applicable
			 committees of Congress that—
					(1)a major modification has been made to the
			 content of the report that requires additional analysis for the Secretary to
			 make a final decision on the report;
					(2)amounts have not been appropriated to the
			 agency under this Act or any other Act to carry out the report; or
					(3)additional information is required from an
			 entity other than the Corps of Engineers and is not available in a timely
			 manner to complete the report by the deadline.
					(f)LimitationThe Secretary shall not reprogram funds to
			 reimburse the Office of the Assistant Secretary of the Army for Civil Works for
			 the loss of the funds.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000.
				2051.Indian Self-Determination and Education
			 Assistance Act conforming amendmentSection 106(k) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(k)) is
			 amended by adding at the end the following:
				
					(13)Interest payments, the retirement of
				principal, the costs of issuance, and the costs of insurance or a similar
				credit support for a debt financing instrument, the proceeds of which are used
				to support a contracted construction
				project.
					.
			2052.Invasive species reviewThe Secretary, in consultation with the
			 Director of the United States Fish and Wildlife Service, the Chairman of the
			 Tennessee Valley Authority, and other applicable heads of Federal agencies,
			 shall—
				(1)carry out a review of existing Federal
			 authorities relating to responding to invasive species, including aquatic
			 weeds, aquatic snails, and other aquatic invasive species, that have an impact
			 on water resources; and
				(2)based on the review under paragraph (1),
			 make any recommendations to Congress and applicable State agencies for
			 improving Federal and State laws to more effectively respond to the threats
			 posed by those invasive species.
				2053.Wetlands conservation study
				(a)In generalThe Comptroller General of the United
			 States shall carry out a study to identify all Federal programs relating to
			 wetlands conservation.
				(b)ReportThe Comptroller General of the United
			 States shall submit to Congress a report based on the study under subsection
			 (a) describing options for maximizing wetlands conservation benefits while
			 reducing redundancy, increasing efficiencies, and reducing costs.
				2054.Dam modification study
				(a)In generalThe Comptroller General of the United
			 States shall, in consultation with the Corps of Engineers, the Southeastern
			 Power Administration, Federal hydropower customers, downstream communities, and
			 other stakeholders, carry out a study to evaluate the structural modifications
			 made at Federal dams in the Cumberland River Basin beginning on January 1,
			 2000.
				(b)ContentsThe study under subsection (a) shall
			 examine—
					(1)whether structural modifications at each
			 dam have utilized new state-of-the-art design criteria deemed necessary for
			 safety purposes that have not been used in other circumstances;
					(2)whether structural modifications at each
			 dam for downstream safety were executed in accordance with construction
			 criteria that had changed from the original construction criteria;
					(3)whether structural modifications at each
			 dam assured safety;
					(4)any estimates by the Corps of Engineers of
			 consequences of total dam failure if state-of-the-art construction criteria
			 deemed necessary for safety purposes were not employed; and
					(5)whether changes in underlying geology at
			 any of the Federal dams in the Cumberland River Basin required structural
			 modifications to assure dam safety.
					(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report based on the study under subsection (a) with
			 findings on whether, with respect to structural modifications at Federal dams
			 in the Cumberland River Basin, the Corps of Engineers has selected and
			 implemented design criteria that rely on state-of-the-art design and
			 construction criteria that will provide for the safety of downstream
			 communities.
				2055.Non-Federal plans to provide additional
			 flood risk reduction
				(a)In generalIf requested by a non-Federal interest, the
			 Secretary shall construct a locally preferred plan that provides a higher level
			 of protection than a flood risk management project authorized under this Act if
			 the Secretary determines that—
					(1)the plan is technically feasible and
			 environmentally acceptable; and
					(2)the benefits of the plan exceed the costs
			 of the plan.
					(b)Non-Federal cost shareIf the Secretary constructs a locally
			 preferred plan under subsection (a), the Federal share of the cost of the
			 project shall be not greater than the share as provided by law for elements of
			 the national economic development plan.
				2056.Mississippi River forecasting
			 improvements
				(a)In generalThe Secretary, in consultation with the
			 Secretary of the department in which the Coast Guard is operating, the Director
			 of the United States Geological Survey, the Administrator of the National
			 Oceanic and Atmospheric Administration, and the Director of the National
			 Weather Service, as applicable, shall improve forecasting on the Mississippi
			 River by—
					(1)updating forecasting technology deployed on
			 the Mississippi River and its tributaries through—
						(A)the construction of additional automated
			 river gages;
						(B)the rehabilitation of existing automated
			 and manual river gages; and
						(C)the replacement of manual river gages with
			 automated gages, as the Secretary determines to be necessary;
						(2)constructing additional sedimentation
			 ranges on the Mississippi River and its tributaries; and
					(3)deploying additional automatic
			 identification system base stations at river gage sites.
					(b)PrioritizationIn carrying out this section, the Secretary
			 shall prioritize the sections of the Mississippi River on which additional and
			 more reliable information would have the greatest impact on maintaining
			 navigation on the Mississippi River.
				(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 activities carried out by the Secretary under this section.
				2057.Flexibility in maintaining
			 navigation
				(a)In generalIf the Secretary, in consultation with the
			 Secretary of the department in which the Coast Guard is operating, determines
			 it to be critical to maintaining safe and reliable navigation within the
			 authorized Federal navigation channel on the Mississippi River, the Secretary
			 may carry out only those activities outside the authorized Federal navigation
			 channel along the Mississippi River, including the construction and operation
			 of maintenance of fleeting areas, that are necessary for safe and reliable
			 navigation in the Federal channel.
				(b)ReportNot later than 60 days after initiating an
			 activity under this section, the Secretary shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report that
			 includes—
					(1)a description of the activities undertaken,
			 including the costs associated with the activities; and
					(2)a comprehensive description of how the
			 activities are necessary for maintaining safe and reliable navigation of the
			 Federal channel.
					2058.Restricted areas at Corps of Engineers
			 dams
				(a)DefinitionsIn this section:
					(1)Restricted areaThe term restricted area means
			 a restricted area for hazardous waters at dams and other civil works structures
			 in the Cumberland River basin established pursuant to chapter 10 of the
			 regulation entitled Project Operations: Navigation and Dredging
			 Operations and Maintenance Policies, published by the Corps of
			 Engineers on November 29, 1996, and any related regulations or guidance.
					(2)StateThe term State means the
			 applicable agency of the State (including an official of that agency) in which
			 the applicable dam is located that is responsible for enforcing boater
			 safety.
					(b)Restriction on physical
			 barriersSubject to
			 subsection (c), the Secretary, acting through the Chief of Engineers, in the
			 establishing and enforcing restricted areas, shall not take any action to
			 establish a permanent physical barrier to prevent public access to waters
			 downstream of a dam owned by the Corps of Engineers.
				(c)ExclusionsFor purposes of this section, the
			 installation and maintenance of measures for alerting the public of hazardous
			 water conditions and restricted areas, including sirens, strobe lights, and
			 signage, shall not be considered to be a permanent physical barrier under
			 subsection (b).
				(d)Enforcement
					(1)In generalEnforcement of a restricted area shall be
			 the sole responsibility of a State.
					(2)Existing authoritiesThe Secretary shall not assess any penalty
			 for entrance into a restricted area under section 4 of the Act entitled
			 An Act authorizing the construction of certain public works on rivers
			 and harbors for flood control, and for other purposes, approved
			 December 22, 1944 (16 U.S.C. 460d).
					(e)Development or modification of restricted
			 areasIn establishing a new
			 restricted area or modifying an existing restricted area, the Secretary
			 shall—
					(1)ensure that any restrictions are based on
			 operational conditions that create hazardous waters; and
					(2)publish a draft describing the restricted
			 area and seek and consider public comment on that draft prior to establishing
			 or modifying any restricted area.
					(f)Effective date
					(1)In generalSubject to paragraph (2), this section
			 shall apply to the establishment of a new restricted area or the modification
			 of an existing restricted area on or after August 1, 2012.
					(2)Existing restrictionsIf the Secretary, acting through the Chief
			 of Engineers, has established a new restricted area or modified an existing
			 restricted area during the period beginning on August 1, 2012, and ending on
			 the date of enactment of this Act, the Secretary shall—
						(A)cease implementing the restricted area
			 until the later of—
							(i)such time as the restricted area meets the
			 requirements of this section; and
							(ii)the date that is 2 years after the date of
			 enactment of this Act; and
							(B)remove any permanent physical barriers
			 constructed in connection with the restricted area.
						2059.Maximum cost of projectsSection 902 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2280) is amended—
				(1)by striking In order to and
			 inserting the following:
					
						(a)In generalIn order
				to
						; and
				(2)by adding at the end the following:
					
						(b)Contributed fundsNothing in this section affects the
				authority of the Secretary to complete construction of a water resources
				development project using funds contributed under section 5 of the Act of June
				22, 1936 (33 U.S.C.
				701h).
						.
				2060.Donald G.
			 Waldon Lock and Dam
				(a)FindingsCongress
			 finds that—
					(1)the
			 Tennessee-Tombigbee Waterway Development Authority is a 4-State compact
			 comprised of the States of Alabama, Kentucky, Mississippi, and
			 Tennessee;
					(2)the
			 Tennessee-Tombigbee Authority is the regional non-Federal sponsor of the
			 Tennessee-Tombigbee Waterway;
					(3)the
			 Tennessee-Tombigbee Waterway, completed in 1984, has fueled growth in the
			 United States economy by reducing transportation costs and encouraging economic
			 development; and
					(4)the selfless
			 determination and tireless work of Donald G. Waldon, while serving as
			 administrator of the waterway compact for 21 years, contributed greatly to the
			 realization and success of the Tennessee-Tombigbee Waterway.
					(b)Sense of
			 CongressIt is the sense of Congress that, at an appropriate time
			 and in accordance with the rules of the House of Representatives and the
			 Senate, the lock and dam located at mile 357.5 on the Tennessee-Tombigbee
			 Waterway should be known and designated as the Donald G. Waldon Lock and
			 Dam.
				2061.Improving
			 planning and administration of water supply storage
				(a)In
			 generalThe Secretary shall carry out activities to enable
			 non-Federal interests to anticipate and accurately budget for annual operations
			 and maintenance costs and, as applicable, repair, rehabilitation, and
			 replacements costs, including through—
					(1)the formulation
			 by the Secretary of a uniform billing statement format for those storage
			 agreements relating to operations and maintenance costs, and as applicable,
			 repair, rehabilitation, and replacement costs, incurred by the Secretary,
			 which, at a minimum, shall include—
						(A)a detailed
			 description of the activities carried out relating to the water supply aspects
			 of the project;
						(B)a clear
			 explanation of why and how those activities relate to the water supply aspects
			 of the project; and
						(C)a detailed
			 accounting of the cost of carrying out those activities; and
						(2)a review by the
			 Secretary of the regulations and guidance of the Corps of Engineers relating to
			 criteria and methods for the equitable distribution of joint project costs
			 across project purposes in order to ensure consistency in the calculation of
			 the appropriate share of joint project costs allocable to the water supply
			 purpose.
					(b)Report to
			 Congress
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report on the findings of the
			 reviews carried out under subsection (a)(2) and any subsequent actions taken by
			 the Secretary relating to those reviews.
					(2)InclusionsThe
			 report under paragraph (1) shall include an analysis of the feasibility and
			 costs associated with the provision by the Secretary to each non-Federal
			 interest of not less than 1 statement each year that details for each water
			 storage agreement with non-Federal interests at Corps of Engineers projects the
			 estimated amount of the operations and maintenance costs and, as applicable,
			 the estimated amount of the repair, rehabilitation, and replacement costs, for
			 which the non-Federal interest will be responsible in that fiscal year.
					(3)ExtensionThe
			 Secretary may delay the submission of the report under paragraph (1) for a
			 period not to exceed 180 days after the deadline described in paragraph (1),
			 subject to the condition that the Secretary submits a preliminary progress
			 report to Congress not later than 1 year after the date of enactment of this
			 Act.
					2062.Crediting
			 authority for Federally authorized navigation projectsA non-Federal interest for a navigation
			 project may carry out operation and maintenance activities for that project
			 subject to all applicable requirements that would apply to the Secretary
			 carrying out such operations and maintenance, and may receive credit for the
			 costs incurred by the non-Federal interest in carrying out such activities
			 towards that non-Federal interest's share of construction costs for a federally
			 authorized element of the same project or another federally authorized
			 navigation project, except that in no instance may such credit exceed 20
			 percent of the costs associated with construction of the general navigation
			 features of the project for which such credit may be received pursuant to this
			 section.
			2063.River basin
			 commissionsSection 5019 of
			 the Water Resources Development Act of 2007 (121 Stat. 1201) is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Authorization
				To allocate
						(1)In
				generalSubject to paragraph (2), the Secretary shall allocate
				funds from the General Expenses account of the civil works program of the Army
				Corps of Engineers to the Susquehanna River Basin Commission, Delaware River
				Basin Commission, and the Interstate Commission on the Potomac River Basin to
				fulfill the equitable funding requirements of the respective interstate
				compacts on an annual basis and in amounts equal to the amount determined by
				Commission in accordance with the respective interstate compact.
						(2)LimitationNot
				more than 1.5 percent of funds from the General Expenses account of the civil
				works program of the Army Corps of Engineers may be allocated in carrying out
				paragraph (1) for any fiscal year.
						(3)ReportFor
				any fiscal year in which funds are not allocated in accordance with paragraph
				(1), the Secretary shall submit to the Committee on Environment and Public
				Works of the Senate and the Committee on Transportation and Infrastructure of
				the House of Representatives a report that describes—
							(A)the reasons why
				the Corps of Engineers chose not to allocate funds in accordance with that
				paragraph; and
							(B)the impact of the
				decision not to allocate funds on water supply allocation, water quality
				protection, regulatory review and permitting, water conservation, watershed
				planning, drought management, flood loss reduction, and recreation in each area
				of jurisdiction of the respective
				Commission.
							.
			2064.Restriction
			 on charges for certain surplus water
				(a)In
			 generalNo fee for surplus
			 water shall be charged under a contract for surplus water if the contract is
			 for surplus water stored on the Missouri River.
				(b)OffsetOf the amounts previously made available
			 for “Corps of Engineers–Civil, Department of the Army, Operations and
			 Maintenance” that remain unobligated as of the effective date of this Act,
			 $5,000,000 is hereby rescinded.
				(c)None of the funds under subsection (b) may
			 be rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985, as amended.
				IIIProject modifications
			3001.PurposeThe purpose of this title is to modify
			 existing water resource project authorizations, subject to the condition that
			 the modifications do not affect authorized costs.
			3002.Chatfield Reservoir, ColoradoSection 116 of the Energy and Water
			 Development and Related Agencies Appropriations Act, 2009 (123 Stat. 608), is
			 amended in the matter preceding the proviso by inserting (or a designee
			 of the Department) after Colorado Department of Natural
			 Resources.
			3003.Missouri River Recovery Implementation
			 Committee expenses reimbursementSection 5018(b)(5) of the Water Resources
			 Development Act of 2007 (121 Stat. 1200) is amended by striking subparagraph
			 (B) and inserting the following:
				
					(B)Travel expensesSubject to the availability of funds, the
				Secretary may reimburse a member of the Committee for travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of a Federal agency under subchapter I of chapter 57 of title 5, United States
				Code, while away from the home or regular place of business of the member in
				performance of services for the
				Committee.
					.
			3004.Hurricane and storm damage reduction
			 studyWith respect to the
			 study for flood and storm damage reduction related to natural disasters to by
			 carried out by the Secretary and authorized under the heading
			 Investigations under title II
			 of division A of Public Law 113–2, the Secretary shall include specific project
			 recommendations in the report developed for that study.
			3005.Lower Yellowstone Project,
			 MontanaSection 3109 of the
			 Water Resources Development Act of 2007 (121 Stat. 1135) is amended—
				(1)by striking The Secretary
			 may and inserting the following:
					
						(a)In generalThe Secretary
				may
						;
				and
				(2)by adding at the end the following:
					
						(b)Local participationIn carrying out subsection (a), the
				Secretary shall consult with, and consider the activities being carried out
				by—
							(1)other Federal agencies;
							(2)conservation districts;
							(3)the Yellowstone River Conservation District
				Council; and
							(4)the State of
				Montana.
							.
				3006.Project deauthorizations
				(a)Goose Creek, Somerset County,
			 MarylandThe project for
			 navigation, Goose Creek, Somerset County, Maryland, carried out pursuant to
			 section 107 of the Rivers and Harbor Act of 1960 (33 U.S.C. 577), is realigned
			 as follows: Beginning at Goose Creek Channel Geometry Centerline of the
			 60-foot-wide main navigational ship channel, Centerline Station No. 0+00,
			 coordinates North 157851.80, East 1636954.70, as stated and depicted on the
			 Condition Survey Goose Creek, Sheet 1 of 1, prepared by the United States Army
			 Corps of Engineers, Baltimore District, July 2003; thence departing the
			 aforementioned centerline traveling the following courses and distances: S. 64
			 degrees 49 minutes 06 seconds E., 1583.82 feet to a point, on the outline of
			 said 60-foot-wide channel thence binding on said out-line the following four
			 courses and distances: S. 63 degrees 26 minutes 06 seconds E., 1460.05 feet to
			 a point, thence; N. 50 degrees 38 minutes 26 seconds E., 973.28 feet to a
			 point, thence; N. 26 degrees 13 minutes 09 seconds W., 240.39 feet to a point
			 on the Left Toe of the 60-foot-wide main navigational channel at computed
			 Centerline Station No. 42+57.54, coordinates North 157357.84, East 1640340.23.
			 Geometry Left Toe of the 60-foot-wide main navigational ship channel, Left Toe
			 Station No. 0+00, coordinates North 157879.00, East 1636967.40, as stated and
			 depicted on the Condition Survey Goose Creek, Sheet 1 of 1, prepared by the
			 United States Army Corps of Engineers, Baltimore District, August 2010; thence
			 departing the aforementioned centerline traveling the following courses and
			 distances: S. 64 degrees 49 minutes 12 seconds E., 1583.91 feet to a point, on
			 the outline of said 60-foot-wide channel thence binding on said out-line the
			 following eight courses and distances: S. 63 degrees 25 minutes 38 seconds E.,
			 1366.25 feet to a point, thence; N. 83 degrees 36 minutes 24 seconds E., 125.85
			 feet to a point, thence; N. 50 degrees 38 minutes 26 seconds E., 805.19 feet to
			 a point, thence; N. 12 degrees 12 minutes 29 seconds E., 78.33 feet to a point
			 thence; N. 26 degrees 13 minutes 28 seconds W., 46.66 feet to a point thence;
			 S. 63 degrees 45 minutes 41 seconds W., 54.96 feet to a point thence; N. 26
			 degrees 13 minutes 24 seconds W., 119.94 feet to a point on the Left Toe of the
			 60-foot-wide main navigational channel at computed Centerline Station No.
			 41+81.10, coordinates North 157320.30, East 1640264.00. Geometry Right Toe of
			 the 60-foot-wide main navigational ship channel, Right Toe Station No. 0+00,
			 coordinates North 157824.70, East 1636941.90, as stated and depicted on the
			 Condition Survey Goose Creek, Sheet 1 of 1, prepared by the United States Army
			 Corps of Engineers, Baltimore District, August 2010; thence departing the
			 aforementioned centerline traveling the following courses and distances: S. 64
			 degrees 49 minutes 06 seconds E., 1583.82 feet to a point, on the outline of
			 said 60-foot-wide channel thence binding on said out-line the following six
			 courses and distances: S. 63 degrees 25 minutes 47 seconds E., 1478.79 feet to
			 a point, thence; N. 50 degrees 38 minutes 26 seconds E., 1016.69 feet to a
			 point, thence; N. 26 degrees 14 minutes 49 seconds W., 144.26 feet to a point,
			 thence; N. 63 degrees 54 minutes 03 seconds E., 55.01 feet to a point thence;
			 N. 26 degrees 12 minutes 08 seconds W., 120.03 feet to a point a point on the
			 Right Toe of the 60-foot-wide main navigational channel at computed Centerline
			 Station No. 43+98.61, coordinates North 157395.40, East 1640416.50.
				(b)Lower Thoroughfare, Deal Island,
			 MarylandBeginning on the
			 date of enactment of this Act, the Secretary is no longer authorized to carry
			 out the portion of the project for navigation, Lower Thoroughfare, Maryland,
			 authorized by the Act of June 25, 1910 (36 Stat. 630, chapter 382) (commonly
			 known as the River and Harbor Act of 1910), that begins at Lower
			 Thoroughfare Channel Geometry Centerline of the 60-foot-wide main navigational
			 ship channel, Centerline Station No. 44+88, coordinates North 170435.62, East
			 1614588.93, as stated and depicted on the Condition Survey Lower Thoroughfare,
			 Deal Island, Sheet 1 of 3, prepared by the United States Army Corps of
			 Engineers, Baltimore District, August 2010; thence departing the aforementioned
			 centerline traveling the following courses and distances: S. 42 degrees 20
			 minutes 44 seconds W., 30.00 feet to a point, on the outline of said
			 60-foot-wide channel thence binding on said out-line the following four courses
			 and distances: N. 64 degrees 08 minutes 55 seconds W., 53.85 feet to a point,
			 thence; N. 42 degrees 20 minutes 43 seconds W., 250.08 feet to a point, thence;
			 N. 47 degrees 39 minutes 03 seconds E., 20.00 feet to a point, thence; S. 42
			 degrees 20 minutes 44 seconds E., 300.07 feet to a point binding on the Left
			 Toe of the 60-foot-wide main navigational channel at computed Centerline
			 Station No. 43+92.67, coordinates North 170415.41, 1614566.76; thence;
			 continuing with the aforementioned centerline the following courses and
			 distances: S. 42 degrees 20 minutes 42 seconds W., 30.00 feet to a point, on
			 the outline of said 60-foot-wide channel thence binding on said out-line the
			 following four courses and distances: N. 20 degrees 32 minutes 06 seconds W.,
			 53.85 feet to a point, thence; N. 42 degrees 20 minutes 49 seconds W., 250.08
			 feet to a point, thence; S. 47 degrees 39 minutes 03 seconds W., 20.00 feet to
			 a point, thence; S. 42 degrees 20 minutes 46 seconds E., 300.08 feet to a point
			 binding on the Left Toe of the 60-foot-wide main navigational channel at
			 computed Centerline Station No. 43+92.67, coordinates North 170415.41,
			 1614566.76.
				(c)Thomaston Harbor, Georges River,
			 MaineBeginning on the date
			 of enactment of this Act, the Secretary is no longer authorized to carry out
			 the portion of the project for navigation, Georges River, Maine (Thomaston
			 Harbor), authorized by the first section of the Act of June 3, 1896 (29 Stat.
			 215, chapter 314), and modified by section 317 of the Water Resources
			 Development Act of 2000 (Public Law 106–541; 114 Stat. 2604), that lies
			 northwesterly of a line commencing at point N87,220.51, E321,065.80 thence
			 running northeasterly about 125 feet to a point N87,338.71, E321,106.46.
				(d)Warwick Cove, Rhode IslandBeginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the portion of the
			 project for navigation, Warwick Cove, Rhode Island, authorized by section 107
			 of the River and Harbor Act of 1960 (33 U.S.C. 577) that is located within the
			 5 acre anchorage area east of the channel and lying east of the line beginning
			 at a point with coordinates N220,349.79, E357,664.90 thence running north 9
			 degrees 10 minutes 21.5 seconds west 170.38 feet to a point N220,517.99,
			 E357,637.74 thence running north 17 degrees 44 minutes 30.4 seconds west 165.98
			 feet to a point N220,676.08, E357,587.16 thence running north 0 degrees 46
			 minutes 0.9 seconds east 138.96 feet to a point N220,815.03, E357,589.02 thence
			 running north 8 degrees 36 minutes 22.9 seconds east 101.57 feet to a point
			 N220,915.46, E357,604.22 thence running north 18 degrees 18 minutes 27.3
			 seconds east 168.20 feet to a point N221,075.14, E357,657.05 thence running
			 north 34 degrees 42 minutes 7.2 seconds east 106.4 feet to a point N221,162.62,
			 E357,717.63 thence running south 29 degrees 14 minutes 17.4 seconds east 26.79
			 feet to a point N221,139.24, E357,730.71 thence running south 30 degrees 45
			 minutes 30.5 seconds west 230.46 feet to a point N220,941.20, E357,612.85
			 thence running south 10 degrees 49 minutes 12.0 seconds west 95.46 feet to a
			 point N220,847.44, E357,594.93 thence running south 9 degrees 13 minutes 44.5
			 seconds east 491.68 feet to a point N220,362.12, E357,673.79 thence running
			 south 35 degrees 47 minutes 19.4 seconds west 15.20 feet to the point of
			 origin.
				(e)Clatsop County Diking District No. 10,
			 Karlson Island, OregonBeginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the Diking District No.
			 10, Karlson Island portion of the project for raising and improving existing
			 levees in Clatsop County, Oregon, authorized by section 5 of the Act of June
			 22, 1936 (33 U.S.C. 701h).
				(f)Numberg Dike No. 34 leveed area, Clatsop
			 County Diking District No. 13, Clatsop County, Oregon
			 (Walluski-Youngs)Beginning
			 on the date of enactment of this Act, the Secretary is no longer authorized to
			 carry out the Numberg Dike No. 34 leveed area, Clatsop County Diking District,
			 No. 13, Walluski River and Youngs River dikes, portion of the project for
			 raising and improving existing levees in Clatsop County, Oregon, authorized by
			 section 5 of the Act of June 22, 1936 (33 U.S.C. 701h).
				(g)Port of Hood River, Oregon
					(1)Extinguishment of portions of existing
			 flowage easementWith respect
			 to the properties described in paragraph (2), beginning on the date of
			 enactment of this Act, the flowage easement identified as Tract 1200E–6 on the
			 Easement Deed recorded as Instrument No. 740320 is extinguished above elevation
			 79.39 feet (NGVD 29) the Ordinary High Water Line.
					(2)Affected propertiesThe properties referred to in paragraph
			 (1), as recorded in Hood River County, Oregon, are as follows:
						(A)Instrument Number 2010–1235
						(B)Instrument Number 2010–02366.
						(C)Instrument Number 2010–02367.
						(D)Parcel 2 of Partition Plat
			 #2011–12P.
						(E)Parcel 1 of Partition Plat 2005–26P.
						(3)Federal liabilities; cultural,
			 environmental, and other regulatory reviews
						(A)Federal liabilityThe United States shall not be liable for
			 any injury caused by the extinguishment of the easement under this
			 subsection.
						(B)Cultural and environmental regulatory
			 actionsNothing in this
			 subsection establishes any cultural or environmental regulation relating to the
			 properties described in paragraph (2).
						(4)Effect on other rightsNothing in this subsection affects any
			 remaining right or interest of the Corps of Engineers in the properties
			 described in paragraph (2).
					(h)Eightmile River, Connecticut
					(1)The portion of the project for navigation,
			 Eightmile River, Connecticut, authorized by the first section of the Act of
			 June 25, 1910 (commonly known as the River and Harbor Act of
			 1910) (36 Stat. 633, chapter 382), that begins at a point of the
			 existing 8-foot channel limit with coordinates N701002.39, E1109247.73, thence
			 running north 2 degrees 19 minutes 57.1 seconds east 265.09 feet to a point
			 N701267.26, E1109258.52, thence running north 7 degrees 47 minutes 19.3 seconds
			 east 322.32 feet to a point N701586.60, E1109302.20, thence running north 90
			 degrees 0 minutes 0 seconds east 65.61 to a point N701586.60, E1109367.80,
			 thence running south 7 degrees 47 minutes 19.3 seconds west 328.11 feet to a
			 point N701261.52, E1109323.34, thence running south 2 degrees 19 minutes 57.1
			 seconds west 305.49 feet to an end at a point N700956.28, E1109310.91 on the
			 existing 8-foot channel limit, shall be reduced to a width of 65 feet and the
			 channel realigned to follow the deepest available water.
					(2)Beginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the portion of the
			 project beginning at a point N701296.72, E1109262.55 and running north 45
			 degrees 4 minutes 2.8 seconds west 78.09 feet to a point N701341.18,
			 E1109217.98, thence running north 5 degrees 8 minutes 34.6 seconds east 180.14
			 feet to a point N701520.59, E1109234.13, thence running north 54 degrees 5
			 minutes 50.1 seconds east 112.57 feet to a point N701568.04, E1109299.66,
			 thence running south 7 degrees 47 minutes 18.4 seconds west 292.58 feet to the
			 point of origin; and the remaining area north of the channel realignment
			 beginning at a point N700956.28, E1109310.91 thence running north 2 degrees 19
			 minutes 57.1 seconds east 305.49 feet west to a point N701261.52, E1109323.34
			 north 7 degrees 47 minutes 18.4 seconds east 328.11 feet to a point N701586.60,
			 E1109367.81 thence running north 90 degrees 0 minutes 0 seconds east 7.81 feet
			 to a point N701586.60, E1109375.62 thence running south 5 degrees 8 minutes
			 34.6 seconds west 626.29 feet to a point N700962.83, E1109319.47 thence south
			 52 degrees 35 minutes 36.5 seconds 10.79 feet to the point of origin.
					(i)Burnham CanalBeginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the portion of the
			 project for navigation, Milwaukee Harbor Project, Milwaukee, Wisconsin, known
			 as the Burnham Canal, beginning at channel point #415a N381768.648,
			 E2524554.836, a distance of about 170.58 feet, thence running south 53 degrees
			 43 minutes 41 seconds west to channel point #417 N381667.728, E2524417.311, a
			 distance of about 35.01 feet, thence running south 34 degrees 10 minutes 40
			 seconds west to channel point #501 N381638.761, E2524397.639 a distance of
			 about 139.25 feet, thence running south 34 degrees 10 minutes 48 seconds west
			 to channel point #503 N381523.557, E2524319.406 a distance of about 235.98
			 feet, thence running south 32 degrees 59 minutes 13 seconds west to channel
			 point #505 N381325.615, E2524190.925 a distance of about 431.29 feet, thence
			 running south 32 degrees 36 minutes 05 seconds west to channel point #509
			 N380962.276, E2523958.547, a distance of about 614.52 feet, thence running
			 south 89 degrees 05 minutes 00 seconds west to channel point #511 N380952.445,
			 E2523344.107, a distance of about 74.68 feet, thence running north 89 degrees
			 04 minutes 59 seconds west to channel point #512 N381027.13, E2523342.91, a
			 distance of about 533.84 feet, thence running north 89 degrees 05 minutes 00
			 seconds east to channel point #510 N381035.67, E2523876.69, a distance of about
			 47.86 feet, thence running north 61 degrees 02 minutes 07 seconds east to
			 channel point #508 N381058.84, E2523918.56, a distance of about 308.55 feet,
			 thence running north 36 degrees 15 minutes 29 seconds east to channel point
			 #506 N381307.65, E2524101.05, distance of about 199.98 feet, thence running
			 north 32 degrees 59 minutes 12 seconds east to channel point #504 N381475.40,
			 E2524209.93, a distance of about 195.14 feet, thence running north 26 degrees
			 17 minutes 22 seconds east to channel point #502 N381650.36, E2524296.36, a
			 distance of about 81.82 feet, thence running north 88 degrees 51 minutes 05
			 seconds west to channel point #419 N381732.17, E2524294.72 a distance of about
			 262.65 feet, thence running north 82 degrees 01 minutes 02 seconds east to
			 channel point # 415a the point of origin.
				(j)Walnut Creek, CaliforniaBeginning on the date of enactment of this
			 Act, the Secretary is no longer authorized to carry out the portion of the
			 project for flood protection on Walnut Creek, California, constructed in
			 accordance with the plan authorized by section 203 of the Flood Control Act of
			 1960 (Public Law 86–645; 74 Stat. 488) that consists of the culvert on the San
			 Ramon Creek constructed by the Department of the Army in 1971 that extends from
			 Sta 4+27 to Sta 14+27.
				3007.Raritan River Basin, Green Brook Sub-basin,
			 New JerseyTitle I of the
			 Energy and Water Development Appropriations Act, 1998 (Public Law 105–62; 111
			 Stat. 1327) is amended by striking section 102.
			3008.Red River Basin, Oklahoma, Texas, Arkansas,
			 Louisiana
				(a)In generalThe Secretary is authorized to reassign
			 unused irrigation storage within a reservoir on the Red River Basin to
			 municipal and industrial water supply for use by a non-Federal interest if that
			 non-Federal interest has already contracted for a share of municipal and
			 industrial water supply on the same reservoir.
				(b)Non-Federal interestA reassignment of storage under subsection
			 (a) shall be contingent upon the execution of an agreement between the
			 Secretary and the applicable non-Federal interest.
				3009.Point Judith Harbor of Refuge, Rhode
			 IslandThe project for the
			 Harbor of Refuge at Point Judith, Narragansett, Rhode Island, adopted by the
			 Act of September 19, 1890 (commonly known as the River and Harbor Act of
			 1890) (26 Stat. 426, chapter 907), House Document numbered 66, 51st
			 Congress, 1st Session, and modified to include the west shore arm breakwater
			 under the first section of the Act of June 25, 1910 (commonly known as the
			 River and Harbor Act of 1910) (36 Stat. 632, chapter 382), is
			 further modified to include shore protection and erosion control as project
			 purposes.
			3010.Land conveyance of Hammond Boat Basin,
			 Warrenton, Oregon
				(a)DefinitionsIn this section:
					(1)CityThe term City means the city
			 of Warrenton, located in Clatsop County, Oregon.
					(2)MapThe term map means the map
			 contained in Exhibit A of Department of the Army Lease No. DACW57–1–88–0033 (or
			 a successor instrument).
					(b)Conveyance authoritySubject to the provisions of this section,
			 the Secretary shall convey to the City by quitclaim deed, and without
			 consideration, all right, title, and interest of the United States in and to
			 the parcel of land described in subsection (c).
				(c)Description of land
					(1)In generalExcept as provided in paragraph (2), the
			 land referred to in subsection (b) is the parcel totaling approximately 59
			 acres located in the City, together with any improvements thereon, including
			 the Hammond Marina (as described in the map).
					(2)ExclusionThe land referred to in subsection (b)
			 shall not include the site provided for the fisheries research support facility
			 of the National Marine Fisheries Service.
					(3)Availability of mapThe map shall be on file in the Portland
			 District Office of the Corps of Engineers.
					(d)Terms and conditions
					(1)In generalAs a condition of the conveyance under
			 subsection (b), the City shall agree in writing—
						(A)that the City and any successor or assign
			 of the City will release and indemnify the United States from any claims or
			 liabilities that may arise from or through the operations of the land conveyed
			 by the United States; and
						(B)to pay any cost associated with the
			 conveyance under subsection (b).
						(2)Additional terms and
			 conditionsThe Secretary may
			 impose such additional terms, conditions, and requirements on the conveyance
			 under subsection (b) as the Secretary considers appropriate to protect the
			 interest of the United States, including the requirement that the City assume
			 full responsibility for operating and maintaining the channel and the
			 breakwater.
					(e)ReversionIf the Secretary determines that the land
			 conveyed under this section ceases to be owned by the public, all right, title,
			 and interest in and to the land shall, at the discretion of the Secretary,
			 revert to the United States.
				(f)DeauthorizationAfter the land is conveyed under this
			 section, the land shall no longer be a portion of the project for navigation,
			 Hammond Small Boat Basin, Oregon, authorized by section 107 of the Rivers and
			 Harbor Act of 1960 (33 U.S.C. 577).
				3011.Metro East Flood Risk Management Program,
			 Illinois
				(a)In generalThe following projects shall constitute a
			 program, to be known as the Metro East Flood Risk Management Program,
			 Illinois:
					(1)Prairie du Pont Drainage and Levee District
			 and Fish Lake Drainage and Levee District, Illinois, authorized by—
						(A)section 5 of the Act of June 22, 1936 (33
			 U.S.C. 701h); and
						(B)section 5070 of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1220).
						(2)East St. Louis, Illinois, authorized
			 by—
						(A)section 5 of the Act of June 22, 1936 (33
			 U.S.C. 701h); and
						(B)Energy and Water Development Appropriation
			 Act, 1988 (Public Law 100–202; 101 Stat. 1329–104).
						(3)Wood River Drainage and Levee District,
			 Illinois, authorized by—
						(A)section 4 of the Act entitled An Act
			 authorizing the construction of certain public works on rivers and harbors for
			 flood control, and for other purposes, approved June 28, 1938 (52 Stat.
			 1218); and
						(B)section 1001(20) of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1053).
						3012.Florida Keys water quality
			 improvementsSection 109 of
			 title I of division B of the Miscellaneous Appropriations Act, 2001 (114 Stat.
			 2763A–221, 121 Stat. 1217) is amended—
				(1)in subsection (a), by inserting and
			 unincorporated communities after municipalities;
			 and
				(2)by redesignating subsection (f) as
			 subsection (g); and
				(3)by inserting after subsection (e) the
			 following:
					
						(f)PriorityIn providing assistance under this section,
				the Secretary shall give priority to projects sponsored by—
							(1)the State of Florida;
							(2)Monroe County, Florida; and
							(3)incorporated communities in Monroe County,
				Florida.
							.
				3013.Des Moines Recreational River and
			 Greenbelt, IowaThe boundaries
			 for the project referred to as the Des Moines Recreational River and Greenbelt,
			 Iowa under the heading Corps of Engineers—Civil under
			 the heading Department of the Army under
			 the heading Department of Defense—Civil in
			 chapter IV of title I of the Supplemental Appropriations Act, 1985 (Public Law
			 99–88, 99 Stat. 313) are revised to include the entirety of sections 19 and 29,
			 situated in T89N, R28W.
			3014.Land conveyance, Craney Island Dredged
			 Material Management Area, Portsmouth, Virginia
				(a)In generalSubject to the conditions described in this
			 section, the Secretary may convey to the Commonwealth of Virginia, by quitclaim
			 deed and without consideration, all right, title, and interest of the United
			 States in and to 2 parcels of land situated within the project for navigation,
			 Craney Island Eastward Expansion, Norfolk Harbor and Channels, Hampton Roads,
			 Virginia, authorized by section 1001(45) of the Water Resources Development Act
			 of 2007 (Pub. L. 110–114; 121 Stat. 1057), together with any improvements
			 thereon.
				(b)Lands To be conveyed
					(1)In generalThe 2 parcels of land to be conveyed under
			 this section include a parcel consisting of approximately 307.82 acres of land
			 and a parcel consisting of approximately 13.33 acres of land, both located
			 along the eastern side of the Craney Island Dredged Material Management Area in
			 Portsmouth, Virginia.
					(2)UseThe 2 parcels of land described in
			 paragraph (1) may be used by the Commonwealth of Virginia exclusively for the
			 purpose of port expansion, including the provision of road and rail access and
			 the construction of a shipping container terminal.
					(c)Terms and conditionsLand conveyed under this section shall be
			 subject to—
					(1)a reversionary interest in the United
			 States if the land—
						(A)ceases to be held in public ownership;
			 or
						(B)is used for any purpose that is
			 inconsistent with subsection (b); and
						(2)such other terms, conditions, reservations,
			 and restrictions that the Secretary determines to be necessary and appropriate
			 to protect the interests of the United States.
					(d)Legal descriptionThe exact acreage and legal description of
			 land to be conveyed under this section shall be determined by a survey that is
			 satisfactory to the Secretary.
				(e)Conveyance costsThe Commonwealth of Virginia shall be
			 responsible for all costs associated with the conveyance authorized by this
			 section, including the cost of the survey required under subsection (d) and
			 other administrative costs.
				3015.Los Angeles County Drainage Area,
			 CaliforniaThe project for
			 flood control, Los Angeles County Drainage Area, California, authorized by
			 section 101(b) of the Water Resources Development Act of 1990 (Pub. L. 101–640;
			 104 Stat. 4611), as modified, is further modified to authorize the Secretary to
			 include, as a part of the project, measures for flood risk reduction, ecosystem
			 restoration, and recreation in the Compton Creek watershed.
			3016.Oakland Inner Harbor Tidal Canal,
			 CaliforniaSection 3182(b)(1)
			 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat.
			 1165) is amended—
				(1)in subparagraph (A), by inserting ,
			 or to a multicounty public entity that is eligible to hold title to real
			 property after To the city of Oakland; and
				(2)by inserting multicounty public
			 entity or other before public entity.
				3017.Redesignation of Lower Mississippi River
			 Museum and Riverfront Interpretive Site
				(a)In generalSection 103(c)(1) of the Water Resources
			 Development Act of 1992 (106 Stat. 4811) is amended by striking Lower
			 Mississippi River Museum and Riverfront Interpretive Site and inserting
			 Jesse Brent Lower Mississippi River Museum and Riverfront Interpretive
			 Site.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the museum and
			 interpretive site referred to in subsection (a) shall be deemed to be a
			 reference to the Jesse Brent Lower Mississippi River Museum and
			 Riverfront Interpretive Site.
				3018.Louisiana Coastal Area
				(a)Interim adoption of comprehensive coastal
			 master plan
					(1)In generalSection 7002 of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1270) is amended—
						(A)by redesignating subsections (d) through
			 (f) as subsections (e) through (g), respectively;
						(B)by inserting after subsection (c) the
			 following:
							
								(d)Interim adoption of comprehensive master
				planPrior to completion of
				the comprehensive plan described under subsection (a), the Secretary shall
				adopt the plan of the State of Louisiana entitled Louisiana’s
				Comprehensive Master Plan for a Sustainable Coast in effect on the date
				of enactment of the Water Resources
				Development Act of 2013 (and subsequent plans), authorized and
				defined pursuant to Act 8 of the First Extraordinary Session of the Louisiana
				State Legislature, 2005, for protecting, preserving, and restoring the coastal
				Louisiana ecosystem until implementation of the comprehensive plan is
				complete.
								;
				and
						(C)in subsection (g)(1) (as so redesignated),
			 by striking 1 year and inserting 10 years.
						(2)Conforming amendmentSubsection (f) (as so redesignated) is
			 amended by striking subsection (d)(1) and inserting
			 subsection (e)(1).
					(b)Section 7006 of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1274) is amended—
					(1)in subsection (a)(2)—
						(A)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
						(B)by inserting after subparagraph (B) the
			 following:
							
								(C)to examine a system-wide approach to
				coastal sustainability, including—
									(i)flood and storm damage protection;
									(ii)coastal restoration; and
									(iii)the elevation of public and private
				infrastructure;
									;
				and
						(2)in subsection (c)(1)(E), by striking
			 at Myrtle Grove and inserting in the vicinity of Myrtle
			 Grove.
					(c)Effect
					(1)In
			 generalNothing in this section or an amendment made by this
			 section authorizes the construction of a project or program associated with a
			 storm surge barrier across the Lake Pontchartrain land bridge (including Chef
			 Menteur Pass and the Rigolets) that would result in unmitigated induced
			 flooding in coastal communities within the State of Mississippi.
					(2)Required
			 consultationAny study to advance a project described in
			 paragraph (1) that is conducted using funds from the General Investigations
			 Account of the Corps of Engineers shall include consultation and approval of
			 the Governors of the States of Louisiana and Mississippi.
					3019.Four Mile
			 Run, city of Alexandria and Arlington County, VirginiaSection 84(a)(1) of the Water Resources
			 Development Act of 1974 (Public Law 93–251; 88 Stat. 35) is amended by striking
			 twenty-seven thousand cubic feet per second and inserting
			 18,000 cubic feet per second.
			3020.East Fork of
			 Trinity River, TexasThe
			 portion of the project for flood protection on the East Fork of the Trinity
			 River, Texas, authorized by section 203 of the Flood Control Act of 1962 (76
			 Stat. 1185), that consists of the 2 levees identified as Kaufman County
			 Levees K5E and K5W shall no longer be authorized as a part of the
			 Federal project as of the date of enactment of this Act.
			3021.Seward
			 Waterfront, Seward, Alaska
				(a)In
			 generalThe parcel of land
			 included in the Seward Harbor, Alaska navigation project identified as Tract H,
			 Seward Original Townsite, Waterfront Park Replat, Plat No 2012–4, Seward
			 Recording District, shall not be subject to the navigation servitude (as of the
			 date of enactment of this Act).
				(b)Entry by
			 Federal GovernmentThe Federal Government may enter upon any
			 portion of the land referred to in subsection (a) to carry out any required
			 operation and maintenance of the general navigation features of the
			 project.
				IVWater resource studies
			4001.PurposeThe purpose of this title is to authorize
			 the Secretary to study and recommend solutions for water resource issues
			 relating to flood risk and storm damage reduction, navigation, and aquatic
			 ecosystem restoration.
			4002.Initiation of new water resources
			 studies
				(a)In generalSubject to subsections (b), (c), and (d),
			 the Secretary may initiate a study—
					(1)to determine the feasibility of carrying
			 out 1 or more projects for flood risk management, storm damage reduction,
			 aquatic ecosystem restoration, navigation, hydropower, or related purposes;
			 or
					(2)to carry out watershed and river basin
			 assessments in accordance with section 729 of the Water Resources Development
			 Act of 1986 (33 U.S.C. 2267a).
					(b)CriteriaThe Secretary may only initiate a study
			 under subsection (a) if—
					(1)the study—
						(A)has been requested by an eligible
			 non-Federal interest;
						(B)is for an area that is likely to include a
			 project with a Federal interest; and
						(C)addresses a high-priority water resource
			 issue necessary for the protection of human life and property, the environment,
			 or the national security interests of the United States; and
						(2)the non-Federal interest has
			 demonstrated—
						(A)that local support exists for addressing
			 the water resource issue; and
						(B)the financial ability to provide the
			 required non-Federal cost-share.
						(c)Congressional approval
					(1)Submission to congressPrior to initiating a study under
			 subsection (a), the Secretary shall submit to the Committees on Environment and
			 Public Works and Appropriations of the Senate and the Committees on
			 Transportation and Infrastructure and Appropriations of the House—
						(A)a description of the study, including the
			 geographical area addressed by the study;
						(B)a description of how the study meets each
			 of the requirements of subsection (b); and
						(C)a certification that the proposed study can
			 be completed within 3 years and for a Federal cost of not more than
			 $3,000,000.
						(2)Expenditure of fundsNo funds may be spent on a study initiated
			 under subsection (a) unless—
						(A)the required information is submitted to
			 Congress under paragraph (1); and
						(B)after such submission, amounts are
			 appropriated to initiate the study in an appropriations or other Act.
						(3)Additional notificationThe Secretary shall notify each Senator or
			 Member of Congress with a State or congressional district in the study area
			 described in paragraph (1)(A).
					(d)Limitations
					(1)In generalSubsection (a) shall not apply to a project
			 for which a study has been authorized prior to the date of enactment of this
			 Act.
					(2)New studiesIn each fiscal year, the Secretary may
			 initiate not more than—
						(A)3 new studies in each of the primary
			 mission areas of the Corps of Engineers; and
						(B)3 new studies from any 1 division of the
			 Corps of Engineers.
						(e)TerminationThe authority under subsection (a) expires
			 on the date that is 3 years after the date of enactment of this Act.
				(f)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $25,000,000 for each of fiscal years 2014 through 2017.
				4003.Applicability
				(a)In generalNothing in this title authorizes the
			 construction of a water resources project.
				(b)New authorization requiredNew authorization from Congress is required
			 before any project evaluated in a study under this title is constructed.
				VRegional and nonproject provisions
			5001.PurposeThe purpose of this title is to authorize
			 regional, multistate authorities to address water resource needs and other
			 non-project provisions.
			5002.Northeast Coastal Region ecosystem
			 restoration
				(a)In generalThe Secretary shall plan, design, and
			 construct projects for aquatic ecosystem restoration within the coastal waters
			 of the Northeastern United States from the State of Virginia to the State of
			 Maine, including associated bays, estuaries, and critical riverine
			 areas.
				(b)General coastal management plan
					(1)AssessmentThe Secretary, in coordination with the
			 Administrator of the Environmental Protection Agency, the heads of other
			 appropriate Federal agencies, the Governors of the coastal States from Virginia
			 to Maine, nonprofit organizations, and other interested parties, shall assess
			 the needs regarding, and opportunities for, aquatic ecosystem restoration
			 within the coastal waters of the Northeastern United States.
					(2)PlanThe Secretary shall develop a general
			 coastal management plan based on the assessment carried out under paragraph
			 (1), maximizing the use of existing plans and investigation, which plan shall
			 include—
						(A)an inventory and evaluation of coastal
			 habitats;
						(B)identification of aquatic resources in need
			 of improvement;
						(C)identification and prioritization of
			 potential aquatic habitat restoration projects; and
						(D)identification of geographical and
			 ecological areas of concern, including—
							(i)finfish habitats;
							(ii)diadromous fisheries migratory
			 corridors;
							(iii)shellfish habitats;
							(iv)submerged aquatic vegetation;
							(v)wetland; and
							(vi)beach dune complexes and other similar
			 habitats.
							(c)Eligible projectsThe Secretary may carry out an aquatic
			 ecosystem restoration project under this section if the project—
					(1)is consistent with the management plan
			 developed under subsection (b); and
					(2)provides for—
						(A)the restoration of degraded aquatic habitat
			 (including coastal, saltmarsh, benthic, and riverine habitat);
						(B)the restoration of geographical or
			 ecological areas of concern, including the restoration of natural river and
			 stream characteristics;
						(C)the improvement of water quality; or
						(D)other projects or activities determined to
			 be appropriate by the Secretary.
						(d)Cost sharing
					(1)Management planThe management plan developed under
			 subsection (b) shall be completed at Federal expense.
					(2)Restoration projectsThe non-Federal share of the cost of a
			 project carried out under this section shall be 35 percent.
					(e)Cost limitationNot more than $10,000,000 in Federal funds
			 may be allocated under this section for an eligible project.
				(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section (including funds for
			 the completion of the management plan) $25,000,000 for each of fiscal years
			 2014 through 2023.
				5003.Chesapeake Bay Environmental Restoration
			 and Protection ProgramSection
			 510 of the Water Resources Development Act of 1996 (Public Law 104–303; 110
			 Stat. 3759; 121 Stat. 1202) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking pilot program
			 and inserting program; and
						(ii)by inserting in the basin States
			 described in subsection (f) and the District of Columbia after
			 interests; and
						(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)FormThe assistance under paragraph (1) shall be
				in the form of design and construction assistance for water-related resource
				protection and restoration projects affecting the Chesapeake Bay estuary, based
				on the comprehensive plan under subsection (b), including projects for—
								(A)sediment and erosion control;
								(B)protection of eroding shorelines;
								(C)ecosystem restoration, including
				restoration of submerged aquatic vegetation;
								(D)protection of essential public
				works;
								(E)beneficial uses of dredged material;
				and
								(F)other related projects that may enhance the
				living resources of the
				estuary.
								;
					(2)by striking subsection (b) and inserting
			 the following:
					
						(b)Comprehensive plan
							(1)In generalNot later than 2 years after the date of
				enactment of the Water Resources Development
				Act of 2013, the Secretary, in cooperation with State and local
				governmental officials and affected stakeholders, shall develop a comprehensive
				Chesapeake Bay restoration plan to guide the implementation of projects under
				subsection (a)(2).
							(2)CoordinationThe restoration plan described in paragraph
				(1) shall, to the maximum extent practicable, consider and avoid duplication of
				any ongoing or planned actions of other Federal, State, and local agencies and
				nongovernmental organizations.
							(3)PrioritizationThe restoration plan described in paragraph
				(1) shall give priority to projects eligible under subsection (a)(2) that will
				also improve water quality or quantity or use natural hydrological features and
				systems.
							(4)AdministrationThe Federal share of the costs of carrying
				out paragraph (1) shall be 75
				percent.
							;
				(3)in subsection (c)—
					(A)in paragraph (1), by striking to
			 provide and all that follows through the period at the end and
			 inserting for the design and construction of a project carried out
			 pursuant to the comprehensive Chesapeake Bay restoration plan described in
			 subsection (b).;
					(B)in paragraph (2)(A), by striking
			 facilities or resource protection and development plan and
			 inserting resource protection and restoration plan; and
					(C)by adding at the end the following:
						
							(3)Projects on Federal landA project carried out pursuant to the
				comprehensive Chesapeake Bay restoration plan described in subsection (b) that
				is located on Federal land shall be carried out at the expense of the Federal
				agency that owns the land on which the project will be a carried out.
							(4)Non-Federal contributionsA Federal agency carrying out a project
				described in paragraph (3) may accept contributions of funds from non-Federal
				entities to carry out that
				project.
							;
					(4)by striking subsection (e) and inserting
			 the following:
					
						(e)CooperationIn carrying out this section, the Secretary
				shall cooperate with—
							(1)the heads of appropriate Federal agencies,
				including—
								(A)the Administrator of the Environmental
				Protection Agency;
								(B)the Secretary of Commerce, acting through
				the Administrator of the National Oceanographic and Atmospheric
				Administration;
								(C)the Secretary of the Interior, acting
				through the Director of the United States Fish and Wildlife Service; and
								(D)the heads of such other Federal agencies as
				the Secretary determines to be appropriate; and
								(2)agencies of a State or political
				subdivision of a State, including the Chesapeake Bay
				Commission.
							;
				(5)by striking subsection (f) and inserting
			 the following:
					
						(f)ProjectsThe Secretary shall establish, to the
				maximum extent practicable, at least 1 project under this section in—
							(1)regions within the Chesapeake Bay watershed
				of each of the basin States of Delaware, Maryland, New York, Pennsylvania,
				Virginia, and West Virginia; and
							(2)the District of
				Columbia.
							;
				(6)by striking subsection (h); and
				(7)by redesignating subsection (i) as
			 subsection (h).
				5004.Rio Grande environmental management
			 program, Colorado, New Mexico, TexasSection 5056 of the Water Resources
			 Development Act of 2007 (121 Stat. 1213) is amended—
				(1)in subsection (b)(2)—
					(A)in the matter preceding subparagraph (A),
			 by striking 2008 and inserting 2014; and
					(B)in subparagraph (C), by inserting
			 and an assessment of needs for other related purposes in the Rio Grande
			 Basin, including flood damage reduction after
			 assessment;
					(2)in subsection (c)(2)—
					(A)by striking an interagency agreement
			 with and inserting 1 or more interagency agreements with the
			 Secretary of State and; and
					(B)by inserting or the U.S. Section of
			 the International Boundary and Water Commission after the
			 Department of the Interior; and
					(3)in subsection (f), by striking
			 2011 and inserting 2024.
				5005.Lower Columbia River and Tillamook Bay
			 ecosystem restoration, Oregon and WashingtonSection 536(g) of the Water Resources
			 Development Act of 2000 (114 Stat. 2661) is amended by striking
			 $30,000,000 and inserting $75,000,000.
			5006.Arkansas River, Arkansas and
			 Oklahoma
				(a)Project GoalThe goal for operation of the
			 McClellan-Kerr Arkansas River navigation system, Arkansas and Oklahoma, shall
			 be to maximize the use of the system in a balanced approach that incorporates
			 advice from representatives from all project purposes to ensure that the full
			 value of the system is realized by the United States.
				(b)McClellan-Kerr Arkansas River navigation
			 system advisory committee
					(1)In generalIn accordance with the Federal Advisory
			 Committee Act (5 U.S.C. App.), the Secretary shall establish an advisory
			 committee for the McClellan-Kerr Arkansas River navigation system, Arkansas and
			 Oklahoma, project authorized by the Act of July 24, 1946 (60 Stat. 635, chapter
			 595).
					(2)DutiesThe advisory committee shall—
						(A)serve in an advisory capacity only;
			 and
						(B)provide information and recommendations to
			 the Corps of Engineers relating to the efficiency, reliability, and
			 availability of the operations of the McClellan-Kerr Arkansas River navigation
			 system.
						(3)Selection and compositionThe advisory committee shall be—
						(A)selected jointly by the Little Rock
			 district engineer and the Tulsa district engineer; and
						(B)composed of members that equally represent
			 the McClellan-Kerr Arkansas River navigation system project purposes.
						(4)Agency resourcesThe Little Rock district and the Tulsa
			 district of the Corps of Engineers, under the supervision of the southwestern
			 division, shall jointly provide the advisory committee with adequate staff
			 assistance, facilities, and resources.
					(5)Termination
						(A)In generalSubject to subparagraph (B), the advisory
			 committee shall terminate on the date on which the Secretary submits a report
			 to Congress demonstrating increases in the efficiency, reliability, and
			 availability of the McClellan-Kerr Arkansas River navigation system.
						(B)RestrictionThe advisory committee shall terminate not
			 less than 2 calendar years after the date on which the advisory committee is
			 established.
						5007.Aquatic invasive species prevention and
			 management; Columbia River Basin
				(a)In generalThe Secretary may establish a program to
			 prevent and manage aquatic invasive species in the Columbia River Basin in the
			 States of Idaho, Montana, Oregon, and Washington.
				(b)Watercraft inspection stations
					(1)In generalIn carrying out this section, the Secretary
			 shall establish watercraft inspection stations in the Columbia River Basin to
			 be located in the States of Idaho, Montana, Oregon, and Washington at
			 locations, as determined by the Secretary, with the highest likelihood of
			 preventing the spread of aquatic invasive species into reservoirs operated and
			 maintained by the Secretary.
					(2)InclusionsLocations identified under paragraph (1)
			 may include—
						(A)State border crossings;
						(B)international border crossings; and
						(C)highway entry points that are used by
			 owners of watercraft to access boat launch facilities owned or managed by the
			 Secretary.
						(3)Cost-shareThe non-Federal share of the cost of
			 operating and maintaining watercraft inspection stations described in paragraph
			 (1) (including personnel costs) shall be 50 percent.
					(4)Other inspection sitesThe Secretary may establish watercraft
			 inspection stations using amounts made available to carry out this section in
			 States other than those described in paragraph (1) at or near boat launch
			 facilities that the Secretary determines are regularly used by watercraft to
			 enter the States described in paragraph (1).
					(c)Monitoring and contingency
			 planningThe Secretary
			 shall—
					(1)carry out risk assessments of each major
			 public and private water resources facility in the Columbia River Basin;
					(2)establish an aquatic invasive species
			 monitoring program in the Columbia River Basin;
					(3)establish a Columbia River Basin
			 watershed-wide plan for expedited response to an infestation of aquatic
			 invasive species; and
					(4)monitor water quality, including sediment
			 cores and fish tissue samples, at facilities owned or managed by the Secretary
			 in the Columbia River Basin.
					(d)CoordinationIn carrying out this section, the Secretary
			 shall consult and coordinate with—
					(1)the States described in subsection
			 (a);
					(2)Indian tribes; and
					(3)other Federal agencies, including—
						(A)the Department of Agriculture;
						(B)the Department of Energy;
						(C)the Department of Homeland Security;
						(D)the Department of Commerce; and
						(E)the Department of the Interior.
						(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $30,000,000, of which $5,000,000 may be used to carry out subsection
			 (c).
				5008.Upper Missouri Basin flood and drought
			 monitoring
				(a)In generalThe Secretary, in coordination with the
			 Administrator of the National Oceanic and Atmospheric Administration, the Chief
			 of the Natural Resources Conservation Service, the Director of the United
			 States Geological Survey, and the Commissioner of the Bureau of Reclamation,
			 shall establish a program to provide for—
					(1)soil moisture and snowpack monitoring in
			 the Upper Missouri River Basin to reduce flood risk and improve river and water
			 resource management in the Upper Missouri River Basin, as outlined in the
			 February 2013 report entitled Upper Missouri Basin Monitoring
			 Committee—Snow Sampling and Instrumentation Recommendations;
					(2)restoring and maintaining existing mid- and
			 high-elevation snowpack monitoring sites operated under the SNOTEL program of
			 the Natural Resources Conservation Service; and
					(3)operating streamflow gages and related
			 interpretive studies in the Upper Missouri River Basin under the cooperative
			 water program and the national streamflow information program of the United
			 States Geological Service.
					(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $11,250,000.
				(c)Use of FundsAmounts made available to the Secretary
			 under this section shall be used to complement other related activities of
			 Federal agencies that are carried out within the Missouri River Basin.
				(d)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States, in
			 consultation with the Secretary, shall submit to the Committee on Environment
			 and Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report that—
					(1)identifies progress made by the Secretary
			 and other Federal agencies to implement the recommendations contained in the
			 report described in subsection (a)(1) with respect to enhancing soil moisture
			 and snowpack monitoring in the Upper Missouri Basin; and
					(2)includes recommendations to enhance soil
			 moisture and snowpack monitoring in the Upper Missouri Basin.
					5009.Upper
			 Missouri Basin shoreline erosion prevention
				(a)In
			 general
					(1)Authorization
			 of assistanceThe Secretary
			 may provide planning, design, and construction assistance to not more than 3
			 federally-recognized Indian tribes in the Upper Missouri River Basin to
			 undertake measures to address shoreline erosion that is jeopardizing existing
			 infrastructure resulting from operation of a reservoir constructed under the
			 Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of
			 December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 891, chapter 665)).
					(2)LimitationThe
			 projects described in paragraph (1) shall be economically justified,
			 technically feasible, and environmentally acceptable.
					(b)Federal and
			 non-Federal cost share
					(1)In
			 generalSubject to paragraph (2), the Federal share of the costs
			 of carrying out this section shall be not less than 75 percent.
					(2)Ability to
			 payThe Secretary may adjust the Federal and non-Federal shares
			 of the costs of carrying out this section in accordance with the terms and
			 conditions of section 103(m) of the Water Resources Development Act of 1986 (33
			 U.S.C. 2213(m)).
					(c)ConditionsThe
			 Secretary may provide the assistance described in subsection (a) only
			 after—
					(1)consultation with
			 the Department of the Interior; and
					(2)execution by the
			 Indian tribe of a memorandum of agreement with the Secretary that specifies
			 that the tribe shall—
						(A)be responsible
			 for—
							(i)all
			 operation and maintenance activities required to ensure the integrity of the
			 measures taken; and
							(ii)providing any
			 required real estate interests in and to the property on which such measures
			 are to be taken; and
							(B)hold and save the
			 United States free from damages arising from planning, design, or construction
			 assistance provided under this section, except for damages due to the fault or
			 negligence of the United States or its contractors.
						(d)Authorization
			 of appropriationsFor each Indian tribe eligible under this
			 section, there is authorized to be appropriated to carry out this section not
			 more than $30,000,000.
				5010.Northern Rockies headwaters extreme weather
			 mitigation
				(a)In generalSubject to subsection (b), the Secretary
			 shall establish a program to mitigate the impacts of extreme weather events,
			 such as floods and droughts, on communities, water users, and fish and wildlife
			 located in and along the headwaters of the Columbia, Missouri, and Yellowstone
			 Rivers (including the tributaries of those rivers) in the States of Idaho and
			 Montana by carrying out river, stream, and floodplain protection and
			 restoration projects, including—
					(1)floodplain restoration and
			 reconnection;
					(2)floodplain and riparian area protection
			 through the use of conservation easements;
					(3)instream flow restoration projects;
					(4)fish passage improvements;
					(5)channel migration zone mapping; and
					(6)invasive weed management.
					(b)RestrictionAll projects carried out using amounts made
			 available to carry out this section shall emphasize the protection and
			 enhancement of natural riverine processes.
				(c)Non-federal cost shareThe non-Federal share of the costs of
			 carrying out a project under this section shall not exceed 35 percent of the
			 total cost of the project.
				(d)CoordinationIn carrying out this section, the
			 Secretary—
					(1)shall consult and coordinate with the
			 appropriate State natural resource agency in each State; and
					(2)may—
						(A)delegate any authority or responsibility of
			 the Secretary under this section to those State natural resource agencies;
			 and
						(B)provide amounts made available to the
			 Secretary to carry out this section to those State natural resource
			 agencies.
						(e)LimitationsNothing in this section invalidates,
			 preempts, or creates any exception to State water law, State water rights, or
			 Federal or State permitted activities or agreements in the States of Idaho and
			 Montana or any State containing tributaries to rivers in those States.
				(f)Effect of
			 section
					(1)In
			 generalNothing in this section replaces or provides a substitute
			 for the authority to carry out projects under section 3110 of the Water
			 Resources Development Act of 2007 (121 Stat. 1135).
					(2)FundingThe
			 amounts made available to carry out this section shall be used to carry out
			 projects that are not otherwise carried out under section 3110 of the Water
			 Resources Development Act of 2007 (121 Stat. 1135).
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $30,000,000.
				5011.Aquatic nuisance species prevention, Great
			 Lakes and Mississippi River Basin
				(a)In generalThe Secretary is authorized to implement
			 measures recommended in the efficacy study authorized under section 3061 of the
			 Water Resources Development Act of 2007 (121 Stat. 1121) or in interim reports,
			 with any modifications or any emergency measures that the Secretary determines
			 to be appropriate to prevent aquatic nuisance species from dispersing into the
			 Great Lakes by way of any hydrologic connection between the Great Lakes and the
			 Mississippi River Basin.
				(b)ReportsThe Secretary shall report to the
			 Committees on Environment and Public Works and Appropriations of the Senate and
			 the Committees on Transportation and Infrastructure and Appropriations of the
			 House of Representatives any emergency actions taken pursuant to this
			 section.
				5012.Middle Mississippi River pilot
			 program
				(a)In generalIn accordance with the project for
			 navigation, Mississippi River between the Ohio and Missouri Rivers (Regulating
			 Works), Missouri and Illinois, authorized by the Act of June 25, 1910 (36 Stat.
			 631, chapter 382) (commonly known as the River and Harbor Act of
			 1910), the Act of January 1, 1927 (44 Stat. 1010, chapter 47) (commonly
			 known as the River and Harbor Act of 1927), and the Act of July
			 3, 1930 (46 Stat. 918, chapter 847), the Secretary shall carry out a pilot
			 program to restore and protect fish and wildlife habitat in the middle
			 Mississippi River.
				(b)Authorized activitiesAs part of the pilot program carried out
			 under subsection (a), the Secretary may carry out any activity along the Middle
			 Mississippi River that is necessary to improve navigation through the project
			 while restoring and protecting fish and wildlife habitat in the middle
			 Mississippi River if the Secretary determines that the activity is
			 feasible.
				(c)Cost-Sharing requirement
					(1)In generalThe maximum Federal share of the cost of
			 carrying out a project under this section shall be 65 percent.
					(2)Amount expended per projectThe Federal share described in paragraph
			 (1) shall not exceed $10,000,000 for each project.
					(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2014 through 2023.
				5013.Idaho, Montana, rural Nevada, New Mexico,
			 rural Utah, and WyomingSection 595 of the Water Resources
			 Development Act of 1999 (Public Law 106–53; 113 Stat. 383) is amended—
				(1)by striking subsection (c) and inserting
			 the following:
					
						(c)Form of assistanceAssistance under this section may be in the
				form of—
							(1)design and construction assistance for
				water-related environmental infrastructure and resource protection and
				development in Idaho, Montana, rural Nevada, New Mexico, rural Utah, and
				Wyoming, including projects for—
								(A)wastewater treatment and related
				facilities;
								(B)water supply and related facilities;
								(C)environmental restoration; and
								(D)surface water resource protection and
				development; and
								(2)technical assistance to small and rural
				communities for water planning and issues relating to access to water
				resources.
							;
				and
				(2)by striking subsection (h) and inserting
			 the following:
					
						(h)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section for the period
				beginning with fiscal year 2001 $450,000,000, which shall—
							(1)be made available
				to the States and locales described in subsection (b) consistent with program
				priorities determined by the Secretary in accordance with criteria developed by
				the Secretary to establish the program priorities; and
							(2)remain available
				until expended.”.
							
				5014.Chesapeake Bay oyster restoration in
			 Virginia and MarylandSection
			 704(b) of Water Resources Development Act of 1986 (33 U.S.C. 2263(b)) is
			 amended—
				(1)in paragraph (1), by striking
			 $50,000,000 and inserting $70,000,000; and
				(2)by striking subparagraph (B) of paragraph
			 (4) and inserting the following:
					
						(B)FormThe non-Federal share may be provided
				through in-kind services, including—
							(i)the provision by the non-Federal interest
				of shell stock material that is determined by the Secretary to be suitable for
				use in carrying out the project; and
							(ii)in the case of a project carried out under
				paragraph (2)(D) after the date of enactment of this clause, land conservation
				or restoration efforts undertaken by the non-Federal interest that the
				Secretary determines provide water quality benefits that—
								(I)enhance the viability of oyster restoration
				efforts; and
								(II)are integral to the
				project.
								.
				5015.Missouri River between Fort Peck Dam,
			 Montana and Gavins Point Dam, South Dakota and NebraskaSection 9(f) of the Act of December 22, 1944
			 (commonly known as the Flood Control Act of 1944) (58 Stat. 891,
			 chapter 665; 102 Stat. 4031) is amended by striking $3,000,000
			 and inserting $5,000,000.
			5016.Operations and maintenance of inland
			 Mississippi River ports
				(a)DefinitionsIn this section:
					(1)Shallow draftThe term shallow draft means a
			 project that has a depth less than 14 feet.
					(2)Inland mississippi riverThe term inland Mississippi
			 River means the portion of the Mississippi River that begins at the
			 confluence of the Minnesota River and ends at the confluence of the Red
			 River.
					(b)In generalThe Secretary, acting through the Chief of
			 Engineers, shall carry out dredging activities on shallow draft ports located
			 on the Inland Mississippi River to the respective authorized widths and depths
			 of those inland ports, as authorized on the date of enactment of this
			 Act.
				(c)Authorization of
			 appropriationsFor each
			 fiscal year, there is authorized to be appropriated to the Secretary to carry
			 out this section $25,000,000.
				5017.Remote and subsistence
			 harborsSection 2006 of the
			 Water Resources Development Act of 2007 (33 U.S.C. 2242) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)(B), by inserting or
			 Alaska after Hawaii; and
					(B)in paragraph (2)—
						(i)by striking community and
			 inserting region; and
						(ii)by inserting , as determined by the
			 Secretary based on information provided by the non-Federal interest
			 after improvement; and
						(2)by adding at the end the following:
					
						(c)PrioritizationProjects recommended by the Secretary under
				subsection (a) shall be given equivalent budget consideration and priority as
				projects recommended solely by national economic development benefits.
						(d)Construction
							(1)In generalThe Secretary may plan, design, or
				construct projects for navigation in the noncontiguous States and territories
				of the United States if the Secretary finds that the project is—
								(A)technically feasible;
								(B)environmentally sound; and
								(C)economically justified.
								(2)Special ruleIn evaluating and implementing a project
				under this section, the Secretary shall allow the non-Federal interest to
				participate in the financing of the project in accordance with the criteria
				established for flood control projects in section 903(c) of the Water Resources
				Development Act of 1986 (Public Law 99–662; 100 Stat. 4184) if the detailed
				project report evaluation indicates that applying that section is necessary to
				implement the project.
							(3)CostThe Federal share of the cost of carrying
				out a project under this section shall not exceed $10,000,000.
							(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out projects initiated by the Secretary
				under this subsection $100,000,000 for fiscal years 2014 through
				2023.
							.
				5018.Multiagency
			 effort to slow the spread of Asian carp in the Upper Mississippi River and Ohio
			 River basins and tributaries
				(a)Multiagency
			 effort To slow the spread of Asian carp in the Upper Mississippi and Ohio River
			 basins and tributaries
					(1)In
			 generalThe Director of the United States Fish and Wildlife
			 Service, in coordination with the Chief of Engineers, the Director of the
			 National Park Service, and the Director of the United States Geological Survey,
			 shall lead a multiagency effort to slow the spread of Asian carp in the Upper
			 Mississippi and Ohio River basins and tributaries by providing high-level
			 technical assistance, coordination, best practices, and support to State and
			 local governments in carrying out activities designed to slow, and eventually
			 eliminate, the threat posed by Asian carp.
					(2)Best
			 practicesTo the maximum extent practicable, the multiagency
			 effort shall apply lessons learned and best practices such as those described
			 in the document prepared by the Asian Carp Working Group entitled
			 Management and Control Plan for Bighead, Black, Grass, and Silver Carps
			 in the United States, and dated November 2007, and the document
			 prepared by the Asian Carp Regional Coordinating Committee entitled FY
			 2012 Asian Carp Control Strategy Framework and dated February
			 2012.
					(b)Report to
			 Congress
					(1)In
			 generalNot later than December 31 of each year, the Director of
			 the United States Fish and Wildlife Service, in coordination with the Chief of
			 Engineers, shall submit to the Committee on Appropriations and the Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Appropriations and the Committee on Environmental and Public Works of the
			 Senate a report describing the coordinated strategies established and progress
			 made toward goals to control and eliminate Asian carp in the Upper Mississippi
			 and Ohio River basins and tributaries.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
						(A)any observed
			 changes in the range of Asian carp in the Upper Mississippi and Ohio River
			 basins and tributaries during the 2-year period preceding submission of the
			 report;
						(B)a summary of
			 Federal agency efforts, including cooperative efforts with non-Federal
			 partners, to control the spread of Asian carp in the Upper Mississippi and Ohio
			 River basins and tributaries;
						(C)any research that
			 the Director determines could improve the ability to control the spread of
			 Asian carp in the Upper Mississippi and Ohio River basins and
			 tributaries;
						(D)any quantitative
			 measures that Director intends to use to document progress in controlling the
			 spread of Asian carp in the Upper Mississippi and Ohio River basins and
			 tributaries; and
						(E)a cross-cut
			 accounting of Federal and non-Federal expenditures to control the spread of
			 Asian carp in the Upper Mississippi and Ohio River basins and
			 tributaries.
						5019.Release of
			 use restrictionsNotwithstanding any other provision of law,
			 the Tennessee Valley Authority shall, without monetary consideration, grant
			 releases from real estate restrictions established pursuant to section 4(k)(b)
			 of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831c(k)(b)) with
			 respect to tracts of land identified in section 4(k)(b) of that Act; provided
			 that such releases shall be granted in a manner consistent with applicable TVA
			 policies.
			5020.Rights and
			 responsibilities of Cherokee Nation of Oklahoma regarding W.D. Mayo Lock and
			 Dam, OklahomaSection 1117 of
			 the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4236)
			 is amended to read as follows:
				
					1117.W.D. Mayo Lock
				and Dam, Oklahoma
						(a)In
				generalNotwithstanding any
				other provision of law, the Cherokee Nation of Oklahoma has
				authorization—
							(1)to design and
				construct 1 or more hydroelectric generating facilities at the W.D. Mayo Lock
				and Dam on the Arkansas River in the State of Oklahoma, subject to the
				requirements of subsection (b) and in accordance with the conditions specified
				in this section; and
							(2)to market the
				electricity generated from any such hydroelectric generating facility.
							(b)Preconstruction
				requirements
							(1)In
				generalThe Cherokee Nation
				shall obtain any permit required by Federal or State law before the date on
				which construction begins on any hydroelectric generating facility under
				subsection (a).
							(2)Review by
				SecretaryThe Cherokee Nation
				may initiate the design or construction of a hydroelectric generating facility
				under subsection (a) only after the Secretary reviews and approves the plans
				and specifications for the design and construction.
							(c)Payment of
				design and construction costs
							(1)In
				generalThe Cherokee Nation
				shall—
								(A)bear all costs
				associated with the design and construction of any hydroelectric generating
				facility under subsection (a); and
								(B)provide any funds
				necessary for the design and construction to the Secretary prior to the
				Secretary initiating any activities relating to the design and construction of
				the hydroelectric generating facility.
								(2)Use by
				SecretaryThe Secretary
				may—
								(A)accept funds offered by the Cherokee Nation
				under paragraph (1); and
								(B)use the funds to carry out the design and
				construction of any hydroelectric generating facility under subsection
				(a).
								(d)Assumption of
				liabilityThe Cherokee
				Nation—
							(1)shall hold all title to any hydroelectric
				generating facility constructed under this section;
							(2)may, subject to the approval of the
				Secretary, assign that title to a third party;
							(3)shall be solely
				responsible for—
								(A)the operation,
				maintenance, repair, replacement, and rehabilitation of any such facility;
				and
								(B)the marketing of
				the electricity generated by any such facility; and
								(4)shall release and
				indemnify the United States from any claims, causes of action, or liabilities
				that may arise out of any activity undertaken to carry out this section.
							(e)Assistance
				availableNotwithstanding any
				other provision of law, the Secretary may provide any technical and
				construction management assistance requested by the Cherokee Nation relating to
				the design and construction of any hydroelectric generating facility under
				subsection (a).
						(f)Third party
				agreementsThe Cherokee
				Nation may enter into agreements with the Secretary or a third party that the
				Cherokee Nation or the Secretary determines to be necessary to carry out this
				section.
						.
			5021.Upper
			 Mississippi River protection
				(a)Definition of
			 Upper St. Anthony Falls Lock and DamIn this section, the term
			 Upper St. Anthony Falls Lock and Dam means the lock and dam
			 located on Mississippi River mile 853.9 in Minneapolis, Minnesota.
				(b)Economic impact
			 studyNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report regarding the impact of
			 closing the Upper St. Anthony Falls Lock and Dam on the economic and
			 environmental well-being of the State of Minnesota.
				(c)Mandatory
			 closureNotwithstanding subsection (b) and not later than 1 year
			 after the date of enactment of this Act, the Secretary shall close the Upper
			 St. Anthony Falls Lock and Dam if the Secretary determines that the annual
			 average tonnage moving through the Upper St. Anthony Falls Lock and Dam for the
			 preceding 5 years is not more than 1,500,000 tons.
				(d)Emergency
			 operationsNothing in this section prevents the Secretary from
			 carrying out emergency lock operations necessary to mitigate flood
			 damage.
				5022.Arctic Deep
			 draft port development partnerships
				(a)In
			 generalThe Secretary may
			 provide technical assistance, including planning, design, and construction
			 assistance, to non-Federal public entities, including Indian tribes (as defined
			 in section 4 of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450b)), for the development,
			 construction, operation, and maintenance of channels, harbors, and related
			 infrastructure associated with deep draft ports for purposes of dealing with
			 Arctic development and security needs.
				(b)Acceptance of
			 fundsThe Secretary is
			 authorized to accept and expend funds provided by non-Federal public entities,
			 including Indian tribes (as defined in section 4 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)), to carry out the activities
			 described in subsection (a).
				(c)LimitationNo assistance may be provided under this
			 section until after the date on which the entity to which that assistance is to
			 be provided enters into a written agreement with the Secretary that includes
			 such terms and conditions as the Secretary determines to be appropriate and in
			 the public interest.
				(d)PrioritizationThe
			 Secretary shall prioritize Arctic deep draft ports identified by the Army
			 Corps, the Department of Homeland Security and the Department of
			 Defense.
				5023.Greater
			 Mississippi River Basin severe flooding and drought management study
				(a)DefinitionsIn
			 this section:
					(1)Greater
			 mississippi river basinThe term greater Mississippi River
			 Basin means the area covered by hydrologic units 5, 6, 7, 8, 10, and 11,
			 as identified by the United States Geological Survey as of the date of
			 enactment of this Act.
					(2)Lower
			 mississippi riverThe term lower Mississippi River
			 means the portion of the Mississippi River that begins at the confluence of the
			 Ohio River and flows to the Gulf of Mexico.
					(3)Middle
			 mississippi riverThe term middle Mississippi River
			 means the portion of the Mississippi River that begins at the confluence of the
			 Missouri River and flows to the lower Mississippi River.
					(4)Severe flooding
			 and droughtThe term severe flooding and drought
			 means severe weather events that threaten personal safety, property, and
			 navigation on the inland waterways of the United States.
					(b)In
			 generalThe Secretary shall carry out a study of the greater
			 Mississippi River Basin—
					(1)to improve the
			 coordinated and comprehensive management of water resource projects in the
			 greater Mississippi River Basin relating to severe flooding and drought
			 conditions; and
					(2)to evaluate the
			 feasibility of any modifications to those water resource projects, consistent
			 with the authorized purposes of those projects, and develop new water resource
			 projects to improve the reliability of navigation and more effectively reduce
			 flood risk.
					(c)ContentsThe
			 study shall—
					(1)identify any
			 Federal actions that are likely to prevent and mitigate the impacts of severe
			 flooding and drought, including changes to authorized channel dimensions,
			 operational procedures of locks and dams, and reservoir management within the
			 greater Mississippi River Basin, consistent with the authorized purposes of the
			 water resource projects;
					(2)identify and make
			 recommendations to remedy challenges to the Corps of Engineers presented by
			 severe flooding and drought, including river access, in carrying out its
			 mission to maintain safe, reliable navigation, consistent with the authorized
			 purposes of the water resource projects in the greater Mississippi River Basin;
			 and
					(3)identify and
			 locate natural or other physical impediments along the middle and lower
			 Mississippi River to maintaining navigation on the middle and lower Mississippi
			 River during periods of low water.
					(d)Consultation
			 and use of existing dataIn carrying out the study, the Secretary
			 shall—
					(1)consult with
			 appropriate committees of Congress, Federal, State, tribal, and local agencies,
			 environmental interests, agricultural interests, recreational interests, river
			 navigation industry representatives, other shipping and business interests,
			 organized labor, and nongovernmental organizations;
					(2)to the maximum
			 extent practicable, use data in existence as of the date of enactment of this
			 Act; and
					(3)incorporate
			 lessons learned and best practices developed as a result of past severe
			 flooding and drought events, including major floods and the successful effort
			 to maintain navigation during the near historic low water levels on the
			 Mississippi River during the winter of 2012–2013.
					(e)Cost-sharingThe
			 Federal share of the cost of carrying out the study under this section shall be
			 100 percent.
				(f)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the study carried out under this section.
				(g)Savings
			 clauseNothing in this section impacts the operations and
			 maintenance of the Missouri River Mainstem System, as authorized by the Act of
			 December 22, 1944 (58 Stat. 897, chapter 665).
				5024.Cape Arundel
			 Disposal Site, Maine
				(a)In
			 generalThe Secretary, in
			 concurrence with the Administrator of the Environmental Protection Agency, is
			 authorized to reopen the Cape Arundel Disposal Site selected by the Department
			 of the Army as an alternative dredged material disposal site under section
			 103(b) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33
			 U.S.C. 1413(b)) (referred to in this section as the
			 Site).
				(b)DeadlineThe Site may remain open under subsection
			 (a) until the earlier of—
					(1)the date on which the Site does not have
			 any remaining disposal capacity;
					(2)the date on which an environmental impact
			 statement designating an alternative dredged material disposal site for
			 southern Maine has been completed; or
					(3)the date that is
			 5 years after the date of enactment of this Act.
					(c)LimitationsThe use of the Site as a dredged material
			 disposal site under subsection (a) shall be subject to the conditions
			 that—
					(1)conditions at the Site remain suitable for
			 the continued use of the Site as a dredged material disposal site; and
					(2)the Site not be used for the disposal of
			 more than 80,000 cubic yards from any single dredging project.
					VILevee safety
			6001.Short titleThis title may be cited as the
			 National Levee Safety Program Act.
			6002.Findings; purposes
				(a)FindingsCongress finds that—
					(1)there is a need to establish a national
			 levee safety program to provide national leadership and encourage the
			 establishment of State and tribal levee safety programs;
					(2)according to the National Committee on
			 Levee Safety, the level of protection and robustness of design and
			 construction of levees vary considerably across the country;
					(3)knowing the location, condition, and
			 ownership of levees, as well as understanding the population and infrastructure
			 at risk in leveed areas, is necessary for identification and prioritization of
			 activities associated with levees;
					(4)levees are an important tool for reducing
			 flood risk and should be considered in the context of broader flood risk
			 management efforts;
					(5)States and Indian tribes—
						(A)are uniquely positioned to oversee,
			 coordinate, and regulate local and regional levee systems; and
						(B)should be encouraged to participate in a
			 national levee safety program by establishing individual levee safety programs;
			 and
						(6)States, Indian tribes, and local
			 governments that do not invest in protecting the individuals and property
			 located behind levees place those individuals and property at risk.
					(b)PurposesThe purposes of this title are—
					(1)to promote sound technical practices in
			 levee design, construction, operation, inspection, assessment, security, and
			 maintenance;
					(2)to ensure effective public education and
			 awareness of risks involving levees;
					(3)to establish and maintain a national levee
			 safety program that emphasizes the protection of human life and property;
			 and
					(4)to implement solutions and incentives that
			 encourage the establishment of effective State and tribal levee safety
			 programs.
					6003.DefinitionsIn this title:
				(1)BoardThe term Board means the
			 National Levee Safety Advisory Board established under section 6005.
				(2)Canal structure
					(A)In generalThe term canal structure means
			 an embankment, wall, or structure along a canal or manmade watercourse
			 that—
						(i)constrains water flows;
						(ii)is subject to frequent water loading;
			 and
						(iii)is an integral part of a flood risk
			 reduction system that protects the leveed area from flood waters associated
			 with hurricanes, precipitation events, seasonal high water, and other
			 weather-related events.
						(B)ExclusionThe term canal structure does
			 not include a barrier across a watercourse.
					(3)Federal
			 agencyThe term Federal
			 agency means a Federal agency that designs, finances, constructs, owns,
			 operates, maintains, or regulates the construction, operation, or maintenance
			 of a levee.
				(4)Flood damage reduction systemThe term flood damage reduction
			 system means a system designed and constructed to have appreciable and
			 dependable effects in reducing damage by floodwaters.
				(5)Flood mitigationThe term flood mitigation
			 means any structural or nonstructural measure that reduces risks of flood
			 damage by reducing the probability of flooding, the consequences of flooding,
			 or both.
				(6)Floodplain managementThe term floodplain management
			 means the operation of a community program of corrective and preventative
			 measures for reducing flood damage.
				(7)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
				(8)Levee
					(A)In generalThe term levee means a manmade
			 barrier (such as an embankment, floodwall, or other structure)—
						(i)the primary purpose of which is to provide
			 hurricane, storm, or flood protection relating to seasonal high water, storm
			 surges, precipitation, or other weather events; and
						(ii)that is normally subject to water loading
			 for only a few days or weeks during a calendar year.
						(B)InclusionsThe term levee includes a
			 levee system, including—
						(i)levees and canal structures that—
							(I)constrain water flows;
							(II)are subject to more frequent water loading;
			 and
							(III)do not constitute a barrier across a
			 watercourse; and
							(ii)roadway and railroad embankments, but only
			 to the extent that the embankments are integral to the performance of a flood
			 damage reduction system.
						(C)ExclusionsThe term levee does not
			 include—
						(i)a roadway or railroad embankment that is
			 not integral to the performance of a flood damage reduction system;
						(ii)a canal constructed completely within
			 natural ground without any manmade structure (such as an embankment or
			 retaining wall to retain water or a case in which water is retained only by
			 natural ground);
						(iii)a canal regulated by a Federal or State
			 agency in a manner that ensures that applicable Federal safety criteria are
			 met;
						(iv)a levee or canal structure—
							(I)that is not a part of a Federal flood
			 damage reduction system;
							(II)that is not recognized under the National
			 Flood Insurance Program as providing protection from the
			 1-percent-annual-chance or greater flood;
							(III)that is not greater than 3 feet
			 high;
							(IV)the population in the leveed area of which
			 is less than 50 individuals; and
							(V)the leveed area of which is less than 1,000
			 acres; or
							(v)any shoreline protection or river bank
			 protection system (such as revetments or barrier islands).
						(9)Levee featureThe term levee feature means a
			 structure that is critical to the functioning of a levee, including—
					(A)an embankment section;
					(B)a floodwall section;
					(C)a closure structure;
					(D)a pumping station;
					(E)an interior drainage work; and
					(F)a flood damage reduction channel.
					(10)Levee safety guidelinesThe term levee safety
			 guidelines means the guidelines established by the Secretary under
			 section 6004(c)(1).
				(11)Levee segmentThe term levee segment means a
			 discrete portion of a levee system that is owned, operated, and maintained by a
			 single entity or discrete set of entities.
				(12)Levee systemThe term levee system means 1
			 or more levee segments, including all levee features that are interconnected
			 and necessary to ensure protection of the associated leveed areas—
					(A)that collectively provide flood damage
			 reduction to a defined area; and
					(B)the failure of 1 of which may result in the
			 failure of the entire system.
					(13)Leveed areaThe term leveed area means the
			 land from which flood water in the adjacent watercourse is excluded by the
			 levee system.
				(14)National levee databaseThe term national levee
			 database means the levee database established under section 9004 of the
			 Water Resources Development Act of 2007 (33 U.S.C. 3303).
				(15)Participating programThe term participating program
			 means a levee safety program developed by a State or Indian tribe that includes
			 the minimum components necessary for recognition by the Secretary.
				(16)RehabilitationThe term rehabilitation means
			 the repair, replacement, reconstruction, removal of a levee, or reconfiguration
			 of a levee system, including a setback levee, that is carried out to reduce
			 flood risk or meet national levee safety guidelines.
				(17)RiskThe term risk means a measure
			 of the probability and severity of undesirable consequences.
				(18)SecretaryThe term Secretary means the
			 Secretary of the Army, acting through the Chief of Engineers.
				(19)StateThe term State means—
					(A)each of the several States of the United
			 States;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico;
					(D)Guam;
					(E)American Samoa;
					(F)the Commonwealth of the Northern Mariana
			 Islands;
					(G)the Federated States of Micronesia;
					(H)the Republic of the Marshall
			 Islands;
					(I)the Republic of Palau; and
					(J)the United States Virgin Islands.
					6004.National levee safety program
				(a)EstablishmentThe Secretary, in consultation with the
			 Administrator of the Federal Emergency Management Agency, shall establish a
			 national levee safety program to provide national leadership and consistent
			 approaches to levee safety, including—
					(1)a national levee database;
					(2)an inventory and inspection of Federal and
			 non-Federal levees;
					(3)national levee safety guidelines;
					(4)a hazard potential classification system
			 for Federal and non-Federal levees;
					(5)research and development;
					(6)a national public education and awareness
			 program, with an emphasis on communication regarding the residual risk to
			 communities protected by levees and levee systems;
					(7)coordination of levee safety, floodplain
			 management, and environmental protection activities;
					(8)development of State and tribal levee
			 safety programs; and
					(9)the provision of technical assistance and
			 materials to States and Indian tribes relating to—
						(A)developing levee safety programs;
						(B)identifying and reducing flood risks
			 associated with residual risk to communities protected by levees and levee
			 systems;
						(C)identifying local actions that may be
			 carried out to reduce flood risks in leveed areas; and
						(D)rehabilitating, improving, replacing,
			 reconfiguring, modifying, and removing levees and levee systems.
						(b)Management
					(1)In generalThe Secretary shall appoint—
						(A)an administrator of the national levee
			 safety program; and
						(B)such staff as is necessary to implement the
			 program.
						(2)AdministratorThe sole duty of the administrator
			 appointed under paragraph (1)(A) shall be the management of the national levee
			 safety program.
					(c)Levee safety guidelines
					(1)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the Administrator of
			 the Federal Emergency Management Agency and in coordination with State and
			 local governments and organizations with expertise in levee safety, shall
			 establish a set of voluntary, comprehensive, national levee safety guidelines
			 that—
						(A)are available for common, uniform use by
			 all Federal, State, tribal, and local agencies;
						(B)incorporate policies, procedures,
			 standards, and criteria for a range of levee types, canal structures, and
			 related facilities and features; and
						(C)provide for adaptation to local, regional,
			 or watershed conditions.
						(2)RequirementThe policies, procedures, standards, and
			 criteria under paragraph (1)(B) shall be developed taking into consideration
			 the levee hazard potential classification system established under subsection
			 (d).
					(3)Adoption by federal agenciesAll Federal agencies shall consider the
			 levee safety guidelines in activities relating to the management of
			 levees.
					(4)Public
			 commentPrior to finalizing
			 the guidelines under this subsection, the Secretary shall—
						(A)issue draft guidelines for public comment;
			 and
						(B)consider any comments received in the
			 development of final guidelines.
						(d)Hazard potential classification
			 system
					(1)EstablishmentThe Secretary shall establish a hazard
			 potential classification system for use under the national levee safety program
			 and participating programs.
					(2)RevisionThe Secretary shall review and, as
			 necessary, revise the hazard potential classification system not less
			 frequently than once every 5 years.
					(3)ConsistencyThe hazard potential classification system
			 established pursuant to this subsection shall be consistent with and
			 incorporated into the levee safety action classification tool developed by the
			 Corps of Engineers.
					(e)Technical assistance and materials
					(1)EstablishmentThe Secretary, in consultation with the
			 Administrator of the Federal Emergency Management Agency and in coordination
			 with the Board, shall establish a national levee safety technical assistance
			 and training program to develop and deliver technical support and technical
			 assistance materials, curricula, and training in order to promote levee safety
			 and assist States, communities, and levee owners in—
						(A)developing levee safety programs;
						(B)identifying and reducing flood risks
			 associated with levees;
						(C)identifying local actions that may be
			 carried out to reduce flood risks in leveed areas; and
						(D)rehabilitating, improving, replacing,
			 reconfiguring, modifying, and removing levees and levee systems.
						(2)Use of servicesIn establishing the national levee safety
			 training program under paragraph (1), the Secretary may use the services
			 of—
						(A)the Corps of Engineers;
						(B)the Federal Emergency Management
			 Agency;
						(C)the Bureau of Reclamation; and
						(D)other appropriate Federal agencies, as
			 determined by the Secretary.
						(f)Comprehensive national public education and
			 awareness campaign
					(1)EstablishmentThe Secretary, in coordination with the
			 Administrator of the Federal Emergency Management Agency and the Board, shall
			 establish a national public education and awareness campaign relating to the
			 national levee safety program.
					(2)PurposesThe purposes of the campaign under
			 paragraph (1) are—
						(A)to educate individuals living in leveed
			 areas regarding the risks of living in those areas;
						(B)to promote consistency in the transmission
			 of information regarding levees among government agencies; and
						(C)to provide national leadership regarding
			 risk communication for implementation at the State and local levels.
						(g)Coordination of levee safety, floodplain
			 management, and environmental concernsThe Secretary, in consultation with the
			 Administrator of the Federal Emergency Management Agency and in coordination
			 with the Board, shall evaluate opportunities to coordinate—
					(1)public safety, floodplain management, and
			 environmental protection activities relating to levees; and
					(2)environmental permitting processes for
			 operation and maintenance activities at existing levee projects in compliance
			 with all applicable laws.
					(h)Levee Inspection
					(1)In generalThe Secretary shall carry out a one-time
			 inventory and inspection of all levees identified in the national levee
			 database.
					(2)No Federal interestThe inventory and inspection under
			 paragraph (1) does not create a Federal interest in the construction,
			 operation, or maintenance any levee that is included in the inventory or
			 inspected under this subsection.
					(3)Inspection criteriaIn carrying out the inventory and
			 inspection, the Secretary shall use the levee safety action classification
			 criteria to determine whether a levee should be classified in the inventory as
			 requiring a more comprehensive inspection.
					(4)State and tribal
			 participationAt the request
			 of a State or Indian tribe with respect to any levee subject to inspection
			 under this subsection, the Secretary shall—
						(A)allow an official of the State or Indian
			 tribe to participate in the inspection of the levee; and
						(B)provide information to the State or Indian
			 tribe relating to the location, construction, operation, or maintenance of the
			 levee.
						(5)ExceptionsIn carrying out the inventory and
			 inspection under this subsection, the Secretary shall not be required to
			 inspect any levee that has been inspected by a State or Indian tribe using the
			 same methodology described in paragraph (3) during the 1-year period
			 immediately preceding the date of enactment of this Act if the Governor of the
			 State or tribal government, as applicable, requests an exemption from the
			 inspection.
					(i)State and tribal levee safety
			 program
					(1)Guidelines
						(A)In generalNot later than 1 year after the date of
			 enactment of this Act, in consultation with the Administrator of the Federal
			 Emergency Management Agency and in coordination with the Board, the Secretary
			 shall issue guidelines that establish the minimum components necessary for
			 recognition of a State or tribal levee safety program as a participating
			 program.
						(B)Guideline contentsThe guidelines under subparagraph (A) shall
			 include provisions and procedures requiring each participating State and Indian
			 tribe to certify to the Secretary that the State or Indian tribe, as
			 applicable—
							(i)has the authority to participate in the
			 national levee safety program;
							(ii)can receive funds under this title;
							(iii)has adopted any national levee safety
			 guidelines developed under this title;
							(iv)will carry out levee inspections;
							(v)will carry out, consistent with applicable
			 requirements, flood risk management and any emergency action planning
			 procedures the Secretary determines to be necessary relating to levees;
							(vi)will carry out public education and
			 awareness activities consistent with the national public education and
			 awareness campaign established under subsection (f); and
							(vii)will collect and share information
			 regarding the location and condition of levees.
							(C)Public
			 commentPrior to finalizing
			 the guidelines under this paragraph, the Secretary shall—
							(i)issue draft guidelines for public comment;
			 and
							(ii)consider any comments received in the
			 development of final guidelines.
							(2)Grant program
						(A)EstablishmentThe Secretary shall establish a program
			 under which the Secretary shall provide grants to assist States and Indian
			 tribes in establishing participating programs, conducting levee inventories,
			 and carrying out this title.
						(B)RequirementsTo be eligible to receive grants under this
			 section, a State or Indian tribe shall—
							(i)meet the requirements of a participating
			 program established by the guidelines issued under paragraph (1);
							(ii)use not less than 25 percent of any amounts
			 received to identify and assess non-Federal levees within the State or on land
			 of the Indian tribe;
							(iii)submit to the Secretary any information
			 collected by the State or Indian tribe in carrying out this subsection for
			 inclusion in the national levee safety database; and
							(iv)identify actions to address hazard
			 mitigation activities associated with levees and leveed areas identified in the
			 hazard mitigation plan of the State approved by the Administrator of the
			 Federal Emergency Management Agency under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
							(C)Measures to
			 assess effectivenessNot later than 1 year after the enactment of
			 this Act, the Secretary shall implement quantifiable performance measures and
			 metrics to assess the effectiveness of the grant program established in
			 accordance with subparagraph (A).
						(j)Levee rehabilitation assistance
			 program
					(1)EstablishmentThe Secretary, in consultation with the
			 Administrator of the Federal Emergency Management Agency, shall establish a
			 program under which the Secretary shall provide assistance to States, Indian
			 tribes, and local governments in addressing flood mitigation activities that
			 result in an overall reduction in flood risk.
					(2)RequirementsTo be eligible to receive assistance under
			 this subsection, a State, Indian tribe, or local government shall—
						(A)participate in, and comply with, all
			 applicable Federal floodplain management and flood insurance programs;
						(B)have in place a hazard mitigation plan
			 that—
							(i)includes all levee risks; and
							(ii)complies with the Disaster Mitigation Act
			 of 2000 (Public Law 106–390; 114 Stat. 1552);
							(C)submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require; and
						(D)comply with such minimum eligibility
			 requirements as the Secretary, in consultation with the Board, may establish to
			 ensure that each owner and operator of a levee under a participating State or
			 tribal levee safety program—
							(i)acts in accordance with the guidelines
			 developed in subsection (c); and
							(ii)carries out activities relating to the
			 public in the leveed area in accordance with the hazard mitigation plan
			 described in subparagraph (B).
							(3)Floodplain management plans
						(A)In generalNot later than 1 year after the date of
			 execution of a project agreement for assistance under this subsection, a State,
			 Indian tribe, or local government shall prepare a floodplain management plan in
			 accordance with the guidelines under subparagraph (D) to reduce the impacts of
			 future flood events in each applicable leveed area.
						(B)InclusionsA plan under subparagraph (A) shall address
			 potential measures, practices, and policies to reduce loss of life, injuries,
			 damage to property and facilities, public expenditures, and other adverse
			 impacts of flooding in each applicable leveed area.
						(C)ImplementationNot later than 1 year after the date of
			 completion of construction of the applicable project, a floodplain management
			 plan prepared under subparagraph (A) shall be implemented.
						(D)GuidelinesNot later than 180 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Administrator of
			 the Federal Emergency Management Agency, shall develop such guidelines for the
			 preparation of floodplain management plans prepared under this paragraph as the
			 Secretary determines to be appropriate.
						(E)Technical supportThe Secretary may provide technical support
			 for the development and implementation of floodplain management plans prepared
			 under this paragraph.
						(4)Use of funds
						(A)In generalAssistance provided under this subsection
			 may be used—
							(i)for any rehabilitation activity to maximize
			 overall risk reduction associated with a levee under a participating State or
			 tribal levee safety program; and
							(ii)only for a levee that is not federally
			 operated and maintained.
							(B)ProhibitionAssistance provided under this subsection
			 shall not be used—
							(i)to perform routine operation or maintenance
			 for a levee; or
							(ii)to make any modification to a levee that
			 does not result in an improvement to public safety.
							(5)No proprietary interestA contract for assistance provided under
			 this subsection shall not be considered to confer any proprietary interest on
			 the United States.
					(6)Cost-shareThe maximum Federal share of the cost of
			 any assistance provided under this subsection shall be 65 percent.
					(7)Project limitThe maximum amount of Federal assistance
			 for a project under this subsection shall be $10,000,000.
					(8)Other lawsAssistance provided under this subsection
			 shall be subject to all applicable laws (including regulations) that apply to
			 the construction of a civil works project of the Corps of Engineers.
					(k)Effect of sectionNothing in this section—
					(1)affects the requirement under section
			 100226(b)(2) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42
			 U.S.C. 4101 note; 126 Stat. 942); or
					(2)confers any regulatory authority on—
						(A)the Secretary; or
						(B)the Director of the Federal Emergency
			 Management Agency, including for the purpose of setting premium rates under the
			 national flood insurance program established under chapter 1 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.).
						6005.National levee safety advisory
			 board
				(a)EstablishmentThe Secretary, in coordination with the
			 Administrator of the Federal Emergency Management Agency, shall establish a
			 board, to be known as the National Levee Safety Advisory
			 Board—
					(1)to advise the Secretary and Congress
			 regarding consistent approaches to levee safety;
					(2)to monitor the safety of levees in the
			 United States;
					(3)to assess the effectiveness of the national
			 levee safety program; and
					(4)to ensure that the national levee safety
			 program is carried out in a manner that is consistent with other Federal flood
			 risk management efforts.
					(b)Membership
					(1)Voting
			 membersThe Board shall be
			 composed of the following 14 voting members, each of whom shall be appointed by
			 the Secretary, with priority consideration given to representatives from those
			 States that have the most Corps of Engineers levees in the State, based on
			 mileage:
						(A)8 representatives of State levee safety
			 programs, 1 from each of the civil works divisions of the Corps of
			 Engineers.
						(B)2 representatives of the private sector who
			 have expertise in levee safety.
						(C)2 representatives of local and regional
			 governmental agencies who have expertise in levee safety.
						(D)2 representatives of Indian tribes who have
			 expertise in levee safety.
						(2)Nonvoting membersThe Secretary (or a designee of the
			 Secretary), the Administrator of the Federal Emergency Management Agency (or a
			 designee of the Administrator), and the administrator of the national levee
			 safety program appointed under section 6004(b)(1)(A) shall serve as nonvoting
			 members of the Board.
					(3)ChairpersonThe voting members of the Board shall
			 appoint a chairperson from among the voting members of the Board, to serve a
			 term of not more than 2 years.
					(c)Qualifications
					(1)IndividualsEach voting member of the Board shall be
			 knowledgeable in the field of levee safety, including water resources and flood
			 risk management.
					(2)As a wholeThe membership of the Board, considered as
			 a whole, shall represent the diversity of skills required to advise the
			 Secretary regarding levee issues relating to—
						(A)engineering;
						(B)public communications;
						(C)program development and oversight;
						(D)with respect to levees, flood risk
			 management and hazard mitigation; and
						(E)public safety and the environment.
						(d)Terms of service
					(1)In generalA voting member of the Board shall be
			 appointed for a term of 3 years, except that, of the members first
			 appointed—
						(A)5 shall be appointed for a term of 1
			 year;
						(B)5 shall be appointed for a term of 2 years;
			 and
						(C)4 shall be appointed for a term of 3
			 years.
						(2)ReappointmentA voting member of the Board may be
			 reappointed to the Board, as the Secretary determines to be appropriate.
					(3)VacanciesA vacancy on the Board shall be filled in
			 the same manner as the original appointment was made.
					(e)Standing committees
					(1)In generalThe Board shall be supported by Standing
			 Committees, which shall be comprised of volunteers from all levels of
			 government and the private sector, to advise the Board regarding the national
			 levee safety program.
					(2)EstablishmentThe Standing Committees of the Board shall
			 include—
						(A)the Standing Committee on Participating
			 Programs, which shall advise the Board regarding—
							(i)the development and implementation of State
			 and tribal levee safety programs; and
							(ii)appropriate incentives (including financial
			 assistance) to be provided to States, Indian tribes, and local and regional
			 entities;
							(B)the Standing Committee on Technical Issues,
			 which shall advise the Board regarding—
							(i)the management of the national levee
			 database;
							(ii)the development and maintenance of levee
			 safety guidelines;
							(iii)processes and materials for developing
			 levee-related technical assistance and training; and
							(iv)research and development activities
			 relating to levee safety;
							(C)the Standing Committee on Public Education
			 and Awareness, which shall advise the Board regarding the development,
			 implementation, and evaluation of targeted public outreach programs—
							(i)to gather public input;
							(ii)to educate and raise awareness in leveed
			 areas of levee risks;
							(iii)to communicate information regarding
			 participating programs; and
							(iv)to track the effectiveness of public
			 education efforts relating to levee risks;
							(D)the Standing Committee on Safety and
			 Environment, which shall advise the Board regarding—
							(i)operation and maintenance activities for
			 existing levee projects;
							(ii)opportunities to coordinate public safety,
			 floodplain management, and environmental protection activities relating to
			 levees;
							(iii)opportunities to coordinate environmental
			 permitting processes for operation and maintenance activities at existing levee
			 projects in compliance with all applicable laws; and
							(iv)opportunities for collaboration by
			 environmental protection and public safety interests in leveed areas and
			 adjacent areas; and
							(E)such other standing committees as the
			 Secretary, in consultation with the Board, determines to be necessary.
						(3)Membership
						(A)In generalThe Board shall recommend to the Secretary
			 for approval individuals for membership on the Standing Committees.
						(B)Qualifications
							(i)IndividualsEach member of a Standing Committee shall
			 be knowledgeable in the issue areas for which the Committee is charged with
			 advising the Board.
							(ii)As a wholeThe membership of each Standing Committee,
			 considered as a whole, shall represent, to the maximum extent practicable,
			 broad geographical diversity.
							(C)LimitationEach Standing Committee shall be comprised
			 of not more than 10 members.
						(f)Duties and powersThe Board—
					(1)shall submit to the Secretary and Congress
			 an annual report regarding the effectiveness of the national levee safety
			 program in accordance with section 6007; and
					(2)may secure from other Federal agencies such
			 services, and enter into such contracts, as the Board determines to be
			 necessary to carry out this subsection.
					(g)Task force coordinationThe Board shall, to the maximum extent
			 practicable, coordinate the activities of the Board with the Federal
			 Interagency Floodplain Management Task Force.
				(h)Compensation
					(1)Federal employeesEach member of the Board who is an officer
			 or employee of the United States shall serve without compensation in addition
			 to compensation received for the services of the member as an officer or
			 employee of the United States, but shall be allowed a per diem allowance for
			 travel expenses, at rates authorized for an employee of an agency under
			 subchapter I of chapter 57 of title 5, United States Code, while away from the
			 home or regular place of business of the member in the performance of the
			 duties of the Board.
					(2)Non-federal employeesTo the extent amounts are made available to
			 carry out this section in appropriations Acts, the Secretary shall provide to
			 each member of the Board who is not an officer or employee of the United States
			 a stipend and a per diem allowance for travel expenses, at rates authorized for
			 an employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in performance of services for the Board.
					(3)Standing committee membersEach member of a Standing Committee
			 shall—
						(A)serve in a voluntary capacity; but
						(B)receive a per diem allowance for travel
			 expenses, at rates authorized for an employee of an agency under subchapter I
			 of chapter 57 of title 5, United States Code, while away from the home or
			 regular place of business of the member in performance of services for the
			 Board.
						(i)Nonapplicability of FACAThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Board or the Standing Committees.
				6006.Inventory and inspection of
			 leveesSection 9004(a)(2)(A)
			 of the Water Resources Development Act of 2007 (33 U.S.C. 3303(a)(2)(A)) is
			 amended by striking and, for non-Federal levees, such information on
			 levee location as is provided to the Secretary by State and local governmental
			 agencies and inserting and updated levee information provided by
			 States, Indian tribes, Federal agencies, and other entities.
			6007.Reports
				(a)State of levees
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, and biennially thereafter, the Secretary in coordination
			 with the Board, shall submit to Congress a report describing the state of
			 levees in the United States and the effectiveness of the national levee safety
			 program, including—
						(A)progress achieved in implementing the
			 national levee safety program;
						(B)State and tribal participation in the
			 national levee safety program;
						(C)recommendations to improve coordination of
			 levee safety, floodplain management, and environmental protection concerns,
			 including—
							(i)identifying and evaluating opportunities to
			 coordinate public safety, floodplain management, and environmental protection
			 activities relating to levees; and
							(ii)evaluating opportunities to coordinate
			 environmental permitting processes for operation and maintenance activities at
			 existing levee projects in compliance with all applicable laws; and
							(D)any recommendations for legislation and
			 other congressional actions necessary to ensure national levee safety.
						(2)InclusionEach report under paragraph (1) shall
			 include a report of the Board that describes the independent recommendations of
			 the Board for the implementation of the national levee safety program.
					(b)National dam and levee safety
			 programNot later than 3
			 years after the date of enactment of this Act, to the maximum extent
			 practicable, the Secretary, in coordination with the Board, shall submit to
			 Congress a report that includes recommendations regarding the advisability and
			 feasibility of, and potential approaches for, establishing a joint national dam
			 and levee safety program.
				(c)Alignment of Federal programs relating to
			 leveesNot later than 2 years
			 after the date of enactment of this Act, the Comptroller General shall submit
			 to Congress a report on opportunities for alignment of Federal programs to
			 provide incentives to State, tribal, and local governments and individuals and
			 entities—
					(1)to promote shared responsibility for levee
			 safety;
					(2)to encourage the development of strong
			 State and tribal levee safety programs;
					(3)to better align the national levee safety
			 program with other Federal flood risk management programs; and
					(4)to promote increased levee safety through
			 other Federal programs providing assistance to State and local
			 governments.
					(d)Liability for certain levee engineering
			 projectsNot later than 1
			 year after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report that includes recommendations that identify and address any
			 legal liability associated with levee engineering projects that prevent—
					(1)levee owners from obtaining needed levee
			 engineering services; or
					(2)development and implementation of a State
			 or tribal levee safety program.
					6008.Effect of titleNothing in this title—
				(1)establishes any liability of the United
			 States or any officer or employee of the United States (including the Board and
			 the Standing Committees of the Board) for any damages caused by any action or
			 failure to act; or
				(2)relieves an owner or operator of a levee of
			 any legal duty, obligation, or liability incident to the ownership or operation
			 of the levee.
				6009.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this title—
				(1)for funding the administration and staff of
			 the national levee safety program, the Board, the Standing Committees of the
			 Board, and participating programs, $5,000,000 for each of fiscal years 2014
			 through 2023;
				(2)for technical programs, including the
			 development of levee safety guidelines, publications, training, and technical
			 assistance—
					(A)$5,000,000 for each of fiscal years 2014
			 through 2018;
					(B)$7,500,000 for each of fiscal years 2019
			 and 2020; and
					(C)$10,000,000 for each of fiscal years 2021
			 through 2023;
					(3)for public involvement and education
			 programs, $3,000,000 for each of fiscal years 2014 through 2023;
				(4)to carry out the levee inventory and
			 inspections under section 9004 of the Water Resources Development Act of 2007
			 (33 U.S.C. 3303), $30,000,000 for each of fiscal years 2014 through
			 2018;
				(5)for grants to State and tribal levee safety
			 programs, $300,000,000 for fiscal years 2014 through 2023; and
				(6)for levee rehabilitation assistance grants,
			 $300,000,000 for fiscal years 2014 through 2023.
				VIIInland waterways
			7001.PurposesThe purposes of this title are—
				(1)to improve program and project management
			 relating to the construction and major rehabilitation of navigation projects on
			 inland waterways;
				(2)to optimize inland waterways navigation
			 system reliability;
				(3)to minimize the size and scope of inland
			 waterways navigation project completion schedules;
				(4)to eliminate preventable delays in inland
			 waterways navigation project completion schedules; and
				(5)to make inland waterways navigation capital
			 investments through the use of prioritization criteria that seek to maximize
			 systemwide benefits and minimize overall system risk.
				7002.DefinitionsIn this title:
				(1)Inland Waterways Trust FundThe term Inland Waterways Trust
			 Fund means the Inland Waterways Trust Fund established by section
			 9506(a) of the Internal Revenue Code of 1986.
				(2)Qualifying projectThe term qualifying project
			 means any construction or major rehabilitation project for navigation
			 infrastructure of the inland and intracoastal waterways that is—
					(A)authorized before, on, or after the date of
			 enactment of this Act;
					(B)not completed on the date of enactment of
			 this Act; and
					(C)funded at least in part from the Inland
			 Waterways Trust Fund.
					(3)SecretaryThe term Secretary means the
			 Secretary of the Army, acting through the Chief of Engineers.
				7003.Project delivery process reforms
				(a)Requirements for qualifying
			 projectsWith respect to each
			 qualifying project, the Secretary shall require—
					(1)formal project management training and
			 certification for each project manager;
					(2)assignment as project manager only of
			 personnel fully certified by the Chief of Engineers; and
					(3)for an applicable cost estimation,
			 that—
						(A)the estimation—
							(i)is risk-based; and
							(ii)has a confidence level of at least 80
			 percent; and
							(B)a risk-based cost estimate shall be
			 implemented—
							(i)for a qualified project that requires an
			 increase in the authorized amount in accordance with section 902 of the Water
			 Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4183), during
			 the preparation of a post-authorization change report or other similar decision
			 document;
							(ii)for a qualified project for which the first
			 construction contract has not been awarded, prior to the award of the first
			 construction contract;
							(iii)for a qualified project without a completed
			 Chief of Engineers report, prior to the completion of such a report; and
							(iv)for a qualified project with a completed
			 Chief of Engineers report that has not yet been authorized, during design for
			 the qualified project.
							(b)Additional project delivery process
			 reformsNot later than 18
			 months after the date of enactment of this Act, the Secretary shall—
					(1)establish a system to identify and apply on
			 a continuing basis lessons learned from prior or ongoing qualifying projects to
			 improve the likelihood of on-time and on-budget completion of qualifying
			 projects;
					(2)evaluate early contractor involvement
			 acquisition procedures to improve on-time and on-budget project delivery
			 performance; and
					(3)implement any additional measures that the
			 Secretary determines will achieve the purposes of this title and the amendments
			 made by this title, including, as the Secretary determines to be
			 appropriate—
						(A)the implementation of applicable practices
			 and procedures developed pursuant to management by the Secretary of an
			 applicable military construction program;
						(B)the establishment of 1 or more centers of
			 expertise for the design and review of qualifying projects;
						(C)the development and use of a portfolio of
			 standard designs for inland navigation locks;
						(D)the use of full-funding contracts or
			 formulation of a revised continuing contracts clause; and
						(E)the establishment of procedures for
			 recommending new project construction starts using a capital projects business
			 model.
						(c)Pilot projects
					(1)In generalSubject to paragraph (2), the Secretary may
			 carry out 1 or more pilot projects to evaluate processes or procedures for the
			 study, design, or construction of qualifying projects.
					(2)InclusionsAt a minimum, the Secretary shall carry out
			 pilot projects under this subsection to evaluate—
						(A)early contractor involvement in the
			 development of features and components;
						(B)an appropriate use of continuing contracts
			 for the construction of features and components; and
						(C)applicable principles, procedures, and
			 processes used for military construction projects.
						(d)Inland Waterways User BoardSection 302 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2251) is amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)Duties of Users Board
								(1)In generalThe Users Board shall meet not less
				frequently than semiannually to develop and make recommendations to the
				Secretary and Congress regarding the inland waterways and inland harbors of the
				United States.
								(2)Advice and recommendationsFor commercial navigation features and
				components of the inland waterways and inland harbors of the United States, the
				Users Board shall provide—
									(A)prior to the development of the budget
				proposal of the President for a given fiscal year, advice and recommendations
				to the Secretary regarding construction and rehabilitation priorities and
				spending levels;
									(B)advice and recommendations to Congress
				regarding any report of the Chief of Engineers relating to those features and
				components;
									(C)advice and recommendations to Congress
				regarding an increase in the authorized cost of those features and
				components;
									(D)not later than 60 days after the date of
				the submission of the budget proposal of the President to Congress, advice and
				recommendations to Congress regarding construction and rehabilitation
				priorities and spending levels; and
									(E)a long-term capital investment program in
				accordance with subsection (d).
									(3)Project development teamsThe chairperson of the Users Board shall
				appoint a representative of the Users Board to serve on the project development
				team for a qualifying project or the study or design of a commercial navigation
				feature or component of the inland waterways and inland harbors of the United
				States.
								(4)Independent judgmentAny advice or recommendation made by the
				Users Board to the Secretary shall reflect the independent judgment of the
				Users
				Board.
								;
					(2)by redesignating subsection (c) as
			 subsection (f); and
					(3)by inserting after subsection (b) the
			 following:
						
							(c)Duties of SecretaryThe Secretary shall—
								(1)communicate not less than once each quarter
				to the Users Board the status of the study, design, or construction of all
				commercial navigation features or components of the inland waterways or inland
				harbors of the United States; and
								(2)submit to the Users Board a courtesy copy
				of all reports of the Chief of Engineers relating to a commercial navigation
				feature or component of the inland waterways or inland harbors of the United
				States.
								(d)Capital investment program
								(1)In generalNot later than 1 year after the date of
				enactment of this subsection, the Secretary, in coordination with the Users
				Board, shall develop, and submit to Congress a report describing, a 20-year
				program for making capital investments on the inland and intracoastal
				waterways, based on the application of objective, national project selection
				prioritization criteria.
								(2)ConsiderationIn developing the program under paragraph
				(1), the Secretary shall take into consideration the 20-year capital investment
				strategy contained in the Inland Marine Transportation System (IMTS) Capital
				Projects Business Model, Final Report published on April 13, 2010, as approved
				by the Users Board.
								(3)CriteriaIn developing the plan and prioritization
				criteria under paragraph (1), the Secretary shall ensure, to the maximum extent
				practicable, that investments made under the 20-year program described in
				paragraph (1)—
									(A)are made in all geographical areas of the
				inland waterways system; and
									(B)ensure efficient funding of inland
				waterways projects.
									(4)Strategic review and updateNot later than 5 years after the date of
				enactment of this subsection, and not less frequently than once every 5 years
				thereafter, the Secretary, in conjunction with the Users Board, shall—
									(A)submit to Congress a strategic review of
				the 20-year program in effect under this subsection, which shall identify and
				explain any changes to the project-specific recommendations contained in the
				previous 20-year program (including any changes to the prioritization criteria
				used to develop the updated recommendations); and
									(B)make such revisions to the program as the
				Secretary and Users Board jointly consider to be appropriate.
									(e)Project management plansThe chairperson of the Users Board and the
				project development team member appointed by the chairperson under subsection
				(b)(3) shall sign the project management plan for the qualifying project or the
				study or design of a commercial navigation feature or component of the inland
				waterways and inland harbors of the United
				States.
							.
					7004.Major rehabilitation
			 standardsSection
			 205(1)(E)(ii) of the Water Resources Development Act of 1992 (33 U.S.C.
			 2327(1)(E)(ii)) is amended by striking $8,000,000 and inserting
			 $20,000,000.
			7005.Inland waterways system revenues
				(a)FindingsCongress finds that—
					(1)there are approximately 12,000 miles of
			 Federal waterways, known as the inland waterways system, that are supported by
			 user fees and managed by the Corps of Engineers;
					(2)the inland waterways system spans 38 States
			 and handles approximately one-half of all inland waterway freight;
					(3)according to the final report of the Inland
			 Marine Transportation System Capital Projects Business Model, freight traffic
			 on the Federal fuel-taxed inland waterways system accounts for 546,000,000 tons
			 of freight each year;
					(4)expenditures for construction and major
			 rehabilitation projects on the inland waterways system are equally cost-shared
			 between the Federal Government and the Inland Waterways Trust Fund;
					(5)the Inland Waterways Trust Fund is financed
			 through a fee of $0.20 per gallon on fuel used by commercial barges;
					(6)the balance of the Inland Waterways Trust
			 Fund has declined significantly in recent years;
					(7)according to the final report of the Inland
			 Marine Transportation System Capital Projects Business Model, the estimated
			 financial need for construction and major rehabilitation projects on the inland
			 waterways system for fiscal years 2011 through 2030 is approximately
			 $18,000,000,000; and
					(8)users of the inland waterways system are
			 supportive of an increase in the existing revenue sources for inland waterways
			 system construction and major rehabilitation activities to expedite the most
			 critical of those construction and major rehabilitation projects.
					(b)Sense of CongressIt is the sense of Congress that—
					(1)the existing revenue sources for inland
			 waterways system construction and rehabilitation activities are insufficient to
			 cover the costs of non-Federal interests of construction and major
			 rehabilitation projects on the inland waterways system; and
					(2)the issue described in paragraph (1) should
			 be addressed.
					7006.Efficiency of revenue
			 collectionNot later than 2
			 years after the date of enactment of this Act, the Comptroller General shall
			 prepare a report on the efficiency of collecting the fuel tax for the Inland
			 Waterways Trust Fund, which shall include—
				(1)an evaluation of whether current methods of
			 collection of the fuel tax result in full compliance with requirements of the
			 law;
				(2)whether alternative methods of collection
			 would result in increased revenues into the Inland Waterways Trust Fund;
			 and
				(3)an evaluation of alternative collection
			 options.
				7007.GAO study, Olmsted Locks and Dam, Lower
			 Ohio River, Illinois and KentuckyAs soon as practicable after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct, and submit to Congress a report describing the results of, a study to
			 determine why, and to what extent, the project for navigation, Lower Ohio
			 River, Locks and Dams 52 and 53, Illinois and Kentucky (commonly known as the
			 Olmsted Locks and Dam project), authorized by section 3(a)(6) of
			 the Water Resources Development Act of 1988 (102 Stat. 4013), has exceeded the
			 budget for the project and the reasons why the project failed to be completed
			 as scheduled, including an assessment of—
				(1)engineering methods used for the
			 project;
				(2)the management of the project;
				(3)contracting for the project;
				(4)the cost to the United States of benefits
			 foregone due to project delays; and
				(5)such other contributory factors as the
			 Comptroller General determines to be appropriate.
				7008.Olmsted Locks and Dam, Lower Ohio River,
			 Illinois and KentuckySection
			 3(a)(6) of the Water Resources Development Act of 1988 (102 Stat. 4013) is
			 amended by striking and with the costs of construction and all
			 that follows through the period at the end and inserting which amounts
			 remaining after the date of enactment of this Act shall be appropriated from
			 the general fund of the Treasury..
			VIIIHarbor maintenance
			8001.Short titleThis title may be cited as the
			 Harbor Maintenance Trust Fund Act of
			 2013.
			8002.PurposesThe purposes of this title are—
				(1)to ensure that revenues collected into the
			 Harbor Maintenance Trust Fund are used for the intended purposes of those
			 revenues;
				(2)to increase investment in the operation and
			 maintenance of United States ports, which are critical for the economic
			 competitiveness of the United States;
				(3)to promote equity among ports
			 nationwide;
				(4)to ensure United States ports are prepared
			 to meet modern shipping needs, including the capability to receive large ships
			 that require deeper drafts; and
				(5)to prevent cargo diversion from United
			 States ports.
				8003.Funding for harbor maintenance
			 programs
				(a)DefinitionsIn this section:
					(1)Total budget resourcesThe term total budget
			 resources means the total amount made available by appropriations Acts
			 from the Harbor Maintenance Trust Fund for a fiscal year for making
			 expenditures under section 9505(c) of the Internal Revenue Code of 1986.
					(2)Level of receipts plus
			 interestThe term level
			 of receipts plus interest means the level of taxes and interest credited
			 to the Harbor Maintenance Trust Fund under section 9505 of the Internal Revenue
			 Code of 1986 for a fiscal year as set forth in the President’s budget baseline
			 projection, as determined under section 257 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 907) for that fiscal year
			 submitted pursuant to section 1105 of title 31, United States Code.
					(b)Minimum resources
					(1)Minimum Resources
						(A)In generalThe total budget resources made available
			 to the Secretary from the Harbor Maintenance Trust Fund shall be not less than
			 the lesser of—
							(i)(I)for fiscal year 2014,
			 $1,000,000,000;
								(II)for fiscal year 2015,
			 $1,100,000,000;
								(III)for fiscal year 2016,
			 $1,200,000,000;
								(IV)for fiscal year 2017,
			 $1,300,000,000;
								(V)for fiscal year 2018, $1,400,000,000;
			 and
								(VI)for fiscal year 2019, $1,500,000,000;
			 and
								(ii)the level of receipts plus interest
			 credited to the Harbor Maintenance Trust Fund for that fiscal year.
							(B)Fiscal year 2020 and subsequent fiscal
			 yearsFor fiscal year 2020
			 and each fiscal year thereafter, the total budget resources made available to
			 the Secretary from the Harbor Maintenance Trust Fund shall be not less than the
			 level of receipts plus interest credited to the Harbor Maintenance Trust Fund
			 for that fiscal year.
						(2)Use
			 of amountsThe amounts
			 described in paragraph (1) may be used only for harbor maintenance programs
			 described in section 9505(c) of the Internal Revenue Code of 1986.
					(c)Impact on other funds
					(1)In generalSubject to paragraph (3), subsection (b)(1)
			 shall not apply if providing the minimum resources required under that
			 subsection would result in making the amounts made available for the applicable
			 fiscal year to carry out all programs, projects, and activities of the civil
			 works program of the Corps of Engineers, other than the harbor maintenance
			 programs, to be less than the amounts made available for those purposes in the
			 previous fiscal year.
					(2)Calculation of amountsFor each fiscal year, the amounts made
			 available to carry out all programs, projects, and activities of the civil
			 works program of the Corps of Engineers shall not include any amounts that are
			 designated by Congress—
						(A)as being for emergency requirements
			 pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)); or
						(B)as being for disaster relief pursuant to
			 section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act
			 of 1985 (2 U.S.C. 901(b)(2)(D)).
						(3)ExceptionsParagraph (1) shall not apply if—
						(A)amounts made available for the civil works
			 program of the Corps of Engineers for a fiscal year are less than the amounts
			 made available for the civil works program in the previous fiscal year;
			 and
						(B)the reduction in amounts made
			 available—
							(i)applies to all discretionary funds and
			 programs of the Federal Government; and
							(ii)is applied to the civil works program in
			 the same percentage and manner as other discretionary funds and
			 programs.
							8004.Harbor Maintenance Trust Fund
			 prioritization
				(a)PolicyIt
			 is the policy of the United States that the primary use of the Harbor
			 Maintenance Trust Fund is for maintaining the constructed widths and depths of
			 the commercial ports and harbors of the United States, and those functions
			 should be given first consideration in the budgeting of Harbor Maintenance
			 Trust Fund allocations.
				(b)In generalSection 210 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2238) is amended by adding at the end the
			 following:
					
						(c)Prioritization
							(1)DefinitionsIn this subsection:
								(A)Constructed width and depthThe term constructed width and
				depth means the depth to which a project has been constructed, which
				shall not exceed the authorized width and depth of the project.
								(B)Great Lakes Navigation SystemThe term Great Lakes Navigation
				System includes—
									(i)(I)Lake Superior;
										(II)Lake Huron;
										(III)Lake Michigan;
										(IV)Lake Erie; and
										(V)Lake Ontario;
										(ii)all connecting waters between the lakes
				referred to in clause (i) used for commercial navigation;
									(iii)any navigation features in the lakes
				referred to in clause (i) or waters described in clause (ii) that are a Federal
				operation or maintenance responsibility; and
									(iv)areas of the Saint Lawrence River that are
				operated or maintained by the Federal Government for commercial
				navigation.
									(C)High-use deep draft
									(i)In generalThe term high-use deep draft
				means a project that has a depth of greater than 14 feet with not less than
				10,000,000 tons of cargo annually.
									(ii)ExclusionThe term high-use deep draft
				does not include a project located in the Great Lakes Navigation System.
									(D)Low-use
				portThe term low-use port means a port at which not
				more than 1,000,000 tons of cargo are transported each calendar year.
								(E)Moderate-use
				portThe term moderate-use port means a port at
				which more than 1,000,000, but fewer than 10,000,000, tons of cargo are
				transported each calendar year.
								(2)PriorityOf
				the amounts made available under this section to carry out projects described
				in subsection (a)(2) that are in excess of the amounts made available to carry
				out those projects in fiscal year 2012, the Secretary of the Army, acting
				through the Chief of Engineers, shall give priority to those projects in the
				following order:
								(A)(i)In any fiscal year in
				which all projects subject to the harbor maintenance fee under section 24.24 of
				title 19, Code of Federal Regulations (or a successor regulation) are not
				maintained to their constructed width and depth, the Secretary shall prioritize
				amounts made available under this section for those projects that are high-use
				deep draft and are a priority for navigation in the Great Lakes Navigation
				System.
									(ii)Of the amounts made available
				under clause (i)—
										(I)80 percent shall be used for projects
				that are high-use deep draft; and
										(II)20 percent shall be used for projects
				that are a priority for navigation in the Great Lakes Navigation System.
										(B)In any fiscal
				year in which all projects identified as high-use deep draft are maintained to
				their constructed width and depth, the Secretary shall—
									(i)equally divide
				among each of the districts of the Corps of Engineers in which eligible
				projects are located 10 percent of remaining amounts made available under this
				section for moderate-use and low-use port projects—
										(I)that have
				been maintained at less than their constructed width and depth due to
				insufficient federal funding during the preceding 6 fiscal years; and
										(II)for which
				significant State and local investments in infrastructure have been made at
				those projects during the preceding 6 fiscal years; and
										(ii)prioritize any
				remaining amounts made available under this section for those projects that are
				not maintained to the minimum width and depth necessary to provide sufficient
				clearance for fully loaded commercial vessels using those projects to maneuver
				safely.
									(3)AdministrationFor
				purposes of this subsection, State and local investments in infrastructure
				shall include infrastructure investments made using amounts made available for
				activities under section 105(a)(9) of the Housing and Community Development Act
				of 1974 (42 U.S.C. 5305(a)(9)).
							(4)ExceptionsThe
				Secretary may prioritize a project not identified in paragraph (2) if the
				Secretary determines that funding for the project is necessary to
				address—
								(A)hazardous
				navigation conditions; or
								(B)impacts of
				natural disasters, including storms and droughts.
								(5)Reports to
				CongressNot later than September 30, 2013, and annually
				thereafter, the Secretary shall submit to Congress a report that describes,
				with respect to the preceding fiscal year—
								(A)the amount of
				funds used to maintain high-use deep draft projects and projects at
				moderate-use ports and low-use ports to the constructed depth and width of the
				projects;
								(B)the respective
				percentage of total funds provided under this section used for high use deep
				draft projects and projects at moderate-use ports and low-use ports;
								(C)the remaining
				amount of funds made available to carry out this section, if any; and
								(D)any additional
				amounts needed to maintain the high-use deep draft projects and projects at
				moderate-use ports and low-use ports to the constructed depth and width of the
				projects.
								.
				(c)Operation and maintenanceSection 101(b) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2211(b)) is amended—
					(1)in paragraph (1), by striking 45
			 feet and inserting 50 feet; and
					(2)by adding at the end the following:
						
							(3)Operation and maintenance activities
				defined
								(A)Scope of operation and maintenance
				activitiesNotwithstanding
				any other provision of law (including regulations and guidelines) and subject
				to subparagraph (B), for purposes of this subsection, operation and maintenance
				activities that are eligible for the Federal cost share under paragraph (1)
				shall include—
									(i)the dredging of berths in a harbor that is
				accessible to a Federal channel, if the Federal channel has been constructed to
				a depth equal to the authorized depth of the channel; and
									(ii)the dredging and disposal of
				legacy-contaminated sediments and sediments unsuitable for ocean disposal
				that—
										(I)are located in or affect the maintenance of
				Federal navigation channels; or
										(II)are located in berths that are accessible
				to Federal channels.
										(B)Limitations
									(i)In generalFor each fiscal year, subject to section
				210(c)(2), subparagraph (A) shall only apply—
										(I)to the amounts made available under section
				210 to carry out projects described in subsection (a)(2) of that section that
				are in excess of the amounts made available to carry out those projects in
				fiscal year 2012; and
										(II)if, in that fiscal year, all projects
				identified as high-use deep draft (as defined in section 210(c)) are maintained
				to their constructed width and depth.
										(ii)State limitationFor each fiscal year, the operation and
				maintenance activities described in subparagraph (A) may only be carried out in
				a State—
										(I)in which the total amounts collected
				pursuant to section 4461 of the Internal Revenue Code of 1986 comprise not less
				than 2.5 percent annually of the total funding of the Harbor Maintenance Trust
				Fund established under section 9505 of the Internal Revenue Code of 1986;
				and
										(II)that received less than 50 percent of the
				total amounts collected in that State pursuant to section 4461 of the Internal
				Revenue Code of 1986 in the previous 3 fiscal years.
										(iii)PrioritizationIn allocating amounts made available under
				this paragraph, the Secretary shall give priority to projects that have
				received the lowest amount of funding from the Harbor Maintenance Trust Fund in
				comparison to the amount of funding contributed to the Harbor Maintenance Trust
				Fund in the previous 3 fiscal years.
									(iv)Maximum
				amountThe total amount made
				available in each fiscal year to carry out this paragraph shall not exceed the
				lesser of—
										(I)amount that is equal to 40 percent of the
				amounts made available under section 210 to carry out projects described in
				subsection (a)(2) of that section that are in excess of the amounts made
				available to carry out those projects in fiscal year 2012; and
										(II)the amount that is equal to 20 percent of
				the amounts made available under section 210 to carry out projects described in
				subsection (a)(2) of that section.
										(4)Donor ports and ports contributing to
				energy production
								(A)DefinitionsIn this paragraph:
									(i)Cargo
				containerThe term ‘cargo container’ means a cargo container that
				is 1 Twenty-foot Equivalent Unit.
									(ii)Eligible donor portThe term, eligible donor port
				means a port—
										(I)that is subject to the harbor maintenance
				fee under section 24.24 of title 19, Code of Federal Regulations (or a
				successor regulation);
										(II)(aa)at which the total amounts collected
				pursuant to section 4461 of the Internal Revenue Code of 1986 comprise not less
				than $15,000,000 annually of the total funding of the Harbor Maintenance Trust
				Fund established under section 9505 of the Internal Revenue Code of 1986;
				and
											(bb)that received less than 25 percent of the
				total amounts collected at that port pursuant to section 4461 of the Internal
				Revenue Code of 1986 in the previous 5 fiscal years; and
											(III)that is located in a State in which more
				than 2,000,000 cargo containers were unloaded from or loaded on to vessels in
				calendar year 2011.
										(iii)Eligible energy transfer portThe term eligible energy transfer
				port means a port—
										(I)that is subject to the harbor maintenance
				fee under section 24.24 of title 19, Code of Federal Regulation (or successor
				regulation); and
										(II)(aa)at which energy commodities comprised
				greater than 25 percent of all commercial activity by tonnage in calendar year
				2011; and
											(bb)through which more than 40 million tons of
				cargo were transported in calendar year 2011.
											(iv)Energy commodityThe term energy commodity
				includes—
										(I)petroleum products;
										(II)natural gas;
										(III)coal;
										(IV)wind and solar energy components;
				and
										(V)biofuels.
										(B)Additional uses
									(i)In generalSubject to appropriations, the Secretary
				may provide to eligible donor ports and eligible energy transfer ports amounts
				in accordance with clause (ii).
									(ii)LimitationsThe amounts described in clause (i)—
										(I)made available for eligible energy transfer
				ports shall be divided equally among all States with an eligible energy
				transfer port; and
										(II)shall be made available only to a port as
				either an eligible donor port or an eligible energy transfer port.
										(C)UsesAmounts provided to an eligible port under
				this paragraph may only be used by that port—
									(i)to provide payments to importers entering
				cargo or shippers transporting cargo through an eligible donor port or eligible
				energy transfer port, as calculated by U.S. Customs and Border
				Protection;
									(ii)to dredge berths in a harbor that is
				accessible to a Federal channel;
									(iii)to dredge and dispose of
				legacy-contaminated sediments and sediments unsuitable for ocean disposal
				that—
										(I)are located in or affect the maintenance of
				Federal navigation channels; or
										(II)are located in berths that are accessible
				to Federal channels; or
										(iv)for environmental remediation related to
				dredging berths and Federal navigation channels.
									(D)Administration of paymentsIf an eligible donor port or eligible
				energy transfer port elects to provide payments to importers or shippers in
				accordance with subparagraph (C)(i), the Secretary shall transfer the amounts
				that would be provided to the port under this paragraph to the Commissioner of
				U.S. Customs and Border Protection to provide the payments to the importers or
				shippers.
								(E)Authorization of appropriations
									(i)In generalFor fiscal years 2014 through 2024, if the
				total amounts made available from the Harbor Maintenance Trust Fund exceed the
				total amounts made available from the Harbor Maintenance Trust Fund in fiscal
				year 2012, there is authorized to be appropriated from the Harbor Maintenance
				Trust Fund to carry out this paragraph the sum obtained by adding—
										(I)$50,000,000; and
										(II)the amount that is equal to 10 percent of
				the amounts made available under section 210 to carry out projects described in
				subsection (a)(2) of that section that are in excess of the amounts made
				available to carry out those projects in fiscal year 2012.
										(ii)Division between eligible donor ports and
				eligible energy transfer portsFor each fiscal year, amounts made
				available shall be divided equally between eligible donor ports and eligible
				energy transfer
				ports.
									.
					(d)Conforming amendmentSection 9505(c)(1) of the Internal Revenue
			 Code of 1986 is amended by striking as in effect on the date of the
			 enactment of the Water Resources Development Act of 1996 and inserting
			 as in effect on the date of the enactment of the
			 Harbor Maintenance Trust Fund Act of
			 2013.
				8005.Harbor
			 maintenance trust fund study
				(a)DefinitionsIn
			 this section:
					(1)Low-use
			 portThe term low-use port means a port at which
			 not more than 1,000,000 tons of cargo are transported each calendar
			 year.
					(2)Moderate-use
			 portThe term moderate-use port means a port at
			 which more than 1,000,000, but fewer than 10,000,000, tons of cargo are
			 transported each calendar year.
					(b)StudyNot
			 later than 270 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall carry out a study and submit to Congress a
			 report that—
					(1)evaluates the
			 effectiveness of activities funded by the Harbor Maintenance Trust Fund in
			 maximizing economic growth and job creation in the communities surrounding low-
			 and moderate-use ports; and
					(2)includes
			 recommendations relating to the use of amounts in the Harbor Maintenance Trust
			 Fund to increase the competitiveness of United States ports relative to
			 Canadian and Mexican ports.
					IXDam safety
			9001.Short titleThis title may be cited as the
			 Dam Safety Act of
			 2013.
			9002.PurposeThe purpose of this title and the amendments
			 made by this title is to reduce the risks to life and property from dam failure
			 in the United States through the reauthorization of an effective national dam
			 safety program that brings together the expertise and resources of the Federal
			 Government and non-Federal interests in achieving national dam safety hazard
			 reduction.
			9003.Administrator
				(a)In generalThe National Dam Safety Program Act (33
			 U.S.C. 467 et seq.) is amended by striking Director each place
			 it appears and inserting Administrator.
				(b)Conforming amendmentSection 2 of the National Dam Safety
			 Program Act (33 U.S.C. 467) is amended—
					(1)by striking paragraph (3);
					(2)by redesignating paragraphs (1) and (2) as
			 paragraphs (2) and (3), respectively; and
					(3)by inserting before paragraph (2) (as
			 redesignated by paragraph (2)) the following:
						
							(1)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
							.
					9004.Inspection of damsSection 3(b)(1) of the National Dam Safety
			 Program Act (33 U.S.C. 467a(b)(1)) is amended by striking or
			 maintenance and inserting maintenance, condition, or provisions
			 for emergency operations.
			9005.National Dam Safety Program
				(a)ObjectivesSection 8(c) of the National Dam Safety
			 Program Act (33 U.S.C. 467f(c)) is amended by striking paragraph (4) and
			 inserting the following:
					
						(4)develop and implement a comprehensive dam
				safety hazard education and public awareness program to assist the public in
				preparing for, mitigating, responding to, and recovering from dam
				incidents;
						.
				(b)BoardSection 8(f)(4) of the National Dam Safety
			 Program Act (33 U.S.C. 467f(f)(4)) is amended by inserting ,
			 representatives from nongovernmental organizations, after State
			 agencies.
				9006.Public awareness and outreach for dam
			 safetyThe National Dam Safety
			 Program Act (33 U.S.C. 467 et seq.) is amended—
				(1)by redesignating sections 11, 12, and 13 as
			 sections 12, 13, and 14, respectively; and
				(2)by inserting after section 10 (33 U.S.C.
			 467g–1) the following:
					
						11.Public awareness and outreach for dam
				safetyThe Administrator, in
				consultation with other Federal agencies, State and local governments, dam
				owners, the emergency management community, the private sector, nongovernmental
				organizations and associations, institutions of higher education, and any other
				appropriate entities shall carry out a nationwide public awareness and outreach
				program to assist the public in preparing for, mitigating, responding to, and
				recovering from dam
				incidents.
						.
				9007.Authorization of appropriations
				(a)National Dam Safety Program
					(1)Annual
			 amountsSection 14(a)(1) of
			 the National Dam Safety Program Act (33 U.S.C. 467j(a)(1)) (as so redesignated)
			 is amended by striking $6,500,000 and all that follows through
			 2011 and inserting $9,200,000 for each of fiscal years
			 2014 through 2018.
					(2)Maximum amount of allocationSection 14(a)(2)(B) of the National Dam
			 Safety Program Act (33 U.S.C. 467j(a)(2)(B)) (as so redesignated) is
			 amended—
						(A)by striking The amount and
			 inserting the following:
							
								(i)In generalThe
				amount
								;
				and
						(B)by adding at the end the following:
							
								(ii)Fiscal year 2014 and subsequent fiscal
				yearsFor fiscal year 2014
				and each subsequent fiscal year, the amount of funds allocated to a State under
				this paragraph may not exceed the amount of funds committed by the State to
				implement dam safety
				activities.
								.
						(b)National dam inventorySection 14(b) of the National Dam Safety
			 Program Act (33 U.S.C. 467j(b)) (as so redesignated) is amended by striking
			 $650,000 and all that follows through 2011 and
			 inserting $500,000 for each of fiscal years 2014 through
			 2018.
				(c)Public awarenessSection 14 of the National Dam Safety
			 Program Act (33 U.S.C. 467j) (as so redesignated) is amended—
					(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)Public awarenessThere is authorized to be appropriated to
				carry out section 11 $1,000,000 for each of fiscal years 2014 through
				2018.
							.
					(d)ResearchSection 14(d) of the National Dam Safety
			 Program Act (as so redesignated) is amended by striking
			 $1,600,000 and all that follows through 2011 and
			 inserting $1,450,000 for each of fiscal years 2014 through
			 2018.
				(e)Dam safety trainingSection 14(e) of the National Dam Safety
			 Program Act (as so redesignated) is amended by striking $550,000
			 and all that follows through 2011 and inserting $750,000
			 for each of fiscal years 2014 through 2018.
				(f)StaffSection 14(f) of the National Dam Safety
			 Program Act (as so redesignated) is amended by striking $700,000
			 and all that follows through 2011 and inserting
			 $1,000,000 for each of fiscal years 2014 through 2018.
				XInnovative financing pilot
			 projects
			10001.Short titleThis title may be cited as the
			 Water Infrastructure Finance and
			 Innovation Act of 2013.
			10002.PurposesThe purpose of this title is to establish a
			 pilot program to assess the ability of innovative financing tools to—
				(1)promote increased development of critical
			 water resources infrastructure by establishing additional opportunities for
			 financing water resources projects that complement but do not replace or reduce
			 existing Federal infrastructure financing tools such as the State water
			 pollution control revolving loan funds established under title VI of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1381 et seq.) and the State drinking water treatment revolving loan
			 funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C.
			 300j–12);
				(2)attract new investment capital to
			 infrastructure projects that are capable of generating revenue streams through
			 user fees or other dedicated funding sources;
				(3)complement existing Federal funding sources
			 and address budgetary constraints on the Corps of Engineers civil works program
			 and existing wastewater and drinking water infrastructure financing
			 programs;
				(4)leverage private investment in water
			 resources infrastructure;
				(5)align investments in water resources
			 infrastructure to achieve multiple benefits; and
				(6)assist communities facing significant water
			 quality, drinking water, or flood risk challenges with the development of water
			 infrastructure projects.
				10003.DefinitionsIn this title:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)Community water systemThe term community water
			 system has the meaning given the term in section 1401 of the Safe
			 Drinking Water Act (42 U.S.C. 300f).
				(3)Federal credit instrumentThe term Federal credit
			 instrument means a secured loan or loan guarantee authorized to be made
			 available under this title with respect to a project.
				(4)Investment-grade ratingThe term investment-grade
			 rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or
			 higher assigned by a rating agency to project obligations.
				(5)Lender
					(A)In generalThe term lender means any
			 non-Federal qualified institutional buyer (as defined in section 230.144A(a) of
			 title 17, Code of Federal Regulations (or a successor regulation), known as
			 Rule 144A(a) of the Securities and Exchange Commission and issued under the
			 Securities Act of 1933 (15 U.S.C. 77a et seq.)).
					(B)InclusionsThe term lender
			 includes—
						(i)a qualified retirement plan (as defined in
			 section 4974(c) of the Internal Revenue Code of 1986) that is a qualified
			 institutional buyer; and
						(ii)a governmental plan (as defined in section
			 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional
			 buyer.
						(6)Loan
			 guaranteeThe term loan
			 guarantee means any guarantee or other pledge by the Secretary or the
			 Administrator to pay all or part of the principal of, and interest on, a loan
			 or other debt obligation issued by an obligor and funded by a lender.
				(7)ObligorThe term obligor means an
			 eligible entity that is primarily liable for payment of the principal of, or
			 interest on, a Federal credit instrument.
				(8)Project obligation
					(A)In generalThe term project obligation
			 means any note, bond, debenture, or other debt obligation issued by an obligor
			 in connection with the financing of a project.
					(B)ExclusionThe term project obligation
			 does not include a Federal credit instrument.
					(9)Rating agencyThe term rating agency means a
			 credit rating agency registered with the Securities and Exchange Commission as
			 a nationally recognized statistical rating organization (as defined in section
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
				(10)Rural water infrastructure
			 projectThe term “rural water infrastructure project” means a
			 project that—
					(A)is described in
			 section 10007; and
					(B)is located in a
			 water system that serves not more than 25,000 individuals.
					(11)Secured loanThe term secured loan means a
			 direct loan or other debt obligation issued by an obligor and funded by the
			 Secretary in connection with the financing of a project under section
			 10010.
				(12)StateThe term State means—
					(A)a State;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico; and
					(D)any other territory or possession of the
			 United States.
					(13)State infrastructure financing
			 authorityThe term
			 State infrastructure financing authority means the State entity
			 established or designated by the Governor of a State to receive a
			 capitalization grant provided by, or otherwise carry out the requirements of,
			 title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et. seq.)
			 or section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
				(14)Subsidy
			 amountThe term subsidy
			 amount means the amount of budget authority sufficient to cover the
			 estimated long-term cost to the Federal Government of a Federal credit
			 instrument, as calculated on a net present value basis, excluding
			 administrative costs and any incidental effects on governmental receipts or
			 outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661
			 et seq.).
				(15)Substantial completionThe term substantial
			 completion, with respect to a project, means the earliest date on which
			 a project is considered to perform the functions for which the project is
			 designed.
				(16)Treatment worksThe term treatment works has
			 the meaning given the term in section 212 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1292).
				10004.Authority to provide assistance
				(a)In generalThe Secretary and the Administrator may
			 provide financial assistance under this title to carry out pilot projects,
			 which shall be selected to ensure a diversity of project types and geographical
			 locations.
				(b)Responsibility
					(1)SecretaryThe Secretary shall carry out all pilot
			 projects under this title that are eligible projects under section
			 10007(1).
					(2)AdministratorThe Administrator shall carry out all pilot
			 projects under this title that are eligible projects under paragraphs (2), (3),
			 (4), (5), (6), and (8) of section 10007.
					(3)Other
			 projectsThe Secretary or the
			 Administrator, as applicable, may carry out eligible projects under paragraph
			 (7) or (9) of section 10007.
					10005.Applications
				(a)In generalTo receive assistance under this title, an
			 eligible entity shall submit to the Secretary or the Administrator, as
			 applicable, an application at such time, in such manner, and containing such
			 information as the Secretary or the Administrator may require.
				(b)Combined projectsIn the case of an eligible project
			 described in paragraph (8) or (9) of section 10007, the Secretary or the
			 Administrator, as applicable, shall require the eligible entity to submit a
			 single application for the combined group of projects.
				10006.Eligible entitiesThe following entities are eligible to
			 receive assistance under this title:
				(1)A corporation.
				(2)A partnership.
				(3)A joint venture.
				(4)A trust.
				(5)A Federal, State, or local governmental
			 entity, agency, or instrumentality.
				(6)A tribal government or consortium of tribal
			 governments.
				(7)A State infrastructure financing
			 authority.
				10007.Projects eligible for
			 assistanceThe following
			 projects may be carried out with amounts made available under this
			 title:
				(1)A project for flood control or hurricane
			 and storm damage reduction that the Secretary has determined is technically
			 sound, economically justified, and environmentally acceptable,
			 including—
					(A)a structural or nonstructural measure to
			 reduce flood risk, enhance stream flow, or protect natural resources;
			 and
					(B)a levee, dam, tunnel, aqueduct, reservoir,
			 or other related water infrastructure.
					(2)1 or more activities that are eligible for
			 assistance under section 603(c) of the Federal Water Pollution Control Act (33
			 U.S.C. 1383(c)), notwithstanding the public ownership requirement under
			 paragraph (1) of that subsection.
				(3)1 or more activities described in section
			 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)).
				(4)A project for enhanced energy efficiency in
			 the operation of a public water system or a publicly owned treatment
			 works.
				(5)A project for repair, rehabilitation, or
			 replacement of a treatment works, community water system, or aging water
			 distribution or waste collection facility (including a facility that serves a
			 population or community of an Indian reservation).
				(6)A brackish or sea water desalination
			 project, a managed aquifer recharge project, or a water recycling
			 project.
				(7)Acquisition of real property or an interest
			 in real property—
					(A)if the acquisition is integral to a project
			 described in paragraphs (1) through (6); or
					(B)pursuant to an existing plan that, in the
			 judgment of the Administrator or the Secretary, as applicable, would mitigate
			 the environmental impacts of water resources infrastructure projects otherwise
			 eligible for assistance under this section.
					(8)A combination of projects, each of which is
			 eligible under paragraph (2) or (3), for which a State infrastructure financing
			 authority submits to the Administrator a single application.
				(9)A combination of projects secured by a
			 common security pledge, each of which is eligible under paragraph (1), (2),
			 (3), (4), (5), (6), or (7), for which an eligible entity, or a combination of
			 eligible entities, submits a single application.
				10008.Activities eligible for
			 assistanceFor purposes of
			 this title, an eligible activity with respect to an eligible project includes
			 the cost of—
				(1)development-phase activities, including
			 planning, feasibility analysis (including any related analysis necessary to
			 carry out an eligible project), revenue forecasting, environmental review,
			 permitting, preliminary engineering and design work, and other preconstruction
			 activities;
				(2)construction, reconstruction,
			 rehabilitation, and replacement activities;
				(3)the acquisition of real property or an
			 interest in real property (including water rights, land relating to the
			 project, and improvements to land), environmental mitigation (including
			 acquisitions pursuant to section 10007(7)), construction contingencies, and
			 acquisition of equipment;
				(4)capitalized interest necessary to meet
			 market requirements, reasonably required reserve funds, capital issuance
			 expenses, and other carrying costs during construction; and
				(5)refinancing interim construction funding,
			 long-term project obligations, or a secured loan or loan guarantee made under
			 this title.
				10009.Determination of eligibility and project
			 selection
				(a)Eligibility requirementsTo be eligible to receive financial
			 assistance under this title, a project shall meet the following criteria, as
			 determined by the Secretary or Administrator, as applicable:
					(1)Creditworthiness
						(A)In generalSubject to subparagraph (B), the project
			 shall be creditworthy, which shall be determined by the Secretary or the
			 Administrator, as applicable, who shall ensure that any financing for the
			 project has appropriate security features, such as a rate covenant, to ensure
			 repayment.
						(B)Preliminary rating opinion
			 letterThe Secretary or the
			 Administrator, as applicable, shall require each project applicant to provide a
			 preliminary rating opinion letter from at least 1 rating agency indicating that
			 the senior obligations of the project (which may be the Federal credit
			 instrument) have the potential to achieve an investment-grade rating.
						(C)Special rule for certain combined
			 projectsThe Administrator
			 shall develop a credit evaluation process for a Federal credit instrument
			 provided to a State infrastructure financing authority for a project under
			 section 10007(8) or an entity for a project under section 10007(9), which may
			 include requiring the provision of a preliminary rating opinion letter from at
			 least 1 rating agency.
						(2)Eligible
			 project costs
						(A)In
			 generalSubject to subparagraph (B), the eligible project costs
			 of a project shall be reasonably anticipated to be not less than
			 $20,000,000.
						(B)Rural water
			 infrastructure projectsFor rural water infrastructure projects,
			 the eligible project costs of a project shall be reasonably anticipated to be
			 not less than $5,000,000.
						(3)Dedicated revenue sourcesThe Federal credit instrument for the
			 project shall be repayable, in whole or in part, from dedicated revenue sources
			 that also secure the project obligations.
					(4)Public sponsorship of private
			 entitiesIn the case of a
			 project carried out by an entity that is not a State or local government or an
			 agency or instrumentality of a State or local government or a tribal government
			 or consortium of tribal governments, the project shall be publicly
			 sponsored.
					(5)LimitationNo project receiving Federal credit
			 assistance under this title may be financed or refinanced (directly or
			 indirectly), in whole or in part, with proceeds of any obligation—
						(A)the interest on which is exempt from the
			 tax imposed under chapter 1 of the Internal Revenue Code of 1986; or
						(B)with respect to which credit is allowable
			 under subpart I or J of part IV of subchapter A of chapter 1 of such
			 Code.
						(b)Selection criteria
					(1)EstablishmentThe Secretary or the Administrator, as
			 applicable, shall establish criteria for the selection of projects that meet
			 the eligibility requirements of subsection (a), in accordance with paragraph
			 (2).
					(2)CriteriaThe selection criteria shall include the
			 following:
						(A)The extent to which the project is
			 nationally or regionally significant, with respect to the generation of
			 economic and public benefits, such as—
							(i)the reduction of flood risk;
							(ii)the improvement of water quality and
			 quantity, including aquifer recharge;
							(iii)the protection of drinking water;
			 and
							(iv)the support of international
			 commerce.
							(B)The extent to which the project financing
			 plan includes public or private financing in addition to assistance under this
			 title.
						(C)The likelihood that assistance under this
			 title would enable the project to proceed at an earlier date than the project
			 would otherwise be able to proceed.
						(D)The extent to which the project uses new or
			 innovative approaches.
						(E)The amount of budget authority required to
			 fund the Federal credit instrument made available under this title.
						(F)The extent to which the project—
							(i)protects against extreme weather events,
			 such as floods or hurricanes; or
							(ii)helps maintain or protect the
			 environment.
							(G)The extent to which a project serves
			 regions with significant energy exploration, development, or production
			 areas.
						(H)The extent to which a project serves
			 regions with significant water resource challenges, including the need to
			 address—
							(i)water quality concerns in areas of
			 regional, national, or international significance;
							(ii)water quantity concerns related to
			 groundwater, surface water, or other water sources;
							(iii)significant flood risk;
							(iv)water resource challenges identified in
			 existing regional, State, or multistate agreements; or
							(v)water resources with exceptional
			 recreational value or ecological importance.
							(I)The extent to which assistance under this
			 title reduces the contribution of Federal assistance to the project.
						(3)Special rule for certain combined
			 projectsFor a project
			 described in section 10007(8), the Administrator shall only consider the
			 criteria described in subparagraphs (B) through (I) of paragraph (2).
					(c)Federal requirementsNothing in this section supersedes the
			 applicability of other requirements of Federal law (including
			 regulations).
				10010.Secured loans
				(a)Agreements
					(1)In generalSubject to paragraphs (2) through (4), the
			 Secretary or the Administrator, as applicable, may enter into agreements with 1
			 or more obligors to make secured loans, the proceeds of which shall be
			 used—
						(A)to finance eligible project costs of any
			 project selected under section 10009;
						(B)to refinance interim construction financing
			 of eligible project costs of any project selected under section 10009;
			 or
						(C)to refinance long-term project obligations
			 or Federal credit instruments, if that refinancing provides additional funding
			 capacity for the completion, enhancement, or expansion of any project
			 that—
							(i)is selected under section 10009; or
							(ii)otherwise meets the requirements of section
			 10009.
							(2)Limitation on refinancing of interim
			 construction financingA
			 secured loan under paragraph (1) shall not be used to refinance interim
			 construction financing under paragraph (1)(B) later than 1 year after the date
			 of substantial completion of the applicable project.
					(3)Financial risk assessmentBefore entering into an agreement under
			 this subsection for a secured loan, the Secretary or the Administrator, as
			 applicable, in consultation with the Director of the Office of Management and
			 Budget and each rating agency providing a preliminary rating opinion letter
			 under section 10009(a)(1)(B), shall determine an appropriate capital reserve
			 subsidy amount for the secured loan, taking into account each such preliminary
			 rating opinion letter.
					(4)Investment-grade rating
			 requirementThe execution of
			 a secured loan under this section shall be contingent on receipt by the senior
			 obligations of the project of an investment-grade rating.
					(b)Terms and limitations
					(1)In generalA secured loan provided for a project under
			 this section shall be subject to such terms and conditions, and contain such
			 covenants, representations, warranties, and requirements (including
			 requirements for audits), as the Secretary or the Administrator, as applicable,
			 determines to be appropriate.
					(2)Maximum
			 amountThe amount of a
			 secured loan under this section shall not exceed the lesser of—
						(A)an amount equal to 49 percent of the
			 reasonably anticipated eligible project costs; and
						(B)if the secured loan does not receive an
			 investment-grade rating, the amount of the senior project obligations of the
			 project.
						(3)PaymentA secured loan under this section—
						(A)shall be payable, in whole or in part, from
			 State or local taxes, user fees, or other dedicated revenue sources that also
			 secure the senior project obligations of the relevant project;
						(B)shall include a rate covenant, coverage
			 requirement, or similar security feature supporting the project obligations;
			 and
						(C)may have a lien on revenues described in
			 subparagraph (A), subject to any lien securing project obligations.
						(4)Interest rateThe interest rate on a secured loan under
			 this section shall be not less than the yield on United States Treasury
			 securities of a similar maturity to the maturity of the secured loan on the
			 date of execution of the loan agreement.
					(5)Maturity date
						(A)In generalThe final maturity date of a secured loan
			 under this section shall be not later than 35 years after the date of
			 substantial completion of the relevant project.
						(B)Special rule for State infrastructure
			 financing authoritiesThe
			 final maturity date of a secured loan to a State infrastructure financing
			 authority under this section shall be not later than 35 years after the date on
			 which amounts are first disbursed.
						(6)NonsubordinationA secured loan under this section shall not
			 be subordinated to the claims of any holder of project obligations in the event
			 of bankruptcy, insolvency, or liquidation of the obligor of the project.
					(7)FeesThe Secretary or the Administrator, as
			 applicable, may establish fees at a level sufficient to cover all or a portion
			 of the costs to the Federal Government of making a secured loan under this
			 section.
					(8)Non-Federal shareThe proceeds of a secured loan under this
			 section may be used to pay any non-Federal share of project costs required if
			 the loan is repayable from non-Federal funds.
					(9)Maximum federal involvement
						(A)In generalExcept as provided in subparagraph (B), for
			 each project for which assistance is provided under this title, the total
			 amount of Federal assistance shall not exceed 80 percent of the total project
			 cost.
						(B)ExceptionSubparagraph (A) shall not apply to any
			 rural water project—
							(i)that is authorized to be carried out by the
			 Secretary of the Interior;
							(ii)that includes among its beneficiaries a
			 federally recognized Indian tribe; and
							(iii)for which the authorized Federal share of
			 the total project costs is greater than the amount described in subparagraph
			 (A).
							(c)Repayment
					(1)ScheduleThe Secretary or the Administrator, as
			 applicable, shall establish a repayment schedule for each secured loan provided
			 under this section, based on the projected cash flow from project revenues and
			 other repayment sources.
					(2)Commencement
						(A)In generalScheduled loan repayments of principal or
			 interest on a secured loan under this section shall commence not later than 5
			 years after the date of substantial completion of the project.
						(B)Special rule for State infrastructure
			 financing authoritiesScheduled loan repayments of principal or
			 interest on a secured loan to a State infrastructure financing authority under
			 this title shall commence not later than 5 years after the date on which
			 amounts are first disbursed.
						(3)Deferred payments
						(A)AuthorizationIf, at any time after the date of
			 substantial completion of a project for which a secured loan is provided under
			 this section, the project is unable to generate sufficient revenues to pay the
			 scheduled loan repayments of principal and interest on the secured loan, the
			 Secretary or the Administrator, as applicable, subject to subparagraph (C), may
			 allow the obligor to add unpaid principal and interest to the outstanding
			 balance of the secured loan.
						(B)InterestAny payment deferred under subparagraph (A)
			 shall—
							(i)continue to accrue interest in accordance
			 with subsection (b)(4) until fully repaid; and
							(ii)be scheduled to be amortized over the
			 remaining term of the secured loan.
							(C)Criteria
							(i)In generalAny payment deferral under subparagraph (A)
			 shall be contingent on the project meeting such criteria as the Secretary or
			 the Administrator, as applicable, may establish.
							(ii)Repayment standardsThe criteria established under clause (i)
			 shall include standards for reasonable assurance of repayment.
							(4)Prepayment
						(A)Use of excess revenuesAny excess revenues that remain after
			 satisfying scheduled debt service requirements on the project obligations and
			 secured loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 may be applied annually to prepay a secured loan under this section without
			 penalty.
						(B)Use of proceeds of
			 refinancingA secured loan
			 under this section may be prepaid at any time without penalty from the proceeds
			 of refinancing from non-Federal funding sources.
						(d)Sale of secured loans
					(1)In generalSubject to paragraph (2), as soon as
			 practicable after the date of substantial completion of a project and after
			 providing a notice to the obligor, the Secretary or the Administrator, as
			 applicable, may sell to another entity or reoffer into the capital markets a
			 secured loan for a project under this section, if the Secretary or the
			 Administrator, as applicable, determines that the sale or reoffering can be
			 made on favorable terms.
					(2)Consent of obligorIn making a sale or reoffering under
			 paragraph (1), the Secretary or the Administrator, as applicable, may not
			 change the original terms and conditions of the secured loan without the
			 written consent of the obligor.
					(e)Loan guarantees
					(1)In generalThe Secretary or the Administrator, as
			 applicable, may provide a loan guarantee to a lender in lieu of making a
			 secured loan under this section, if the Secretary or the Administrator, as
			 applicable, determines that the budgetary cost of the loan guarantee is
			 substantially the same as that of a secured loan.
					(2)TermsThe terms of a loan guarantee provided
			 under this subsection shall be consistent with the terms established in this
			 section for a secured loan, except that the rate on the guaranteed loan and any
			 prepayment features shall be negotiated between the obligor and the lender,
			 with the consent of the Secretary or the Administrator, as applicable.
					10011.Program administration
				(a)RequirementThe Secretary or the Administrator, as
			 applicable, shall establish a uniform system to service the Federal credit
			 instruments made available under this title.
				(b)Fees
					(1)In generalThe Secretary or the Administrator, as
			 applicable, may collect and spend fees, contingent on authority being provided
			 in appropriations Acts, at a level that is sufficient to cover—
						(A)the costs of services of expert firms
			 retained pursuant to subsection (d); and
						(B)all or a portion of the costs to the
			 Federal Government of servicing the Federal credit instruments provided under
			 this title.
						(c)Servicer
					(1)In generalThe Secretary or the Administrator, as
			 applicable, may appoint a financial entity to assist the Secretary or the
			 Administrator in servicing the Federal credit instruments provided under this
			 title.
					(2)DutiesA servicer appointed under paragraph (1)
			 shall act as the agent for the Secretary or the Administrator, as
			 applicable.
					(3)FeeA servicer appointed under paragraph (1)
			 shall receive a servicing fee, subject to approval by the Secretary or the
			 Administrator, as applicable.
					(d)Assistance from expertsThe Secretary or the Administrator, as
			 applicable, may retain the services, including counsel, of organizations and
			 entities with expertise in the field of municipal and project finance to assist
			 in the underwriting and servicing of Federal credit instruments provided under
			 this title.
				(e)Applicability of other lawsSection 513 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1372) applies to the construction of a project carried
			 out, in whole or in part, with assistance made available through a Federal
			 credit instrument under this title in the same manner that section applies to a
			 treatment works for which a grant is made available under that Act.
				10012.State, tribal, and local
			 permitsThe provision of
			 financial assistance for project under this title shall not—
				(1)relieve any recipient of the assistance of
			 any obligation to obtain any required State, local, or tribal permit or
			 approval with respect to the project;
				(2)limit the right of any unit of State,
			 local, or tribal government to approve or regulate any rate of return on
			 private equity invested in the project; or
				(3)otherwise supersede any State, local, or
			 tribal law (including any regulation) applicable to the construction or
			 operation of the project.
				10013.RegulationsThe Secretary or the Administrator, as
			 applicable, may promulgate such regulations as the Secretary or Administrator
			 determines to be appropriate to carry out this title.
			10014.Funding
				(a)In generalThere is authorized to be appropriated to
			 each of the Secretary and the Administrator to carry out this title $50,000,000
			 for each of fiscal years 2014 through 2018, to remain available until
			 expended.
				(b)Administrative costsOf the funds made available to carry out
			 this title, the Secretary or the Administrator, as applicable, may use for the
			 administration of this title, including for the provision of technical
			 assistance to aid project sponsors in obtaining the necessary approvals for the
			 project, not more than $2,200,000 for each of fiscal years 2014 through
			 2018.
				10015.Report to CongressNot later than 2 years after the date of
			 enactment of this Act, and every 2 years thereafter, the Secretary or the
			 Administrator, as applicable, shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report summarizing for the
			 projects that are receiving, or have received, assistance under this
			 title—
				(1)the financial performance of those
			 projects, including a recommendation as to whether the objectives of this title
			 are being met; and
				(2)the public benefit provided by those
			 projects, including, as applicable, water quality and water quantity
			 improvement, the protection of drinking water, and the reduction of flood
			 risk.
				10016.Use of
			 American iron, steel, and manufactured goods
				(a)In
			 generalExcept as provided in subsection (b), none of the amounts
			 made available under this Act may be used for the construction, alteration,
			 maintenance, or repair of a project eligible for assistance under this title
			 unless all of the iron, steel, and manufactured goods used in the project are
			 produced in the United States.
				(b)ExceptionSubsection
			 (a) shall not apply in any case or category of cases in which the Secretary
			 finds that—
					(1)applying
			 subsection (a) would be inconsistent with the public interest;
					(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
					(3)inclusion of
			 iron, steel, and manufactured goods produced in the United States will increase
			 the cost of the overall project by more than 25 percent.
					(c)Public
			 noticeIf the Secretary determines that it is necessary to waive
			 the application of subsection (a) based on a finding under subsection (b), the
			 Secretary shall publish in the Federal Register a detailed written
			 justification as to why the provision is being waived.
				(d)International
			 agreementsThis section shall be applied in a manner consistent
			 with United States obligations under international agreements.
				XIExtreme weather
			11001.Definition
			 of resilient construction techniqueIn this title, the term resilient
			 construction technique means a construction method that—
				(1)allows a property—
					(A)to resist hazards brought on by a major
			 disaster; and
					(B)to continue to provide the primary
			 functions of the property after a major disaster;
					(2)reduces the magnitude or duration of a
			 disruptive event to a property; and
				(3)has the absorptive capacity, adaptive
			 capacity, and recoverability to withstand a potentially disruptive
			 event.
				11002.Study on risk reduction
				(a)In generalNot later than 18 months after the date of
			 enactment of this Act, the Secretary, in coordination with the Secretary of the
			 Interior and the Secretary of Commerce, shall enter into an arrangement with
			 the National Academy of Sciences to carry out a study and make recommendations
			 relating to infrastructure and coastal restoration options for reducing risk to
			 human life and property from extreme weather events, such as hurricanes,
			 coastal storms, and inland flooding.
				(b)ConsiderationsThe study under subsection (a) shall
			 include—
					(1)an analysis of strategies and water
			 resources projects, including authorized water resources projects that have not
			 yet been constructed, and other projects implemented in the United States and
			 worldwide to respond to risk associated with extreme weather events;
					(2)an analysis
			 of—
						(A)historical
			 extreme weather events;
						(B)the ability of
			 existing infrastructure to mitigate risks associated with extreme weather
			 events; and
						(C)the reduction in
			 long-term costs and vulnerability to infrastructure through the use of
			 resilient construction techniques.
						(3)identification of proven, science-based
			 approaches and mechanisms for ecosystem protection and identification of
			 natural resources likely to have the greatest need for protection, restoration,
			 and conservation so that the infrastructure and restoration projects can
			 continue safeguarding the communities in, and sustaining the economy of, the
			 United States;
					(4)an estimation of the funding necessary to
			 improve infrastructure in the United States to reduce risk associated with
			 extreme weather events;
					(5)an analysis of the adequacy of current
			 funding sources and the identification of potential new funding sources to
			 finance the necessary infrastructure improvements referred to in paragraph (3);
			 and
					(6)an analysis of the Federal, State, and
			 local costs of natural disasters and the potential cost-savings associated with
			 implementing mitigation measures.
					(c)CoordinationThe National Academy of Sciences may
			 cooperate with the National Academy of Public Administration to carry out 1 or
			 more aspects of the study under subsection (a).
				(d)PublicationNot later than 30 days after completion of
			 the study under subsection (a), the National Academy of Sciences shall—
					(1)submit a copy of the study to the Committee
			 on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
					(2)make a copy of the study available on a
			 publicly accessible Internet site.
					11003.GAO study on management of flood, drought,
			 and storm damage
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a study of the strategies
			 used by the Corps of Engineers for the comprehensive management of water
			 resources in response to floods, storms, and droughts, including an historical
			 review of the ability of the Corps of Engineers to manage and respond to
			 historical drought, storm, and flood events.
				(b)ConsiderationsThe study under subsection (a) shall
			 address—
					(1)the extent to which existing water
			 management activities of the Corps of Engineers can better meet the goal of
			 addressing future flooding, drought, and storm damage risks, which shall
			 include analysis of all historical extreme weather events that have been
			 recorded during the previous 5 centuries as well as in the geological
			 record;
					(2)whether existing water resources projects
			 built or maintained by the Corps of Engineers, including dams, levees,
			 floodwalls, flood gates, and other appurtenant infrastructure were designed to
			 adequately address flood, storm, and drought impacts and the extent to which
			 the water resources projects have been successful at addressing those
			 impacts;
					(3)any recommendations for approaches for
			 repairing, rebuilding, or restoring infrastructure, land, and natural resources
			 that consider the risks and vulnerabilities associated with past and future
			 extreme weather events;
					(4)whether a reevaluation of existing
			 management approaches of the Corps of Engineers could result in greater
			 efficiencies in water management and project delivery that would enable the
			 Corps of Engineers to better prepare for, contain, and respond to flood, storm,
			 and drought conditions;
					(5)any recommendations for improving the
			 planning processes of the Corps of Engineers to provide opportunities for
			 comprehensive management of water resources that increases efficiency and
			 improves response to flood, storm, and drought conditions;
					(6)any
			 recommendations on the use of resilient construction techniques to reduce
			 future vulnerability from flood, storm, and drought conditions; and
					(7)any recommendations for improving
			 approaches to rebuilding or restoring infrastructure and natural resources that
			 contribute to risk reduction, such as coastal wetlands, to prepare for flood
			 and drought.
					11004.Post-disaster watershed
			 assessments
				(a)Watershed assessments
					(1)In generalIn an area that the President has declared
			 a major disaster in accordance with section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary
			 may carry out a watershed assessment to identify, to the maximum extent
			 practicable, specific flood risk reduction, hurricane and storm damage
			 reduction, ecosystem restoration, or navigation project recommendations that
			 will help to rehabilitate and improve the resiliency of damaged infrastructure
			 and natural resources to reduce risks to human life and property from future
			 natural disasters.
					(2)Existing projectsA watershed assessment carried out
			 paragraph (1) may identify existing projects being carried out under 1 or more
			 of the authorities referred to in subsection (b) (1).
					(3)Duplicate watershed
			 assessmentsIn carrying out a
			 watershed assessment under paragraph (1), the Secretary shall use all existing
			 watershed assessments and related information developed by the Secretary or
			 other Federal, State, or local entities.
					(b)Projects
					(1)In generalThe Secretary may carry out 1 or more small
			 projects identified in a watershed assessment under subsection (a) that the
			 Secretary would otherwise be authorized to carry out under—
						(A)section 205 of the Flood Control Act of
			 1948 (33 U.S.C. 701s);
						(B)section 111 of the River and Harbor Act of
			 1968 (33 U.S.C. 426i);
						(C)section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330);
						(D)section 1135 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2309a);
						(E)section 107 of the River and Harbor Act of
			 1960 (33 U.S.C. 577); or
						(F)section 3 of the Act of August 13, 1946 (33
			 U.S.C. 426g).
						(2)Existing projectsIn carrying out a project under paragraph
			 (1), the Secretary shall—
						(A)to the maximum extent practicable, use all
			 existing information and studies available for the project; and
						(B)not require any element of a study
			 completed for the project prior to the disaster to be repeated.
						(c)RequirementsAll requirements applicable to a project
			 under the Acts described in subsection (b) shall apply to the project.
				(d)Limitations on assessments
					(1)In generalA watershed assessment under subsection (a)
			 shall be initiated not later than 2 years after the date on which the major
			 disaster declaration is issued.
					(2)Federal shareThe Federal share of the cost of carrying
			 out a watershed assessment under subsection (a) shall not exceed
			 $1,000,000.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2014 through 2018.
				11005.Authority to
			 accept and expend non-Federal amountsThe Secretary is authorized to accept and
			 expend amounts provided by non-Federal interests for the purpose of repairing,
			 restoring, or replacing water resources projects that have been damaged or
			 destroyed as a result of a major disaster or other emergency if the Secretary
			 determines that the acceptance and expenditure of those amounts is in the
			 public interest.
			XIINational
			 Endowment for the Oceans
			12001.Short titleThis title may be cited as the
			 National Endowment for the Oceans
			 Act.
			12002.PurposesThe purposes of this title are to protect,
			 conserve, restore, and understand the oceans, coasts, and Great Lakes of the
			 United States, ensuring present and future generations will benefit from the
			 full range of ecological, economic, educational, social, cultural, nutritional,
			 and recreational opportunities and services these resources are capable of
			 providing.
			12003.DefinitionsIn this title:
				(1)Coastal shoreline countyThe
			 term coastal shoreline county has the meaning given the term by
			 the Administrator of the Federal Emergency Management Agency for purposes of
			 administering the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
			 seq.).
				(2)Coastal StateThe term coastal State has the
			 meaning given the term coastal state in section 304 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
				(3)CorpusThe
			 term corpus, with respect to the Endowment fund, means an amount
			 equal to the Federal payments to such fund, amounts contributed to the fund
			 from non-Federal sources, and appreciation from capital gains and reinvestment
			 of income.
				(4)EndowmentThe term Endowment means the
			 endowment established under subsection (a).
				(5)Endowment
			 fundThe term Endowment fund means a fund, or a
			 tax-exempt foundation, established and maintained pursuant to this title by the
			 Foundation for the purposes described in section 12004(a).
				(6)FoundationThe
			 term Foundation means the National Fish and Wildlife Foundation
			 established by section 2(a) of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3701(a)).
				(7)IncomeThe
			 term income, with respect to the Endowment fund, means an amount
			 equal to the dividends and interest accruing from investments of the corpus of
			 such fund.
				(8)Indian tribeThe term Indian tribe has the
			 meaning given that term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
				(9)SecretaryThe term Secretary means the
			 Secretary of Commerce.
				(10)Tidal shorelineThe term tidal shoreline has
			 the meaning given that term pursuant to section 923.110(c)(2)(i) of title 15,
			 Code of Federal Regulations, or a similar successor regulation.
				12004.National
			 Endowment for the Oceans
				(a)EstablishmentThe
			 Secretary and the Foundation are authorized to establish the National Endowment
			 for the Oceans as a permanent Endowment fund, in accordance with this section,
			 to further the purposes of this title and to support the programs established
			 under this title.
				(b)AgreementsThe
			 Secretary and the Foundation may enter into such agreements as may be necessary
			 to carry out the purposes of this title.
				(c)DepositsThere
			 shall be deposited in the Fund, which shall constitute the assets of the Fund,
			 amounts as follows:
					(1)Amounts
			 appropriated or otherwise made available to carry out this title.
					(2)Amounts earned
			 through investment under subsection (d).
					(d)InvestmentsThe
			 Foundation shall invest the Endowment fund corpus and income for the benefit of
			 the Endowment.
				(e)RequirementsAny
			 amounts received by the Foundation pursuant to this title shall be subject to
			 the provisions of the National Fish and Wildlife Establishment Act (16 U.S.C.
			 3701 et seq.), except the provisions of section 10(a) of that Act (16 U.S.C.
			 3709(a)).
				(f)Withdrawals and
			 expenditures
					(1)Allocation of
			 fundsEach fiscal year, the Foundation shall, in consultation
			 with the Secretary, allocate an amount equal to not less than 3 percent and not
			 more than 7 percent of the corpus of the Endowment fund and the income
			 generated from the Endowment fund from the current fiscal year.
					(2)ExpenditureExcept as provided in paragraph (3), of the
			 amounts allocated under paragraph (1) for each fiscal year—
						(A)at least 59
			 percent shall be used by the Foundation to award grants to coastal States under
			 section 12006(b);
						(B)at least 39
			 percent shall be allocated by the Foundation to award grants under section
			 12006(c); and
						(C)no more than 2
			 percent may be used by the Secretary and the Foundation for administrative
			 expenses to carry out this title, which amount shall be divided between the
			 Secretary and the Foundation pursuant to an agreement reached and documented by
			 both the Secretary and the Foundation.
						(3)Program
			 adjustments
						(A)In
			 generalIn any fiscal year in which the amount described in
			 subparagraph (B) is less than $100,000,000, the Foundation, in consultation
			 with the Secretary, may elect not to use any of the amounts allocated under
			 paragraph (1) for that fiscal year to award grants under section
			 12006(b).
						(B)Determination
			 amountThe amount described in this subparagraph for a fiscal
			 year is the amount that is equal to the sum of—
							(i)the amount that
			 is 5 percent of the corpus of the Endowment fund; and
							(ii)the aggregate
			 amount of income the Foundation expects to be generated from the Endowment fund
			 in that fiscal year.
							(g)Recovery of
			 paymentsAfter notice and an opportunity for a hearing, the
			 Secretary is authorized to recover any Federal payments under this section if
			 the Foundation—
					(1)makes a
			 withdrawal or expenditure of the corpus of the Endowment fund or the income of
			 the Endowment fund that is not consistent with the requirements of section
			 12005; or
					(2)fails to comply
			 with a procedure, measure, method, or standard established under section
			 12006(a)(1).
					12005.Eligible uses
				(a)In generalAmounts in the Endowment may be allocated
			 by the Foundation to support programs and activities intended to restore,
			 protect, maintain, or understand living marine resources and their habitats and
			 ocean, coastal, and Great Lakes resources, including baseline scientific
			 research, ocean observing, and other programs and activities carried out in
			 coordination with Federal and State departments or agencies, that are
			 consistent with Federal environmental laws and that avoid environmental
			 degradation, including the following:
					(1)Ocean, coastal, and Great Lakes restoration
			 and protection, including the protection of the environmental integrity of such
			 areas, and their related watersheds, including efforts to mitigate potential
			 impacts of sea level change, changes in ocean chemistry, and changes in ocean
			 temperature.
					(2)Restoration, protection, or maintenance of
			 living ocean, coastal, and Great Lakes resources and their habitats, including
			 marine protected areas and riparian migratory habitat of coastal and marine
			 species.
					(3)Planning for and
			 managing coastal development to enhance ecosystem integrity or minimize impacts
			 from sea level change and coastal erosion.
					(4)Analyses of
			 current and anticipated impacts of ocean acidification and assessment of
			 potential actions to minimize harm to ocean, coastal, and Great Lakes
			 ecosystems.
					(5)Analyses of, and
			 planning for, current and anticipated uses of ocean, coastal, and Great Lakes
			 areas.
					(6)Regional,
			 subregional, or site-specific management efforts designed to manage, protect,
			 or restore ocean, coastal, and Great Lakes resources and ecosystems.
					(7)Research, assessment, monitoring,
			 observation, modeling, and sharing of scientific information that contribute to
			 the understanding of ocean, coastal, and Great Lakes ecosystems and support the
			 purposes of this title.
					(8)Efforts to understand better the processes
			 that govern the fate and transport of petroleum hydrocarbons released into the
			 marine environment from natural and anthropogenic sources, including
			 spills.
					(9)Efforts to improve spill response and
			 preparedness technologies.
					(10)Acquiring property or interests in property
			 in coastal and estuarine areas, if such property or interest is acquired in a
			 manner that will ensure such property or interest will be administered to
			 support the purposes of this title.
					(11)Protection and relocation of critical
			 coastal public infrastructure affected by erosion or sea level change.
					(b)Matching
			 requirementAn amount from the Endowment may not be allocated to
			 fund a project or activity described in paragraph (10) or (11) of subsection
			 (a) unless non-Federal contributions in an amount equal to 30 percent or more
			 of the cost of such project or activity is made available to carry out such
			 project or activity.
				(c)Considerations for Great Lakes
			 StatesPrograms and
			 activities funded in Great Lakes States shall also seek to attain the goals
			 embodied in the Great Lakes Restoration Initiative Plan, the Great Lakes
			 Regional Collaboration Strategy, the Great Lakes Water Quality Agreement, or
			 other collaborative planning efforts of the Great Lakes Region.
				(d)Prohibition on
			 use of funds for litigationNo funds made available under this
			 title may be used to fund litigation over any matter.
				12006.Grants
				(a)Administration
			 of grants
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Foundation shall establish the following:
						(A)Application and review procedures for the
			 awarding of grants under this section, including requirements ensuring that any
			 amounts awarded under such subsections may only be used for an eligible use
			 described under section 12005.
						(B)Approval
			 procedures for the awarding of grants under this section that require
			 consultation with the Secretary of Commerce and the Secretary of the
			 Interior.
						(C)Eligibility
			 criteria for awarding grants—
							(i)under subsection
			 (b) to coastal States; and
							(ii)under subsection
			 (c) to entities including States, Indian tribes, regional bodies, associations,
			 non-governmental organizations, and academic institutions.
							(D)Performance accountability and monitoring
			 measures for programs and activities funded by a grant awarded under subsection
			 (b) or (c).
						(E)Procedures and methods to ensure accurate
			 accounting and appropriate administration grants awarded under this section,
			 including standards of record keeping.
						(F)Procedures to carry out audits of the
			 Endowment as necessary, but not less frequently than once every 5 years.
						(G)Procedures to carry out audits of the
			 recipients of grants under this section.
						(2)Approval
			 procedures
						(A)SubmittalThe Foundation shall submit to the
			 Secretary each procedure, measure, method, and standard established under
			 paragraph (1).
						(B)Determination
			 and noticeNot later than 90 days after receiving the procedures,
			 measures, methods, and standards under subparagraph (A), the Secretary
			 shall—
							(i)determine whether
			 to approve or disapprove of such procedures, measures, methods, and standards;
			 and
							(ii)notify the
			 Foundation of such determination.
							(C)Justification
			 of disapprovalIf the Secretary disapproves of the procedures,
			 measures, methods, and standards under subparagraph (B), the Secretary shall
			 include in notice submitted under clause (ii) of such subparagraph the
			 rationale for such disapproval.
						(D)ResubmittalNot
			 later than 30 days after the Foundation receives notification under
			 subparagraph (B)(ii) that the Secretary has disapproved the procedures,
			 measures, methods, and standards, the Foundation shall revise such procedures,
			 measures, methods, and standards and submit such revised procedures, measures,
			 methods, and standards to the Secretary.
						(E)Review of
			 resubmittalNot later than 30 days after receiving revised
			 procedures, measures, methods, and standards resubmitted under subparagraph
			 (D), the Secretary shall—
							(i)determine whether
			 to approve or disapprove the revised procedures, measures, methods, and
			 standards; and
							(ii)notify the
			 Foundation of such determination.
							(b)Grants to coastal States
					(1)In generalSubject to paragraphs (3) and (4), the
			 Foundation shall award grants of amounts allocated under section 12004(e)(2)(A)
			 to eligible coastal States, based on the following formula:
						(A)Fifty percent of the funds are allocated
			 equally among eligible coastal States.
						(B)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of tidal shoreline miles in a coastal State
			 to the tidal shoreline miles of all coastal States.
						(C)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of population density of the coastal
			 shoreline counties of a coastal State to the population density of all coastal
			 shoreline counties.
						(2)Eligible
			 coastal StatesFor purposes of paragraph (1), an eligible coastal
			 State includes—
						(A)a coastal State
			 that has a coastal management program approved under the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.); and
						(B)during the period
			 beginning on the date of the enactment of this Act and ending on December 31,
			 2018, a coastal State that had, during the period beginning January 1, 2008,
			 and ending on the date of the enactment of this Act, a coastal management
			 program approved as described in subparagraph (A).
						(3)Maximum allocation to StatesNotwithstanding paragraph (1), not more
			 than 10 percent of the total funds distributed under this subsection may be
			 allocated to any single State. Any amount exceeding this limit shall be
			 redistributed among the remaining States according to the formula established
			 under paragraph (1).
					(4)Maximum allocation to certain geographic
			 areas
						(A)In generalNotwithstanding paragraph (1), each
			 geographic area described in subparagraph (B) may not receive more than 1
			 percent of the total funds distributed under this subsection. Any amount
			 exceeding this limit shall be redistributed among the remaining States
			 according to the formula established under paragraph (1).
						(B)Geographic areas describedThe geographic areas described in this
			 subparagraph are the following:
							(i)American Samoa.
							(ii)The Commonwealth of the Northern Mariana
			 Islands.
							(iii)Guam.
							(iv)Puerto Rico.
							(v)The Virgin Islands.
							(5)Requirement to submit plans
						(A)In
			 generalTo be eligible to
			 receive a grant under this subsection, a coastal State shall submit to the
			 Secretary, and the Secretary shall review, a 5-year plan, which shall include
			 the following:
							(i)A prioritized list of goals the coastal
			 State intends to achieve during the time period covered by the 5-year
			 plan.
							(ii)Identification and general descriptions of
			 existing State projects or activities that contribute to realization of such
			 goals, including a description of the entities conducting those projects or
			 activities.
							(iii)General descriptions of projects or
			 activities, consistent with the eligible uses described in section 12005,
			 applicable provisions of law relating to the environment, and existing Federal
			 ocean policy, that could contribute to realization of such goals.
							(iv)Criteria to determine eligibility for
			 entities which may receive grants under this subsection.
							(v)A description of the competitive process
			 the coastal State will use in allocating funds received from the Endowment,
			 except in the case of allocating funds under paragraph (7), which shall
			 include—
								(I)a description of the relative roles in the
			 State competitive process of the State coastal zone management program approved
			 under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) and any
			 State Sea Grant Program; and
								(II)a demonstration that such competitive
			 process is consistent with the application and review procedures established by
			 the Foundation under subsection (a)(1).
								(B)UpdatesAs
			 a condition of receiving a grant under this subsection, a coastal State shall
			 submit to the Secretary, not less frequently than once every 5 years, an update
			 to the plan submitted by the coastal State under subparagraph (A) for the
			 5-year period immediately following the most recent submittal under this
			 paragraph.
						(6)Opportunity for public
			 commentIn determining
			 whether to approve a plan or an update to a plan described in subparagraph (A)
			 or (B) of paragraph (5), the Secretary shall provide the opportunity for, and
			 take into consideration, public input and comment on the plan.
					(7)Approval procedure
						(A)In generalNot later than 30 days after the
			 opportunity for public comment on a plan or an update to a plan of a coastal
			 State under paragraph (6), the Secretary shall notify such coastal State that
			 the Secretary—
							(i)approves the plan as submitted; or
							(ii)disapproves the plan as submitted.
							(B)DisapprovalIf the Secretary disapproves a proposed
			 plan or an update of a plan submitted under subparagraph (A) or (B) of
			 paragraph (5), the Secretary shall provide notice of such disapproval to the
			 submitting coastal State in writing, and include in such notice the rationale
			 for the Secretary’s decision.
						(C)ResubmittalIf the Secretary disapproves a plan of a
			 coastal State under subparagraph (A), the coastal State shall resubmit the plan
			 to the Secretary not later than 30 days after receiving the notice of
			 disapproval under subparagraph (B).
						(D)Review of
			 resubmittalNot later than 60
			 days after receiving a plan resubmitted under subparagraph (C), the Secretary
			 shall review the plan.
						(8)Indian
			 tribesAs a condition on receipt of a grant under this
			 subsection, a State that receives a grant under this subsection shall ensure
			 that Indian tribes in the State are eligible to participate in the competitive
			 process described in the State's plan under paragraph (5)(A)(v).
					(c)National grants for oceans, coasts, and
			 Great Lakes
					(1)In generalThe Foundation may use amounts allocated
			 under section 12004(e)(2)(B) to award grants according to the procedures
			 established in subsection (a) to support activities consistent with section
			 12005.
					(2)Advisory
			 panel
						(A)In
			 generalThe Foundation shall
			 establish an advisory panel to conduct reviews of applications for grants under
			 paragraph (1) and the Foundation shall consider the recommendations of the
			 Advisory Panel with respect to such applications.
						(B)MembershipThe
			 advisory panel established under subparagraph (A) shall include persons
			 representing a balanced and diverse range, as determined by the Foundation,
			 of—
							(i)ocean, coastal,
			 and Great Lakes dependent industries;
							(ii)geographic
			 regions;
							(iii)nonprofit
			 conservation organizations with a mission that includes the conservation and
			 protection of living marine resources and their habitats; and
							(iv)academic
			 institutions with strong scientific or technical credentials and experience in
			 marine science or policy.
							12007.Annual report
				(a)Requirement for annual reportBeginning with fiscal year 2014, not later
			 than 60 days after the end of each fiscal year, the Foundation shall submit to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report on the
			 operation of the Endowment during the fiscal year.
				(b)ContentEach annual report submitted under
			 subsection (a) for a fiscal year shall include—
					(1)a statement of the amounts deposited in the
			 Endowment and the balance remaining in the Endowment at the end of the fiscal
			 year; and
					(2)a description of the expenditures made from
			 the Endowment for the fiscal year, including the purpose of the
			 expenditures.
					12008.Tulsa Port
			 of Catoosa, Rogers County, Oklahoma land exchange
				(a)DefinitionsIn this section:
					(1)Federal
			 landThe term Federal land means the approximately
			 87 acres of land situated in Rogers County, Oklahoma, contained within United
			 States Tracts 413 and 427, and acquired for the McClellan-Kerr Arkansas
			 Navigation System.
					(2)Non-Federal
			 landThe term non-Federal land means the
			 approximately 34 acres of land situated in Rogers County, Oklahoma and owned by
			 the Tulsa Port of Catoosa that lie immediately south and east of the Federal
			 land.
					(b)Land
			 exchangeSubject to
			 subsection (c), on conveyance by the Tulsa Port of Catoosa to the United States
			 of all right, title, and interest in and to the non-Federal land, the Secretary
			 shall convey to the Tulsa Port of Catoosa, all right, title, and interest of
			 the United States in and to the Federal land.
				(c)Conditions
					(1)Deeds
						(A)Deed to
			 non-Federal landThe Secretary may only accept conveyance of the
			 non-Federal land by warranty deed, as determined acceptable by the
			 Secretary.
						(B)Deed to Federal
			 landThe Secretary shall convey the Federal land to the Tulsa
			 Port of Catoosa by quitclaim deed and subject to any reservations, terms, and
			 conditions that the Secretary determines necessary to—
							(i)allow the United
			 States to operate and maintain the McClellan-Kerr Arkansas River Navigation
			 System; and
							(ii)protect the
			 interests of the United States.
							(2)Legal
			 descriptionsThe exact acreage and legal descriptions of the
			 Federal land and the non-Federal land shall be determined by surveys acceptable
			 to the Secretary.
					(3)Payment of
			 costsThe Tulsa Port of Catoosa shall be responsible for all
			 costs associated with the land exchange authorized by this section, including
			 any costs that the Secretary determines necessary and reasonable in the
			 interest of the United States, including surveys, appraisals, real estate
			 transaction fees, administrative costs, and environmental documentation.
					(4)Cash
			 paymentIf the appraised fair market value of the Federal land,
			 as determined by the Secretary, exceeds the appraised fair market value of the
			 non-Federal land, as determined by the Secretary, the Tulsa Port of Catoosa
			 shall make a cash payment to the United States reflecting the difference in the
			 appraised fair market values.
					(5)LiabilityThe
			 Tulsa Port of Catoosa shall hold and save the United States free from damages
			 arising from activities carried out under this section, except for damages due
			 to the fault or negligence of the United States or a contractor of the United
			 States.
					XIIIMiscellaneous
			13001.Applicability of
			 Spill Prevention, Control, and Countermeasure rule
				(a)DefinitionsIn this title:
					(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
					(2)FarmThe
			 term farm has the meaning given the term in
			 section
			 112.2 of title 40, Code of Federal Regulations (or successor
			 regulations).
					(3)GallonThe
			 term gallon means a United States liquid gallon.
					(4)OilThe
			 term oil has the meaning given the term in section 112.2 of title
			 40, Code of Federal Regulations (or successor regulations).
					(5)Oil
			 dischargeThe term oil discharge has the meaning
			 given the term discharge in section 112.2 of title 40, Code of
			 Federal Regulations (or successor regulations).
					(6)Reportable oil
			 discharge historyThe term reportable oil discharge
			 history has the meaning used to describe the legal requirement to report
			 a discharge of oil under applicable law.
					(7)Spill
			 Prevention, Control, and Countermeasure ruleThe term Spill
			 Prevention, Control, and Countermeasure rule means the regulation,
			 including amendments, promulgated by the Administrator under part 112 of title
			 40, Code of Federal Regulations (or successor regulations).
					(b)CertificationIn
			 implementing the Spill Prevention, Control, and Countermeasure rule with
			 respect to any farm, the Administrator shall—
					(1)require
			 certification of compliance with the rule by—
						(A)a professional
			 engineer for a farm with—
							(i)an
			 individual tank with an aboveground storage capacity greater than 10,000
			 gallons;
							(ii)an
			 aggregate aboveground storage capacity greater than or equal to 20,000 gallons;
			 or
							(iii)a
			 reportable oil discharge history; or
							(B)the owner or
			 operator of the farm (via self-certification) for a farm with—
							(i)an aggregate aboveground storage capacity
			 not more than 20,000 gallons and not less than the lesser of—
								(I)6,000 gallons; or
								(II)the adjustment described in subsection
			 (d)(2); and
								(ii)no reportable oil discharge history of oil;
			 and
							(2)not require a
			 certification of a statement of compliance with the rule—
						(A)subject to subsection (d), with an
			 aggregate aboveground storage capacity of not less than 2,500 gallons and not
			 more than 6,000 gallons; and
						(B)no reportable oil discharge history;
			 and
						(3)not require a
			 certification of a statement of compliance with the rule for an aggregate
			 aboveground storage capacity of not more than 2,500 gallons.
					(c)Calculation of
			 aggregate aboveground storage capacityFor purposes of subsection (b), the
			 aggregate aboveground storage capacity of a farm excludes—
					(1)all containers on separate parcels that
			 have a capacity that is 1,000 gallons or less; and
					(2)all containers
			 holding animal feed ingredients approved for use in livestock feed by the
			 Commissioner of Food and Drugs.
					(d)Study
					(1)In
			 generalNot later than 12 months of the date of enactment of this
			 Act, the Administrator, in consultation with the Secretary of Agriculture,
			 shall conduct a study to determine the appropriate exemption under subsection
			 (b)(2)(A) and (b)(1)(B) to not more than 6,000 gallons and not less than 2,500
			 gallons, based on a significant risk of discharge to water.
					(2)AdjustmentNot
			 later than 18 months after the date on which the study described in paragraph
			 (1) is complete, the Administrator, in consultation with the Secretary of
			 Agriculture, shall promulgate a rule to adjust the exemption levels described
			 in subsection (b)(2)(A) and (b)(1)(B) in accordance with the study.
					13002.America the
			 Beautiful National Parks and Federal Recreational Lands Pass
			 programThe Secretary may
			 participate in the America the Beautiful National Parks and Federal
			 Recreational Lands Pass program in the same manner as the National Park
			 Service, the Bureau of Land Management, the United States Fish and Wildlife
			 Service, the Forest Service, and the Bureau of Reclamation, including the
			 provision of free annual passes to active duty military personnel and
			 dependents.
			
	
		
			Passed the Senate
			 May 15, 2013.
			
			Secretary
		
	
	
	
